Exhibit 10.21

EXECUTION COPY

 

 

 

CREDIT AGREEMENT

DATED AS OF OCTOBER 30, 2009

AMONG

UNITRIN, INC.,

as Borrower,

THE LENDERS LISTED HEREIN,

as Lenders,

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Administrative Agent, Swing Line Lender and Issuing Lender

and

JPMORGAN CHASE BANK, N.A.,

as Syndication Agent,

 

 

 

ARRANGED BY

WELLS FARGO SECURITIES, LLC,

as Joint Lead Arranger and Sole Bookrunner

and

J. P. MORGAN SECURITIES INC.,

as Joint Lead Arranger



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

         Page Section 1.   DEFINITIONS    1

1.1

  Certain Defined Terms    1

1.2

  Accounting Terms; Utilization of GAAP and SAP for Purposes of Calculations
Under Agreement    20

1.3

  Other Definitional Provisions and Rules of Construction    20

1.4

  Defaulting Lenders    21 Section 2.   AMOUNTS AND TERMS OF LOANS    22

2.1

  Loans; Making of Loans; the Register; Optional Notes    22

2.2

  Interest on the Loans    28

2.3

  Fees    30

2.4

  Repayments, Prepayments and Reductions of Revolving Loan Commitment Amount;
General Provisions Regarding Payments    31

2.5

  Use of Proceeds    34

2.6

  Special Provisions Governing Loans based on the Eurodollar Rate    34

2.7

  Increased Costs; Taxes; Capital Adequacy    37

2.8

  Statement of Lenders; Obligation of Lenders and Issuing Lender to Mitigate   
42

2.9

  Replacement of a Lender    43

2.10

  Increase in Commitments    43 Section 3.   LETTERS OF CREDIT    45

3.1

  Issuance of Letters of Credit and Lenders’ Purchase of Participations Therein
   45

3.2

  Letter of Credit Fees    47

3.3

  Drawings and Reimbursement of Amounts Paid Under Letters of Credit    47

3.4

  Obligations Absolute    50

3.5

  Nature of Issuing Lender’s Duties    51

3.6

  Applicability of UCP    52 Section 4.   CONDITIONS TO LOANS AND LETTERS OF
CREDIT    52

4.1

  Conditions to Closing    52

4.2

  Conditions to Closing; All Loans    54

4.3

  Conditions to Letters of Credit    54 Section 5.   REPRESENTATIONS AND
WARRANTIES    55

5.1

  Organization; Power; Qualification    55

5.2

  Authorization; Enforceability    55

5.3

  Subsidiaries    55

5.4

  Compliance with Laws    56

5.5

  Necessary Authorizations    56

 

i



--------------------------------------------------------------------------------

5.6

  Title to Properties    56

5.7

  Taxes    56

5.8

  Financial Statements    56

5.9

  No Material Adverse Change    57

5.10

  Guaranties    57

5.11

  Litigation    57

5.12

  ERISA    57

5.13

  Compliance with Law    57

5.14

  Accuracy and Completeness of Information    57

5.15

  Compliance with Regulations T, U, and X    58

5.16

  Broker’s or Finder’s Commissions    58

5.17

  Investment Company Act    58

5.18

  Insurance Licenses    58

5.19

  Foreign Assets Control Regulations, etc    59 Section 6.   COVENANTS    59

6.1

  Preservation of Existence and Similar Matters    59

6.2

  Compliance with Applicable Law    59

6.3

  Maintenance of Properties    59

6.4

  Accounting Methods and Financial Records    60

6.5

  Payment of Taxes and Claims    60

6.6

  Visits and Inspections    60

6.7

  Use of Proceeds    60

6.8

  Further Assurances    61

6.9

  Quarterly Financial Statements of the Borrower    61

6.10

  Annual Financial Statements of the Borrower    61

6.11

  Additional Reporting Requirements    61

6.12

  Performance Certificates    62

6.13

  Copies of Other Reports    62

6.14

  Notice of Litigation and Other Matters    63

6.15

  Restricted Payments and Restricted Purchases    64

6.16

  Limitations on Indebtedness of Subsidiaries of Borrower    64

6.17

  Limitation on Liens    65

6.18

  Amendment and Waiver    65

6.19

  Liquidation; Merger; Disposition of Assets    65

6.20

  Borrower’s Maximum Leverage    66

6.21

  Borrower’s Minimum Consolidated Net Worth    66

6.22

  Risk-Based Capital Ratio    66

6.23

  Affiliate Transactions    66

6.24

  Other Indebtedness    67

6.25

  Restrictions on Upstream Dividends by Subsidiaries    67

6.26

  Business of the Borrower    67

 

ii



--------------------------------------------------------------------------------

Section 7.   EVENTS OF DEFAULT    67 Section 8.   ADMINISTRATIVE AGENT    71

8.1

  Appointment    71

8.2

  Powers and Duties; General Immunity    71

8.3

  Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness    72

8.4

  Right to Indemnity    73

8.5

  Resignation of Administrative Agent; Successor Administrative Agent and Swing
Line Lender    73

8.6

  Administrative Agent May File Proofs of Claim    74

8.7

  Syndication Agent    75 Section 9.   MISCELLANEOUS    75

9.1

  Successors and Assigns; Assignments and Participations in Loans and Letters of
Credit    75

9.2

  Expenses    78

9.3

  Indemnity    79

9.4

  Set-Off    80

9.5

  Ratable Sharing    80

9.6

  Amendments and Waivers    81

9.7

  Independence of Covenants    82

9.8

  Notices; Effectiveness of Signatures; Posting on Electronic Delivery Systems
   82

9.9

  Survival of Representations, Warranties and Agreements    85

9.10

  Failure or Indulgence Not Waiver; Remedies Cumulative    85

9.11

  Marshalling; Payments Set Aside    85

9.12

  Severability    85

9.13

  Obligations Several; Independent Nature of Lenders’ Rights; Damage Waiver   
86

9.14

  Applicable Law    86

9.15

  Construction of Agreement; Nature of Relationship    86

9.16

  Consent to Jurisdiction and Service of Process    87

9.17

  Waiver of Jury Trial    87

9.18

  Confidentiality    88

9.19

  Counterparts; Effectiveness    89

9.20

  USA Patriot Act    89

 

iii



--------------------------------------------------------------------------------

EXHIBITS

 

I    FORM OF NOTICE OF BORROWING II    FORM OF NOTICE OF CONVERSION/CONTINUATION
III    FORM OF REQUEST FOR ISSUANCE IV    FORM OF REVOLVING NOTE V    FORM OF
SWING LINE NOTE VI    FORM OF ASSIGNMENT AGREEMENT

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

2.1    LENDERS’ COMMITMENTS AND PRO RATA SHARES 5.3    SUBSIDIARIES 6.16   
CERTAIN EXISTING INDEBTEDNESS 6.17    CERTAIN EXISTING LIENS 9.8    NOTICE
ADDRESSES

 

v



--------------------------------------------------------------------------------

UNITRIN, INC.

CREDIT AGREEMENT

This CREDIT AGREEMENT is dated as of October 30, 2009 and entered into by and
among UNITRIN, INC., a Delaware corporation (the “Borrower”), THE FINANCIAL
INSTITUTIONS LISTED ON THE SIGNATURE PAGES HEREOF, and WELLS FARGO BANK,
NATIONAL ASSOCIATION (“Wells Fargo”), as administrative agent for Lenders (in
such capacity, “Administrative Agent”).

R E C I T A L S

WHEREAS, Lenders, at the request of the Borrower, have agreed to extend a
revolving credit facility to the Borrower, the proceeds of which may be used to
refinance existing indebtedness of the Borrower and its Subsidiaries and to
provide financing for working capital and other general corporate purposes of
the Borrower and its Subsidiaries;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the Borrower, the Lenders and the Administrative
Agent agree as follows:

 

Section 1. DEFINITIONS

 

  1.1 Certain Defined Terms.

The following terms used in this Agreement shall have the following meanings:

“Act” has the meaning assigned to that term in subsection 9.20.

“Administrative Agent” has the meaning assigned to that term in the introduction
to this Agreement and also means and includes any successor Administrative Agent
appointed pursuant to subsection 8.5A.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” has the meaning assigned to that term in subsection 2.6C.

“Affected Loans” has the meaning assigned to that term in subsection 2.6C.

“Affiliate” of any Person means any other Person directly or indirectly
controlling, controlled by or under common control with such Person. A Person
shall be deemed to control another Person if the controlling Person owns 10% or
more of any class of voting securities (or other ownership interests) of the
controlled Person or possesses, directly or indirectly, the power to direct or
cause the direction of the management or policies of the controlled Person,
whether through ownership of stock, by contract or otherwise; provided, that for
the purposes of subsection 6.23 and the definition of “Change in Control,” an
“Affiliate” shall mean any Person (other than a Person whose sole relationship
with any designated Person is as an employee or director) directly or indirectly



--------------------------------------------------------------------------------

controlling, controlled by, or under common control with the designated Person,
with the term “control” including, without limitation, (a) the direct or
indirect beneficial ownership of more than thirty percent (30%) of the voting
securities or voting equity or partnership interests, of such Person (but shall
not include the Investee) or (b) the power to direct or cause the direction of
the management and policies of such Person, whether by contract or otherwise,
and the terms “controlling” and “controlled” shall have meanings correlative to
the foregoing. Notwithstanding the foregoing, no member of the Singleton Family
(other than a Disclosed Operating Company) shall be considered an Affiliate of
the Borrower so long as the Singleton Family owns collectively (either directly
or indirectly) less than 30% of the securities of the Borrower having ordinary
voting power for the election of directors of the Borrower.

“Agreement” means this Credit Agreement.

“Annual Statement” means the annual statutory financial statement of each of
Trinity and United Insurance required to be filed with the insurance
commissioner (or similar authority) of its jurisdiction of incorporation, which
statement shall be in the form required by the applicable jurisdiction of
incorporation or, if no specific form is so required, in the form of financial
statements permitted by such insurance commissioner (or such similar authority)
to be used for filing annual statutory financial statements and shall contain
the type of information permitted by such insurance commissioner (or such
similar authority) to be disclosed therein, together with all exhibits or
schedules filed therewith.

“Applicable Law” means, with respect to any Person, all provisions of
constitutions, statutes, rules, regulations and orders of governmental bodies or
regulatory agencies applicable to such Person and its properties, including,
without limiting the foregoing, all orders and decrees of all courts and
arbitrators binding on such Person in Proceedings or actions to which the Person
in question is a party.

“Applicable Margin” means, the following rate per annum based upon the Leverage
Ratio as set forth below:

 

Pricing

Level

 

  

Leverage Ratio

 

  

Eurodollar
Rate Margin

 

  

Base Rate

Margin

 

  

Facility

Fee

 

I

 

  

< 20.0%

 

  

2.50%

 

  

1.375%

 

  

0.375%

 

II   

> 20.0%

< 25.0%

 

   2.75%    1.55%    0.375% III   

> 25.0% but

< 30.0%

 

   3.00%    1.725%    0.50% IV   

> 30.0%

 

   3.25%    2.00%    0.625%

 

2



--------------------------------------------------------------------------------

The Applicable Margin shall be determined in accordance with the foregoing table
based on the Borrower’s Leverage Ratio as reflected in the then most recent
financial statements and accompanying performance certificate. Adjustments, if
any, to the Applicable Margin shall be effective five (5) Business Days after
the Administrative Agent has received the applicable financial statements and
accompanying performance certificate. If the Borrower fails to deliver the
financial statements to the Administrative Agent at the time required pursuant
to subsection 6.9 or 6.10, as applicable, together with the accompanying
certificate required pursuant to subsection 6.12, then the Applicable Margin
shall be the highest Applicable Margin set forth in the foregoing table until
five (5) days after such financial statements and certificate are so delivered.
If, as a result of (i) any restatement of or other adjustment to the financial
statements of the Borrower or its Subsidiaries or (ii) for any other reason,
which in any such case referred to in clause (i) or (ii), arises from an act of
fraud or willful misconduct on the part of the Borrower or such Subsidiary, the
Administrative Agent or Requisite Lenders determine that (a) the Leverage Ratio
or Applicable Margin as calculated by the Borrower as of any applicable date
were inaccurate (due to any errors or misstatements in the calculation thereof)
and (b) a proper calculation of the Leverage Ratio or Applicable Margin would
have resulted in a higher level of pricing for any period, then the Borrower
shall automatically and retroactively be obligated to pay to the Lenders, and
shall pay to the Lenders promptly on demand by the Administrative Agent or
Requisite Lenders, an amount equal to the excess of the amount of interest and
fees that should have been paid for such period over the amount of interest and
fees actually paid for such period.

“Approved Fund” means a Fund that is administered or managed by (i) a Lender,
(ii) an Affiliate of a Lender or (iii) an entity or an Affiliate of an entity
that administers or manages a Lender.

“Assignment Agreement” means an Assignment and Assumption Agreement in
substantially the form of Exhibit VI annexed hereto.

“Authorized Officer” means such senior personnel of the Borrower, acting singly,
as may be duly authorized and designated in writing by the Borrower to execute
documents, agreements and instruments on its behalf.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now and hereafter in effect, or any successor statute.

“Base Rate” means, as of any date of determination, the greatest of (a) the
Prime Rate in effect on such day, (b) the Federal Funds Effective Rate for such
day plus 1.50% and (c) the One Month LIBOR Rate for such day (determined on a
daily basis as set forth below) plus 1.50%. As used in this definition, “One
Month LIBOR Rate” means a rate per annum (rounded upwards, as necessary, to the
nearest  1/16th of one percent) obtained by dividing (i) the rate per annum
determined by the Administrative Agent at approximately 11:00 A.M., London time,
on such date of determination by reference to the British Bankers’ Association
“LIBOR Rate” for deposits in Dollars (as set forth by any service (including
Bloomberg, Reuters and Thomson Financial) selected by the Administrative Agent
that has been nominated by the British Bankers’ Association as an authorized
information vendor for the purpose of displaying such rates) in an amount
approximately equal to the principal amount to which such rate applies with a
term

 

3



--------------------------------------------------------------------------------

equivalent to one month commencing on such date of determination (provided, that
if any interest rate is not ascertainable pursuant to the foregoing provisions
of this definition, then “One Month LIBOR Rate” shall be the interest rate per
annum determined by the Administrative Agent to be the average of the rates per
annum at which deposits in the relevant currency in an amount approximately
equal to the principal amount to which such rate applies with a term equivalent
to one month are offered for such one month period by Wells Fargo to major banks
in the London interbank offered market in London, England at approximately 11:00
A.M., London time, on the date of determination) by (ii) one minus the Reserve
Percentage in effect on such date. Each determination by the Administrative
Agent pursuant to the definition of One Month LIBOR Rate shall be conclusive
absent manifest error.

“Base Rate Loans” means Loans bearing interest at rates determined by reference
to the Base Rate as provided in subsection 2.2A.

“Base Rate Margin” means the margin over the Base Rate used in determining the
rate of interest of Base Rate Loans in accordance with the definition of
Applicable Margin.

“Borrower” has the meaning assigned to that term in the introduction to this
Agreement.

“Business Day” means (i) any day excluding Saturday, Sunday and any day which is
a legal holiday under the laws of the State of California or the State of New
York or is a day on which banking institutions located in either such state are
authorized or required by law or other governmental action to close and
(ii) with respect to all notices, determinations, fundings and payments in
connection with the Eurodollar Rate or any Eurodollar Rate Loans, any day that
is a Business Day described in clause (i) above and that is also a day for
trading by and between banks in Dollar deposits in the London interbank market.

“Capitalized Lease” of a Person means any lease of property by such Person as
lessee which would be capitalized on a balance sheet of such Person prepared in
accordance with GAAP.

“Capitalized Lease Obligation” means that portion of any obligation of a Person
as lessee under a lease which at the time would be required to be capitalized on
the balance sheet of such lessee in accordance with GAAP.

“Change in Control” means (a) the direct or indirect ownership by any Person, on
a combined basis with any Affiliates of such Person, of 40% or more of the
existing voting stock of the Borrower; or (b) the failure of the Borrower to
own, free and clear of Liens or other encumbrances, 100% of the outstanding
shares of voting stock of Trinity and United Insurance on a fully diluted basis.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (i) the adoption or taking effect of any law, rule,
regulation, treaty or order, (ii) any change in any law, rule, regulation or
treaty or in the administration, interpretation or application thereof by any
Government Authority, (iii) any determination of a court or other Government
Authority or (iv) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Government Authority.

 

4



--------------------------------------------------------------------------------

“Closing Date” means October 30, 2009.

“Code” means the Internal Revenue Code of 1986, as amended, reformed or
otherwise modified from time to time.

“Commitments” means the commitments of Lenders to make Loans as set forth in
subsections 2.1A (including in connection with an increase in the Revolving Loan
Commitment Amount pursuant to subsection 2.10) and 3.3.

“Company Action Level” means the designation given by either the National
Association of Insurance Commissioners or the state department of insurance of
the state of domicile of the insurance company in question of a level or range
of levels of Risk-Based Capital Ratios as the Risk-Based Capital Ratio or
Ratios, as applicable, of an insurance company which permit a state insurance
department or commission (or other governmental entity) to require such
insurance company (or which otherwise cause such insurance company to be
required) to file a financial plan identifying problem conditions and a proposal
of corrective or remedial actions with any state insurance department or
commission (or other governmental entity) pursuant to rules, regulations or
guidelines adopted by the National Association of Insurance Commissioners or any
applicable state department of insurance. In the event there is no such
designation given by the National Association of Insurance Commissioners or any
applicable state department of insurance pursuant to such rules, regulations or
guidelines, “Company Action Level” shall be deemed to mean any level or range of
levels of Risk-Based Capital Ratios of an insurance company which permit a state
insurance department or commission (or other governmental entity) to take any
corrective or remedial actions with respect to such insurance company pursuant
to such rules, regulations or guidelines.

“Consolidated Net Worth” means, at any date of determination, the sum of (a) the
consolidated shareholders’ equity of the Borrower and its Subsidiaries
(excluding treasury shares), determined as of such date in accordance with GAAP,
plus (b) the positive difference (or less the negative difference, as the case
may be) between the fair market value of investments in the Investee and the
carrying value therefor determined as of such date, net of an amount equal to
the product of (i) such difference and (ii) the applicable federal income tax
rate in effect on such date of determination; provided, that investments in debt
securities classified as available-for-sale shall be accounted for as if they
were classified as held-to-maturity securities under the provisions of Statement
of Financial Accounting Standards 115 (or similar accounting principle).

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Revolving Loans, participations in Letters of Credit or participations in
Swing Line Loans required to be funded by it hereunder (each, a “Defaulted
Loan”) within one Business Day of the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within one
Business Day of the date when due, unless the subject of a good faith dispute,
or (c) has or has a parent company that has, (i) been adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Person or its assets to be, insolvent or (ii) become the subject of a

 

5



--------------------------------------------------------------------------------

bankruptcy or insolvency proceeding; provided, that a Lender shall not be a
Defaulting Lender solely by virtue of the ownership or acquisition of any equity
interest in such Lender or a parent company thereof by a Governmental Authority
or an instrumentality thereof.

“Defaulting Lender Excess” means, with respect to any Defaulting Lender, the
excess, if any, of such Defaulting Lender’s Pro Rata Share of the aggregate
outstanding principal amount of Revolving Loans of all Lenders (calculated as if
all Defaulting Lenders other than such Defaulting Lender had funded all of their
respective Defaulted Loans) over the aggregate outstanding principal amount of
all Revolving Loans of such Defaulting Lender.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the earlier of the following dates: (a) the date on which
all Commitments are cancelled or terminated and/or the Obligations are declared
or become immediately due and payable and (b) the date on which (i) such
Defaulting Lender is not adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent, the subject of a bankruptcy or insolvency proceeding or, if
applicable, under the direction of a receiver or conservator, (ii) the
Defaulting Lender Excess with respect to such Defaulting Lender shall have been
reduced to zero (whether by the funding by such Defaulting Lender of any
Defaulted Loans of such Defaulting Lender or otherwise), and (iii) such
Defaulting Lender shall have delivered to the Borrower and the Administrative
Agent a written reaffirmation of its intention to honor its obligations
hereunder with respect to its Commitments.

“Disclosed Operating Company” means any Person which (a) is required to publicly
disclose its ownership (beneficial or otherwise) of shares of the Borrower
pursuant to Rules 13(d) or 13(g) of the General Rules and Regulations under the
Securities Exchange Act of 1934 and (b) owns or operates any business or is a
Person whose sole asset is the equity securities of another Person which owns or
operates any business.

“Dollars” and the sign “$” mean the lawful money of the United States.

“Eligible Assignee” means (i) a Lender, (ii) an Affiliate of a Lender, (iii) an
Approved Fund and (iv) any other Person (other than a natural person) approved
by (A) the Administrative Agent, (B) in the case of any assignment of a
Revolving Loan Commitment, the Swing Line Lender and the Issuing Lender and
(C) unless an Event of Default has occurred and is continuing at the time any
assignment is effected in accordance with subsection 9.1, the Borrower (each
such approval not to be unreasonably withheld or delayed); provided, that
notwithstanding the foregoing, “Eligible Assignee” shall not include the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.

“Environmental Claim” means any investigation, notice, notice of violation,
claim, action, suit, proceeding, demand, abatement order or other order or
directive (conditional or otherwise), by any Government Authority or any other
Person, arising (i) pursuant to or in connection with any actual or alleged
violation of any Environmental Law, (ii) in connection with any Hazardous
Materials or any actual or alleged Hazardous Materials Activity or (iii) in
connection with any actual or alleged damage, injury, threat or harm to health,
safety, natural resources or the environment.

 

6



--------------------------------------------------------------------------------

“Environmental Laws” means any and all current or future statutes, ordinances,
orders, rules, regulations, guidance documents, judgments, Governmental
Authorizations, or any other requirements of any Government Authority relating
to (i) environmental matters, including those relating to any Hazardous
Materials Activity, (ii) the generation, use, storage, transportation or
disposal of Hazardous Materials or (iii) occupational safety and health,
industrial hygiene, land use or the protection of human, plant or animal health
or welfare, in any manner applicable to the Borrower or any of its Subsidiaries
or any of their respective properties.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any rule or regulation issued thereunder.

“ERISA Affiliate” means any corporation or trade or business which is a member
of the same controlled group of corporations (within the meaning of
Section 414(b) of the Code) as the Borrower, or is under common control (within
the meaning of Section 414(c) of the Code) with the Borrower.

“Eurodollar Rate” means for any Interest Period, with respect to a Eurodollar
Rate Loan, a rate per annum (rounded upwards, as necessary, to the nearest
 1/16th of one percent) obtained by dividing (a) the rate per annum determined
by Administrative Agent at approximately 11:00 A.M., London time, on the date
that is two Business Days prior to the beginning of such Interest Period by
reference to the British Bankers’ Association “LIBOR Rate” for deposits in
Dollars (as set forth by any service (including Bloomberg, Reuters and Thomson
Financial) selected by Administrative Agent that has been nominated by the
British Bankers’ Association as an authorized information vendor for the purpose
of displaying such rates) in an amount approximately equal to the principal
amount to which such Interest Period applies (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period (provided
that, if an interest rate is not ascertainable pursuant to the foregoing
provisions of this definition, then “Eurodollar Rate” shall be the interest rate
per annum determined by Administrative Agent to be the average of the rates per
annum at which deposits in Dollars in an amount approximately equal to the
principal amount to which such Interest Period applies (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period are offered for such Interest Period by Wells Fargo to major banks in the
London interbank offered market in London, England at approximately 11:00 A.M.,
London time, on the date that is two Business Days prior to the beginning of
such Interest Period) by (b) one minus the Reserve Percentage in effect on such
date. Each determination by Administrative Agent pursuant to this definition
shall be conclusive absent manifest error.

“Eurodollar Rate Loans” means Revolving Loans bearing interest at rates
determined by reference to the Eurodollar Rate as provided in subsection 2.2A.

“Eurodollar Rate Margin” means the margin over the Eurodollar Rate used in
determining the rate of interest of Eurodollar Rate Loans in accordance with the
definition of Applicable Margin.

 

7



--------------------------------------------------------------------------------

“Event of Default” means each of the events set forth in Section 7.

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender, or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder (i) taxes that are imposed on or measured by net
income (however denominated) and franchise taxes imposed in lieu thereof (a) by
the United States, (b) by any other Government Authority under the laws of which
the Administrative Agent, such Lender or other recipient is organized or has its
principal office or maintains its applicable lending office, or (c) by any
Government Authority as a result of a present or former connection between such
Person and the jurisdiction of such Government Authority (other than any such
connection arising solely as a result of such Person having executed, delivered
or performed its obligations or received a payment under, or enforced, any of
the Loan Documents), (ii) any branch profits taxes imposed by the United States
or any similar tax imposed by any other jurisdiction in which the Borrower is
located, and (iii) in the case of a Foreign Lender (other than an assignee
pursuant to a request of the Borrower under subsection 2.9), any United States
withholding tax that (x) is in effect at the time such Foreign Lender becomes a
party hereto (or designates a new lending office), (y) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with its obligations under subsection 2.7B(iv), except to the
extent that such Foreign Lender (or its assignor, if any) was entitled, at the
time of designation of a new lending office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to subsection 2.7B, or (z) is required to be deducted under applicable
law from any payment hereunder on the basis of the information provided pursuant
to clause (d) of subsection 2.7B(iv), and (iv) U.S. backup withholding taxes,
unless such backup withholding is imposed as a result of a Change in Law.

“Existing Credit Agreement” means that certain Credit Agreement dated as of
June 24, 2005 by and among the Borrower, the Subsidiaries thereof party thereto,
the lenders party thereto and JPMorgan Chase Bank, N.A., as administrative
agent.

“Federal Funds Effective Rate” means, for any period, a fluctuating interest
rate equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day which
is a Business Day, the average of the quotations for such day on such
transactions received by Administrative Agent from three Federal funds brokers
of recognized standing selected by Administrative Agent.

“Fireside” means Fireside Securities Corporation, a California corporation and a
Wholly-Owned Subsidiary of the Borrower.

“Fireside Bank” means Fireside Bank, a California corporation and a Wholly-Owned
Subsidiary of the Borrower.

“Foreign Lender” means any Lender, Administrative Agent or other recipient of
any payment to be made by or on account of any obligation of the Borrower that
is organized under the laws of a jurisdiction other than the United States, any
state thereof or the District of Columbia.

 

8



--------------------------------------------------------------------------------

“Fund” means any Person (other than a natural Person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course.

“Funding and Payment Office” means (i) the office of Administrative Agent and
Swing Line Lender located at 201 Third Street, 8th Floor, San Francisco,
California 94103 or (ii) such other office of Administrative Agent and Swing
Line Lender as may from time to time hereafter be designated as such in a
written notice delivered by Administrative Agent and Swing Line Lender to the
Borrower and each Lender.

“Funding Date” means the date of funding of a Loan.

“GAAP” means accounting principles generally accepted in the United States of
America as in effect from time to time, applied on a basis consistent (except
for changes agreed to by the Borrower’s independent public accountants) with the
most recent audited consolidated financial statements of the Borrower and its
Subsidiaries delivered to the Lenders.

“Governing Body” means the board of directors or other body having the power to
direct or cause the direction of the management and policies of a Person that is
a corporation, partnership, trust or limited liability company.

“Government Authority” means the government of the United States or any other
nation, or any state, regional or local political subdivision or department
thereof, and any other governmental or regulatory agency, authority, body,
commission, central bank, board, bureau, organ, court, instrumentality or other
entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government, in each case
whether federal, state, local or foreign (including supra-national bodies such
as the European Union or the European Central Bank).

“Governmental Authorization” means any permit, license, registration,
authorization, plan, directive, accreditation, consent, order or consent decree
of or from, or notice to, any Government Authority.

“Hazardous Materials” means (i) any chemical, material or substance at any time
defined as or included in the definition of “hazardous substances”, “hazardous
wastes”, “hazardous materials”, “extremely hazardous waste”, “acutely hazardous
waste”, “radioactive waste”, “biohazardous waste”, “pollutant”, “toxic
pollutant”, “contaminant”, “restricted hazardous waste”, “infectious waste”,
“toxic substances”, or any other term or expression intended to define, list or
classify substances by reason of properties harmful to health, safety or the
indoor or outdoor environment (including harmful properties such as
ignitability, corrosivity, reactivity, carcinogenicity, toxicity, reproductive
toxicity, “TCLP toxicity” or “EP toxicity” or words of similar import under any
applicable Environmental Laws); (ii) any oil, petroleum, petroleum fraction or
petroleum derived substance; (iii) any drilling fluids, produced waters and
other wastes associated with the exploration, development or production of crude
oil, natural gas

 

9



--------------------------------------------------------------------------------

or geothermal resources; (iv) any flammable substances or explosives; (v) any
radioactive materials; (vi) any asbestos-containing materials; (vii) urea
formaldehyde foam insulation; (viii) electrical equipment which contains any oil
or dielectric fluid containing polychlorinated biphenyls; (ix) pesticides; and
(x) any other chemical, material or substance, exposure to which is prohibited,
limited or regulated by any Government Authority or which may or could pose a
hazard to the health and safety of the owners, occupants or any Persons in the
vicinity of any facility of the Borrower or any of its Subsidiaries or to the
indoor or outdoor environment.

“Hazardous Materials Activity” means any past, current, proposed or threatened
activity, event or occurrence involving any Hazardous Materials, including the
use, manufacture, possession, storage, holding, presence, existence, location,
release, threatened release, discharge, placement, generation, transportation,
processing, construction, treatment, abatement, removal, remediation, disposal,
disposition or handling of any Hazardous Materials, and any corrective action or
response action with respect to any of the foregoing.

“Indebtedness” means, with respect to any Person, without duplication, the
obligations of such Person of the types described in clauses (a) through (f) in
the definition of Total Debt.

“Indemnified Liabilities” has the meaning assigned to that term in subsection
9.3.

“Indemnified Taxes” means Taxes other than Excluded Taxes.

“Indemnitee” has the meaning assigned to that term in subsection 9.3.

“Insurance Subsidiary” means any Subsidiary which is engaged in the insurance
business.

“Interest Payment Date” means (i) with respect to any Base Rate Loan, the last
Business Day of each March, June, September and December of each year,
commencing on the first such date to occur after the Closing Date, and (ii) with
respect to any Eurodollar Rate Loan, the last day of each Interest Period
applicable to such Loan and, in the case of a Eurodollar Rate Loan of more than
three months’ duration, each day prior to the last day of such Interest Period
that occurs at intervals of three months’ duration after the first day of such
Interest Period.

“Interest Period” has the meaning assigned to that term in subsection 2.2B.

“Interest Rate Determination Date”, with respect to any Interest Period, means
the second Business Day prior to the first day of such Interest Period.

“Investee” shall mean Intermec, Inc. for so long as such Person continues to be
described as an “Investee” on the most recent consolidated financial statements
of the Borrower delivered to the Lenders pursuant to subsection 6.9 or 6.10.

“Issuing Lender”, with respect to any Letter of Credit, means Wells Fargo, in
its separate capacity as issuer of the Letters of Credit for the account of the
Borrower or any Subsidiary thereof pursuant to subsection 3.1.

 

10



--------------------------------------------------------------------------------

“Lender” and “Lenders” means the Persons identified as “Lenders” and listed on
the signature pages of this Agreement, together with their successors and
permitted assigns pursuant to subsection 2.10 or 9.1, and the term “Lenders”
shall include Swing Line Lender and the Issuing Lender unless the context
otherwise requires.

“Letter of Credit” or “Letters of Credit” means standby letters of credit issued
or to be issued by the Issuing Lender for the account of the Borrower or any
Subsidiary thereof pursuant to subsection 3.1.

“Letter of Credit Sublimit” means an amount equal to the lesser of the Revolving
Loan Commitment Amount and $25,000,000. The Letter of Credit Sublimit is part
of, and not in addition to, the Revolving Loan Commitment Amount.

“Letter of Credit Usage” means, as at any date of determination, the sum of
(i) the maximum aggregate amount which is or at any time thereafter may become
available for drawing under all Letters of Credit then outstanding plus (ii) the
aggregate amount of all drawings under Letters of Credit honored by the Issuing
Lender and not theretofore reimbursed out of the proceeds of Revolving Loans
pursuant to subsection 3.3B or otherwise reimbursed by the Borrower. For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of the UCP, such Letter of Credit shall be deemed to be
“outstanding” in the amount so remaining available to be drawn.

“Leverage Ratio” is defined in subsection 6.20.

“License” means any license, certificate of authenticity, permit or other
authorization which is required to be obtained from a Government Authority in
connection with the operation, ownership or transaction of insurance business.

“Lien” means any lien (statutory or other), mortgage, pledge, hypothecation,
assignment, deposit arrangement, encumbrance, security agreement or preferential
arrangement of any kind or nature whatsoever (including, without limitation, the
interest of a vendor or lessor under any conditional sale, Capitalized Lease or
other title retention agreement).

“Loan” or “Loans” means one or more of the loans made by Lenders to the Borrower
pursuant to subsection 2.1A and shall include one or more Revolving Loans and
Swing Line Loans.

“Loan Documents” means this Agreement, the Notes, the Letters of Credit (and any
applications for, or reimbursement agreements or other documents or certificates
executed by the Borrower in favor of the Issuing Lender relating to, the Letters
of Credit), and all other loan documents now or hereafter given by the Borrower
to the Administrative Agent and the Lenders in connection with the Obligations
under this Agreement.

“Margin Stock” is defined in Section 5.15.

“Material Portion” means the amount of property or other assets owned, leased or
operated by the Borrower and its Subsidiaries which represents more than 10% of
the consolidated assets of the Borrower and its Subsidiaries as would be shown
in the most recent publicly filed consolidated financial statements of the
Borrower and its Subsidiaries.

 

11



--------------------------------------------------------------------------------

“Materially Adverse Effect” means a material adverse effect on (a) the business,
properties or financial condition of the Borrower and its Subsidiaries taken as
a whole, (b) the ability of the Borrower to perform its obligations under the
Loan Documents, or (c) the validity or enforceability of any of the Loan
Documents or the rights or remedies of the Administrative Agent or the Lenders
thereunder.

“Multiemployer Plan” means a multiemployer plan defined as such in Section 3(37)
of ERISA to which contributions have been made by the Borrower or any ERISA
Affiliate and which is covered by Title IV of ERISA.

“Necessary Authorizations” means all authorizations, consents, permits,
approvals, licenses, and exemptions from, and all filings and registrations
with, and all reports to, any governmental or other regulatory authority whether
federal, state, or local, and all agencies thereof, necessary for the conduct of
the businesses and the ownership (or lease) of the properties and assets of the
Borrower or any of its Subsidiaries.

“Notes” means one or more of the Revolving Notes or the Swing Line Note or any
combination thereof.

“Notice of Borrowing” means a notice substantially in the form of Exhibit I
annexed hereto.

“Notice of Conversion/Continuation” means a notice substantially in the form of
Exhibit II annexed hereto.

“Obligations” means all obligations of every nature of the Borrower from time to
time owed to Administrative Agent, Lenders or any of them under the Loan
Documents, whether for principal, interest, reimbursement of amounts drawn under
Letters of Credit, fees, expenses, indemnification or otherwise.

“Officer” means the president, the chief executive officer, a financial vice
president (other than divisional level), the chief financial officer, the
treasurer, a general partner (if an individual), the managing member (if an
individual) or other individual appointed by the Governing Body or the
Organizational Documents of a corporation, partnership, trust or limited
liability company to serve in a similar capacity as the foregoing.

“Officer’s Certificate”, as applied to any Person that is a corporation,
partnership, trust or limited liability company, means a certificate executed on
behalf of such Person by one or more Officers of such Person or one or more
Officers of a general partner or a managing member if such general partner or
managing member is a corporation, partnership, trust or limited liability
company.

“One East Wacker Note” means that certain Secured Promissory Note, dated as of
December 29, 2003, in the original principal amount of $45,000,000, made by One
East Wacker Corporation, payable to the order of the Borrower and held by
Trinity as of the date hereof, as such note may be amended, modified,
supplemented or restated from time to time and as such note may be endorsed,
assigned or otherwise delivered from time to time to any Wholly-Owned Subsidiary
of the Borrower.

 

12



--------------------------------------------------------------------------------

“Organizational Documents” means the documents (including bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges, fees, expenses or similar levies
arising from any payment made hereunder or under any other Loan Document or from
the execution, delivery or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

“Participant” means a purchaser of a participation in the rights and obligations
under this Agreement pursuant to subsection 9.1C.

“Permitted Liens” means, as applied to any Person:

(a) Any Lien in favor of the Administrative Agent and the Lenders given to
secure the Obligations;

(b) (i) Liens on real estate for real estate taxes not yet delinquent and
(ii) Liens for taxes, assessments, judgments, governmental charges, levies, or
claims not yet delinquent or the non payment of which is being diligently
contested in good faith by appropriate proceedings and for which adequate
reserves have been set aside on such Person’s books, but only so long as no
foreclosure, distraint, sale, or similar Proceedings have been commenced with
respect thereto and remain unstayed for a period of thirty (30) days after their
commencement;

(c) (i) Statutory Liens of landlords and (ii) Liens of carriers, warehousemen,
mechanics, laborers, and materialmen incurred in the ordinary course of business
for sums not yet due or being diligently contested in good faith, if such
reserve or appropriate provision, if any, as shall be required by GAAP shall
have been made therefor;

(d) Liens incurred in the ordinary course of business in connection with
worker’s compensation and unemployment insurance;

(e) Restrictions on the transfer of assets imposed by any federal, state or
local statute, regulation or ordinance applicable to such Person;

(f) Easements, rights-of-way, restrictions, and other similar encumbrances on
the use of real property which do not interfere with the ordinary conduct of the
business of such Person, or Liens incidental to the conduct of the business of
such Person or to the ownership of its properties which were not incurred in
connection with Indebtedness or other extensions of credit and which do not in
the aggregate materially detract from the value of such properties or materially
impair their use in the operation of the business of such Person;

 

13



--------------------------------------------------------------------------------

(g) Liens securing Indebtedness of Subsidiaries of the Borrower in an aggregate
principal amount not to exceed the amount permitted pursuant to subsection
6.16(e) hereof;

(h) Judgment Liens against assets of the Borrower and its Subsidiaries arising
in connection with court Proceedings which do not secure an amount in excess of
$75,000,000;

(i) Liens securing Indebtedness of the Borrower to the extent that such
Indebtedness is ratably secured with the Obligations and ranks pari passu at all
times with the Obligations;

(j) Liens of a collection bank arising under Section 4-210 of the Uniform
Commercial Code on items in the course of collection;

(k) Normal and customary rights of setoff upon deposits of cash in favor of
banks or other depositary institutions;

(l) Liens of sellers of goods to the Borrower or any of its Subsidiaries arising
under Article 2 of the Uniform Commercial Code or similar provisions of
applicable law in the ordinary course of business;

(m) Liens in favor of the Borrower granted by a Subsidiary of the Borrower;

(n) Liens securing purchase money Indebtedness; provided that such Liens do not
at any time encumber any asset other than the asset financed by such
Indebtedness;

(o) Liens against the assets of the Borrower or its Subsidiaries subject to the
terms of securities lending transactions in the ordinary course of business;

(p) Liens granted in connection with a Permitted Securitization; provided, that
such Liens do not encumber any property other than the Margin Stock or consumer
finance receivables made subject to such transaction and the proceeds thereof;

(q) Capitalized Lease Obligations of the Borrower in an aggregate amount
outstanding from time to time not to exceed $25,000,000;

(r) Liens on the assets of Borrower’s Subsidiaries as described on Schedule 6.17
hereto;

(s) Liens on Margin Stock;

(t) Liens on the facility located at One East Wacker Drive, Chicago, Illinois
securing the Indebtedness evidenced by the One East Wacker Note; and

(u) other Liens on real or personal property (other than Liens on any equity
securities issued by Trinity or United Insurance) of the Borrower or any
Subsidiary of the Borrower securing obligations of the Borrower or any
Subsidiary of the Borrower so long as the aggregate amount of the obligations
secured thereby does not exceed, in the aggregate, $25,000,000 at any one time

 

14



--------------------------------------------------------------------------------

outstanding; provided, that the obligations of Subsidiaries of the Borrower
secured by Liens permitted by this clause (u) shall not exceed $5,000,000 in the
aggregate at any one time outstanding.

“Permitted Securitization” means the securitization or similar financing of
receivables by the Borrower or any of its Subsidiaries through a transfer, sale
or other disposition (including the granting of a security interest) thereof by
the Borrower or such Subsidiary to one or more direct or indirect special
purpose Subsidiaries of the Borrower.

“Person” means any natural person, corporation, firm, joint venture,
partnership, limited liability company, association, enterprise, trust or other
entity or organization, or any government or political subdivision or any
agency, department or instrumentality thereof.

“Plan” means an employee benefit plan within the meaning of Section 3(3) of
ERISA maintained by the Borrower or any ERISA Affiliate for employees of the
Borrower or any ERISA Affiliate and with respect to which the Borrower could
reasonably be expected to have any liability.

“Potential Event of Default” means a condition or event described in Section 7
that, but for the giving of notice or the lapse of time or both, would
constitute an Event of Default.

“Prime Rate” means the rate that Wells Fargo at its principal office in San
Francisco announces from time to time as its prime lending rate, as in effect
from time to time. The Prime Rate is a reference rate and does not necessarily
represent the lowest or best rate actually charged to any customer. Wells Fargo
or any other Lender may make commercial loans or other loans at rates of
interest at, above or below the Prime Rate.

“Proceedings” means any action, suit, proceeding (whether administrative,
judicial or otherwise), governmental investigation or arbitration.

“Pro Rata Share” means, for all purposes with respect to each Lender, including
with respect to all payments, computations and other matters relating to the
Revolving Loan Commitment or the Revolving Loans of any Lender or any Letters of
Credit issued or participations therein deemed purchased by any Lender or any
assignments of any Swing Line Loans deemed purchased by any Lender, the
percentage obtained by dividing (x) the Revolving Loan Exposure of that Lender
by (y) the aggregate Revolving Loan Exposure of all Lenders, in any such case as
the applicable percentage may be adjusted by assignments permitted pursuant to
subsection 9.1, subject in each case to subsection 1.4. The initial Pro Rata
Share of each Lender for purposes of the preceding sentence is set forth
opposite the name of that Lender in Schedule 2.1 annexed hereto.

“Refunded Swing Line Loans” has the meaning assigned to that term in subsection
2.1A(ii)(b).

“Register” has the meaning assigned to that term in subsection 2.1D.

 

15



--------------------------------------------------------------------------------

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor thereto or other
regulation or official interpretation of said Board of Governors relating to
reserve requirements applicable to member banks of the Federal Reserve System.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System as from time to time in effect and any successor or other
regulation or official interpretation of said Board of Governors relating to the
extension of credit by banks for the purpose of purchasing or carrying margin
stocks applicable to member banks of the Federal Reserve System.

“Reimbursement Date” has the meaning assigned to that term in subsection 3.3B.

“Reportable Event” is defined in Section 4043(c) of ERISA.

“Request for Issuance” means a request substantially in the form of Exhibit III
annexed hereto.

“Requisite Lenders” means, at any date, two or more Lenders having or holding at
least 66- 2/3% of the aggregate Revolving Loan Exposure of all Lenders; provided
that the Commitment of, and the portion of the Total Utilization of Revolving
Credit Commitments held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Requisite Lenders.

“Reserve National” means Reserve National Insurance Company, an Oklahoma
corporation and a Wholly-Owned Subsidiary of the Borrower.

“Reserve Percentage” means the stated maximum rate (rounded upwards, as
necessary, to the nearest  1/16th of one percent), as in effect on any date of
determination of all reserve requirements (including any marginal, emergency,
supplemental, special or other reserves) applicable on such date to any member
bank of the Federal Reserve System in respect of “Eurodollar liabilities” as
defined in Regulation D (or any successor category of liabilities under
Regulation D) of the Board of Governors of the Federal Reserve System of the
United States as in effect on such day, whether or not applicable to any Lender.

“Restricted Payment” means any direct or indirect distribution, dividend or
other payment to any Person on account of any capital stock or other equity
securities of the Borrower, or in connection with any tax sharing agreement
(other than tax sharing agreements having the Borrower or one of its
Subsidiaries as the tax paying entity under such agreement).

“Restricted Purchase” means any payment on account of the purchase, redemption
or other acquisition or retirement of any capital stock or other securities of,
the Borrower.

“Revolving Loan Commitment” means the commitment of a Lender to make Revolving
Loans to the Borrower pursuant to subsection 2.1A(i), and “Revolving Loan
Commitments” means such commitments of all Lenders in the aggregate.

 

16



--------------------------------------------------------------------------------

“Revolving Loan Commitment Amount” means, at any date, the aggregate amount of
the Revolving Loan Commitments of all Lenders.

“Revolving Loan Commitment Termination Date” means October 30, 2012.

“Revolving Loan Exposure”, with respect to any Lender, means, as of any date of
determination (i) prior to the termination of the Revolving Loan Commitments,
the amount of that Lender’s Revolving Loan Commitment, and (ii) after the
termination of the Revolving Loan Commitments, the sum of (a) the aggregate
outstanding principal amount of the Revolving Loans of that Lender plus (b) in
the event that Lender is the Issuing Lender, the aggregate Letter of Credit
Usage in respect of all Letters of Credit issued by that Lender (in each case
net of any participations purchased by other Lenders in such Letters of Credit
or in any unreimbursed drawings thereunder) plus (c) without duplication, the
aggregate amount of all participations purchased by that Lender in any
outstanding Letters of Credit or any unreimbursed drawings under any Letters of
Credit plus (d) in the case of Swing Line Lender, the aggregate outstanding
principal amount of all Swing Line Loans (net of any assignments thereof deemed
purchased by other Lenders) plus (e) without duplication, the aggregate amount
of all assignments deemed purchased by that Lender in any outstanding Swing Line
Loans.

“Revolving Loans” means the Loans made by Lenders to the Borrower pursuant to
subsection 2.1A(i).

“Revolving Notes” means any promissory notes of the Borrower issued pursuant to
subsection 2.1E to evidence the Revolving Loans of any Lenders, substantially in
the form of Exhibit IV annexed hereto.

“Risk-Based Capital Ratio” means the risk-based capital ratio of any applicable
Person adopted from time to time by the National Association of Insurance
Commissioners or by the state department of insurance of the state of domicile
of the insurance company in question. In the event that there is a conflict
between the risk-based capital ratio formulae adopted by the National
Association of Insurance Commissioners and any applicable state department of
insurance, the formula adopted by such state department of insurance shall be
the applicable formula for purposes of this Agreement.

“Same Day Funds” means immediately available funds.

“SAP” means, with respect to any insurance company, statutory accounting
practices prescribed or permitted by the National Association of Insurance
Commissioners and, as applicable, the state department of insurance of the state
of domicile of such insurance company for the preparation of financial
statements and reports by insurance companies of the same type as such insurance
company.

“Singleton Family” means (a) Christina Singleton Mednick and William W.
Singleton (as identified in that certain Schedule 13D/A filed with the United
States Securities and Exchange Commission on December 23, 2008 with respect to
the Borrower by the Singleton Group LLC (the “Singletons”)), (b) all descendants
of the Singletons and the spouse of any such descendant (the “Singleton
Descendants”), (c) the holders of record from time to time of membership
interests in Singleton Group,

 

17



--------------------------------------------------------------------------------

LLC and the spouse of any such holder (the “Singleton Group Members”), (d) all
descendants of the Singleton Group Members and the spouse of any such descendant
(the “Singleton Group Descendants” and, together with the Singletons, the
Singleton Descendants and the Singleton Group Members, the “Singleton Persons”),
(e) all trusts of which a Singleton Person is a beneficiary or trustee and the
trustees of any such trust, (f) the estate of any Singleton Person, (g) all
partnerships, limited liability companies and other entities in which any one or
more of the class consisting of the Persons listed in the preceding clauses
(a) through (f) shall have in excess of fifty percent (50%) of the total voting
power and the managers of any such entities (in their capacity as such), and
(h) the Affiliates and Associates of the Persons identified in the foregoing
clauses (a) through (g). For purposes of this definition, a Person shall be
treated as holding voting power or an equity interest to the extent such power
or interest is held directly or indirectly through a corporation, partnership,
estate, trust or other entity. For purposes of this definition “Affiliate” and
“Associate” shall have the respective meanings ascribed to such terms in Rule
12b-2 of the General Rules and Regulations under the Securities Exchange Act of
1934.

“Subsidiary” means, as applied to any Person, (a) any corporation of which fifty
percent (50%) or more of the outstanding stock (other than directors’ qualifying
shares) having ordinary voting power to elect a majority of its board of
directors, regardless of the existence at the time of a right of the holders of
any class or classes of securities of such corporation to exercise such voting
power by reason of the happening of any contingency, or any partnership of which
fifty percent (50%) or more of the outstanding partnership interests is at the
time owned by such Person, or by one or more Subsidiaries of such Person, or by
such Person and one or more Subsidiaries of such Person, and (b) any other
entity (including a mutual insurance company) which is controlled by such
Person, or by one or more Subsidiaries of such Person, or by such Person and one
or more Subsidiaries of such Person, whether by contract or otherwise.

“Swing Line Lender” means Wells Fargo, or any Person serving as a successor
Administrative Agent hereunder, in its capacity as Swing Line Lender hereunder.

“Swing Line Loan Commitment” means the commitment of the Swing Line Lender to
make Swing Line Loans to the Borrower pursuant to subsection 2.1A(ii).

“Swing Line Loans” means the Loans made by Swing Line Lender to the Borrower
pursuant to subsection 2.1A(ii).

“Swing Line Note” means any promissory note of the Borrower issued pursuant to
subsection 2.1E to evidence the Swing Line Loans of the Swing Line Lender,
substantially in the form of Exhibit V annexed hereto.

“Syndication Agent” means JPMorgan Chase Bank, N.A.

“Tax” or “Taxes” means any present or future tax, levy, impost, duty, fee,
assessment, deduction, withholding or other charge of any nature and whatever
called, by whomsoever, on whomsoever and wherever imposed, levied, collected,
withheld or assessed, including interest, penalties, additions to tax and any
similar liabilities with respect thereto.

 

18



--------------------------------------------------------------------------------

“Total Capitalization” means as of any date, the sum of (a) the Borrower’s
Consolidated Net Worth and (b) without duplication, Total Debt.

“Total Debt” means, with respect to the Borrower and its Subsidiaries on a
consolidated basis, as determined in accordance with GAAP, (a) indebtedness
created, issued or incurred by any such Person for borrowed money (whether by
loan or the issuance and sale of debt securities), but excluding customer
deposits, investment accounts and certificates, certificates of deposit,
insurance reserves and passbook accounts; (b) obligations of any such Person to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable (other than for borrowed money) arising, and accrued
expenses incurred, in the ordinary course of business; (c) indebtedness of
others secured by a Lien on the property of any such Person, whether or not the
respective indebtedness so secured has been assumed by any such Person;
(d) reimbursement obligations of any such Person in respect of amounts drawn on
any letters of credit or similar instruments issued or accepted by banks and
other financial institutions for the account of any such Person; (e) Capitalized
Lease Obligations of any such Person; and (f) indebtedness of others of the
types described in clauses (a), (b), (d) and (e) of this definition of Total
Debt guaranteed by any such Person, or obligations incurred by direct or
indirect special purpose Subsidiaries of the Borrower in connection with any
Permitted Securitization guaranteed by any such Person.

“Total Utilization of Revolving Loan Commitments” means, as at any date of
determination, the sum of (i) the aggregate principal amount of all outstanding
Revolving Loans plus (ii) the aggregate principal amount of all outstanding
Swing Line Loans plus (iii) the Letter of Credit Usage.

“Trinity” means Trinity Universal Insurance Company, a Texas corporation and a
Wholly-Owned Subsidiary of the Borrower.

“Type” means, with respect to a Revolving Loan, its character as a Base Rate
Loan or a Eurodollar Rate Loan.

“UCP” is defined in subsection 3.6.

“Unasserted Obligations” means, at any time, Obligations for taxes, costs,
indemnifications, reimbursements, damages and other liabilities (except for
(i) the principal of and interest on, and fees relating to, any Indebtedness and
(ii) contingent reimbursement obligations in respect of amounts that may be
drawn under Letters of Credit) in respect of which no claim or demand for
payment has been made (or, in the case of Obligations for indemnification, no
notice for indemnification has been issued by the Indemnitee) at such time.

“United Insurance” means United Insurance Company of America, an Illinois
corporation and a Wholly-Owned Subsidiary of the Borrower.

“United States” means the United States of America.

“Unitrin Direct” means the business of the Borrower or its Subsidiaries which
markets policies in respect of automobile and homeowners insurance directly to
consumers primarily through direct mail, websites and web insurance portals,
“click- throughs,” radio advertising and employee-sponsored voluntary benefit
programs.

 

19



--------------------------------------------------------------------------------

“Wells Fargo” has the meaning assigned to that term in the introduction to this
Agreement.

“Wholly Owned Subsidiary” of a Person means (a) any Subsidiary all of the
outstanding voting securities of which shall at the time be owned or controlled,
directly or indirectly, by such Person or one or more Wholly-Owned Subsidiaries
of such Person, or by such Person and one or more Wholly-Owned Subsidiaries of
such Person, or (b) any partnership, limited liability company, association,
joint venture or similar business organization 100% of the ownership interests
having ordinary voting power of which shall at the time be so owned or
controlled.

 

  1.2 Accounting Terms; Utilization of GAAP and SAP for Purposes of Calculations
Under Agreement.

Except as otherwise expressly provided in this Agreement, all accounting terms
not otherwise defined herein shall have the meanings assigned to them in
conformity with GAAP or SAP, as applicable. Financial statements and other
information required to be delivered by the Borrower to Lenders pursuant to
Section 6 shall be prepared in accordance with GAAP or SAP, as applicable, as in
effect at the time of such preparation (and delivered together with the
reconciliation statements provided for therein). Calculations in connection with
the definitions, covenants and other provisions of this Agreement shall utilize
GAAP or SAP, as applicable, as in effect on the date of determination, applied
(as to GAAP) in a manner consistent with that used in preparing the financial
statements referred to in subsection 5.8. If at any time any change in GAAP or
SAP would affect the computation of any financial ratio or requirement set forth
in any Loan Document (including, without limitation, ratios used in the
calculation of the Applicable Margin), and the Borrower, Administrative Agent or
Requisite Lenders shall so request, Administrative Agent, Lenders and the
Borrower shall negotiate in good faith to amend such ratio or requirement to
preserve the original intent thereof in light of such change in GAAP or SAP
(subject to the approval of Requisite Lenders), provided that, until so amended,
such ratio or requirement shall continue to be computed in accordance with GAAP
or SAP, as applicable, prior to such change therein and the Borrower shall
provide to Administrative Agent and Lenders reconciliation statements provided
for in Section 6.

Notwithstanding the foregoing, all financial statements delivered hereunder
shall be prepared, and all financial covenants contained herein shall be
calculated, without giving effect to any election under the Statement of
Financial Accounting Standards No. 159 (or any similar accounting principle)
permitting a Person to value its financial liabilities or Indebtedness at the
fair value thereof.

 

  1.3 Other Definitional Provisions and Rules of Construction.

A. Any of the terms defined herein may, unless the context otherwise requires,
be used in the singular or the plural, depending on the reference.

 

20



--------------------------------------------------------------------------------

B. References to “Sections” and “subsections” shall be to Sections and
subsections, respectively, of this Agreement unless otherwise specifically
provided. Section and subsection headings in this Agreement, and the table of
contents to this Agreement, are included herein for convenience of reference
only and shall not constitute a part of this Agreement for any other purpose or
be given any substantive effect.

C. The use in any of the Loan Documents of the word “include” or “including”,
when following any general statement, term or matter, shall not be construed to
limit such statement, term or matter to the specific items or matters set forth
immediately following such word or to similar items or matters, whether or not
nonlimiting language (such as “without limitation” or “but not limited to” or
words of similar import) is used with reference thereto, but rather shall be
deemed to refer to all other items or matters that fall within the broadest
possible scope of such general statement, term or matter.

D. Unless otherwise expressly provided herein, references to Organizational
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are not prohibited by any Loan Document.

 

  1.4 Defaulting Lenders.

A. Anything contained herein to the contrary notwithstanding, in the event that
any Lender at any time is a Defaulting Lender, then:

(i) during any Defaulting Lender Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a “Lender” for purposes of
voting on any matters (including the granting of any consents or waivers) with
respect to any of the Loan Documents and such Defaulting Lender’s Commitments
shall be excluded for purposes of determining “Requisite Lenders” (provided that
the foregoing shall not permit an increase in such Lender’s Commitments or an
extension of the maturity date of such Lender’s Loans or other Obligations
without such Lender’s consent);

(ii) to the extent permitted by applicable law, until such time as the
Defaulting Lender Excess with respect to such Defaulting Lender shall have been
reduced to zero, any voluntary prepayment of the Loans shall, if Administrative
Agent so directs at the time of making such voluntary prepayment, be applied to
the Loans of other Lenders as if such Defaulting Lender had no Loans
outstanding;

(iii) such Defaulting Lender’s Revolving Loan Commitments and outstanding Loans
shall be excluded for purposes of calculating any facility fee payable to the
Lenders pursuant to subsection 2.3A or any letter of credit fee payable to the
Lenders pursuant to subsection 3.2 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any such facility fee payable pursuant to
subsection 2.3A or any such letter of credit fee payable pursuant to subsection
3.2 in respect of such Defaulting Lender Period;

 

21



--------------------------------------------------------------------------------

(iv) the utilization of the Revolving Loan Commitments as at any date of
determination shall be calculated as if such Defaulting Lender had funded all
Loans of such Defaulting Lender; and

(v) if so requested by the Issuing Lender at any time during the Defaulting
Lender Period with respect to such Defaulting Lender, the Borrower shall deliver
to the Administrative Agent cash collateral in an amount equal to such
Defaulting Lender’s Pro Rata Share of the Letter of Credit Usage then
outstanding (to be held by Administrative Agent).

No Commitment of any Lender shall be increased or otherwise affected and, except
as otherwise expressly provided in this subsection 1.4, performance by the
Borrower of its obligations hereunder and the other Loan Documents shall not be
excused or otherwise modified as a result of the operation of this subsection
1.4. The rights and remedies against a Defaulting Lender under this subsection
1.4 are in addition to other rights and remedies that the Borrower may have
against such Defaulting Lender and that the Administrative Agent or any Lender
may have against such Defaulting Lender.

 

Section 2. AMOUNTS AND TERMS OF LOANS

 

  2.1 Loans; Making of Loans; the Register; Optional Notes.

A. Loans. Subject to the terms and conditions of this Agreement and in reliance
upon the representations and warranties of the Borrower herein set forth, each
Lender hereby severally agrees to make Revolving Loans as described in
subsection 2.1A(i) and Swing Line Lender hereby agrees to make the Swing Line
Loans as described in subsection 2.1A(ii).

(i) Revolving Loans. Each Lender severally agrees, subject to the limitations
set forth below with respect to the maximum amount of Revolving Loans permitted
to be outstanding from time to time, to make revolving loans (each such loan a
“Revolving Loan”) to the Borrower in Dollars from time to time during the period
from the Closing Date to but excluding the Revolving Loan Commitment Termination
Date in an aggregate amount not exceeding its Pro Rata Share of the aggregate
amount of the Revolving Loan Commitments to be used in accordance with the terms
of this Agreement. The original amount of each Lender’s Revolving Loan
Commitment is set forth opposite its name on Schedule 2.1 annexed hereto and the
original Revolving Loan Commitment Amount is $245,000,000; provided that (i) the
Revolving Loan Commitment Amount may be increased pursuant to subsection 2.10
hereof and (ii) the amount of the Revolving Loan Commitment of each Lender shall
be adjusted to give effect to any assignment of such Revolving Loan Commitment
pursuant to subsection 9.1B and shall be reduced from time to time by the amount
of any reductions thereto made pursuant to subsection 2.4. Each Lender’s
Revolving Loan Commitment shall expire on the Revolving Loan Commitment
Termination Date and the Borrower hereby agrees that all Revolving Loans and all
other Obligations of the Borrower shall be paid in full no later than that date.
Amounts borrowed under this subsection 2.1A(i) may be repaid and reborrowed to
but excluding the Revolving Loan Commitment Termination Date.

 

22



--------------------------------------------------------------------------------

Anything contained in this Agreement to the contrary notwithstanding, the
Revolving Loans and the Revolving Loan Commitments shall be subject to the
limitation that in no event shall the Total Utilization of Revolving Loan
Commitments at any time exceed the Revolving Loan Commitment Amount then in
effect.

(ii) Swing Line Loans.

(a) General Provisions. Swing Line Lender hereby agrees, in its sole and
absolute discretion, subject to the limitations set forth in the last paragraph
of subsection 2.1A(ii) and set forth below with respect to the maximum amount of
Swing Line Loans permitted to be outstanding from time to time, to make a
portion of the Revolving Loan Commitments available to the Borrower from time to
time during the period from the Closing Date to but excluding the Revolving Loan
Commitment Termination Date by making Swing Line Loans to the Borrower in
Dollars in an aggregate amount not exceeding the amount of the Swing Line Loan
Commitment to be used for the purposes identified in subsection 2.5A,
notwithstanding the fact that such Swing Line Loans, when aggregated with Swing
Line Lender’s outstanding Revolving Loans and Swing Line Lender’s Pro Rata Share
of the Letter of Credit Usage then in effect, may exceed Swing Line Lender’s
Revolving Loan Commitment. The original amount of the Swing Line Loan Commitment
is $15,000,000; provided that any reduction of the Revolving Loan Commitment
Amount made pursuant to subsection 2.4 that reduces the Revolving Loan
Commitment Amount to an amount less than the then current amount of the Swing
Line Loan Commitment shall result in an automatic corresponding reduction of the
amount of the Swing Line Loan Commitment to the amount of the Revolving Loan
Commitment Amount, as so reduced, without any further action on the part of the
Borrower, Administrative Agent or Swing Line Lender. The Swing Line Loan
Commitment shall expire on the Revolving Loan Commitment Termination Date and
all Swing Line Loans and all other amounts owed hereunder with respect to the
Swing Line Loans shall be paid in full no later than that date.

(b) Swing Line Loan Prepayment with Proceeds of Revolving Loans. With respect to
any Swing Line Loans that have not been voluntarily prepaid by the Borrower
pursuant to subsection 2.4A(i), Swing Line Lender may, at any time in its sole
and absolute discretion but not less frequently than once every ten
(10) Business Days, deliver to Administrative Agent (with a copy to the
Borrower), no later than 10:00 A.M. (California time) on the first Business Day
in advance of the proposed Funding Date, a notice requesting Lenders to make
Revolving Loans that are Base Rate Loans on such Funding Date in an amount equal
to the amount of such Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date such notice is given. The Borrower hereby authorizes the
giving of any such notice and the making of any such Revolving Loans. Anything
contained in this Agreement to the contrary notwithstanding, (1) the proceeds of
such Revolving Loans made by Lenders other than Swing Line Lender shall be
immediately delivered by the Administrative Agent to the Swing Line Lender (and
not to the Borrower) and applied to repay a corresponding portion of the
Refunded Swing Line Loans and (2) on the day such Revolving Loans are

 

23



--------------------------------------------------------------------------------

made, the Swing Line Lender’s Pro Rata Share of the Refunded Swing Line Loans
shall be deemed to be paid with the proceeds of a Revolving Loan made by the
Swing Line Lender, and such portion of the Swing Line Loans deemed to be so paid
shall no longer be outstanding as Swing Line Loans and shall no longer be due
under the Swing Line Note, if any, of Swing Line Lender but shall instead
constitute part of Swing Line Lender’s outstanding Revolving Loans and shall be
due under the Revolving Note, if any, of Swing Line Lender. If any portion of
any such amount paid (or deemed to be paid) to Swing Line Lender should be
recovered by or on behalf of the Borrower from Swing Line Lender in any
bankruptcy proceeding, in any assignment for the benefit of creditors or
otherwise, the loss of the amount so recovered shall be ratably shared among all
Lenders in the manner contemplated by subsection 9.5.

(c) Swing Line Loan Assignments. On the Funding Date of each Swing Line Loan,
each Lender shall be deemed to, and hereby agrees to, purchase an assignment of
such Swing Line Loan in an amount equal to its Pro Rata Share. If for any reason
(1) Revolving Loans are not made upon the request of Swing Line Lender as
provided in the immediately preceding paragraph in an amount sufficient to repay
any amounts owed to Swing Line Lender in respect of such Swing Line Loan or
(2) the Revolving Loan Commitments are terminated at a time when such Swing Line
Loan is outstanding, upon notice from Swing Line Lender as provided below, each
Lender shall fund the purchase of such assignment in an amount equal to its Pro
Rata Share (calculated, in the case of the foregoing clause (2), immediately
prior to such termination of the Revolving Loan Commitments) of the unpaid
amount of such Swing Line Loan together with accrued interest thereon. Upon one
Business Day’s notice from Swing Line Lender, each Lender shall deliver to Swing
Line Lender such amount in Same Day Funds at the Funding and Payment Office. In
order to further evidence such assignment (and without prejudice to the
effectiveness of the assignment provisions set forth above), each Lender agrees
to enter into an Assignment Agreement at the request of Swing Line Lender in
form and substance reasonably satisfactory to Swing Line Lender. In the event
any Lender fails to make available to Swing Line Lender any amount as provided
in this paragraph, Swing Line Lender shall be entitled to recover such amount on
demand from such Lender together with interest thereon at the rate customarily
used by Swing Line Lender for the correction of errors among banks for three
Business Days and thereafter at the Base Rate. In the event Swing Line Lender
receives a payment of any amount with respect to which other Lenders have funded
the purchase of assignments as provided in this paragraph, Swing Line Lender
shall promptly distribute to each such other Lender its Pro Rata Share of such
payment.

(d) Lenders’ Obligations. Anything contained herein to the contrary
notwithstanding, each Lender’s obligation to make Revolving Loans for the
purpose of repaying any Refunded Swing Line Loans pursuant to subsection
2.1A(ii)(b) and each Lender’s obligation to purchase an assignment of any unpaid
Swing Line Loans pursuant to the immediately preceding paragraph shall be
absolute and unconditional and shall not be affected by any circumstance,

 

24



--------------------------------------------------------------------------------

including (1) any set-off, counterclaim, recoupment, defense or other right
which such Lender may have against Swing Line Lender, the Borrower or any other
Person for any reason whatsoever; (2) the occurrence or continuation of an Event
of Default or a Potential Event of Default; (3) any adverse change in the
business, operations, assets or financial condition of the Borrower or any of
its Subsidiaries; (4) any breach of this Agreement or any other Loan Document by
any party thereto; or (5) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing; provided that such obligations
of each Lender are subject to the condition that (x) Swing Line Lender believed
in good faith that all conditions under Section 4 to the making of the
applicable Refunded Swing Line Loans or other unpaid Swing Line Loans, as the
case may be, were satisfied at the time such Refunded Swing Line Loans or unpaid
Swing Line Loans were made or (y) the satisfaction of any such condition not
satisfied had been waived in accordance with subsection 9.6 prior to or at the
time such Refunded Swing Line Loans or other unpaid Swing Line Loans were made.

B. Borrowing Mechanics. Revolving Loans made on any Funding Date (other than
Revolving Loans made pursuant to a request by Swing Line Lender pursuant to
subsection 2.1A(ii) or Revolving Loans made pursuant to subsection 3.3B)
(A) that are Base Rate Loans shall be in an aggregate minimum amount of
$5,000,000 and multiples of $1,000,000 in excess of that amount and (B) that are
Eurodollar Rate Loans shall be in an aggregate minimum amount of $5,000,000 and
multiples of $1,000,000 in excess of that amount. Swingline Loans made on any
Funding Date shall be in an aggregate minimum amount of $500,000 and multiples
of $100,000 in excess of that amount. Whenever the Borrower desires that Lenders
make Revolving Loans it shall deliver to the Administrative Agent a duly
executed Notice of Borrowing no later than (i) 10:00 A.M. (California time) at
least three Business Days in advance of the proposed Funding Date (in the case
of a Eurodollar Rate Loan) and (ii) 10:00 A.M. (California time) at least one
Business Day in advance of the proposed Funding Date (in the case of a Base Rate
Loan). Whenever the Borrower desires that the Swing Line Lender make a Swing
Line Loan, it shall deliver to the Administrative Agent a duly executed Notice
of Borrowing no later than 10:00 A.M. (California time) on the proposed Funding
Date. Revolving Loans may be continued as or converted into Base Rate Loans and
Eurodollar Rate Loans in the manner provided in subsection 2.2D. In lieu of
delivering a Notice of Borrowing, the Borrower may give the Administrative Agent
telephonic notice by the required time of any proposed borrowing under this
subsection 2.1B; provided that such notice shall be promptly confirmed in
writing by delivery of a duly executed Notice of Borrowing to the Administrative
Agent on or before the applicable Funding Date.

Neither the Administrative Agent nor any Lender shall incur any liability to the
Borrower in acting upon any telephonic notice referred to above that the
Administrative Agent believes in good faith to have been given by an Officer or
other person authorized to borrow on behalf of the Borrower or for otherwise
acting in good faith under this subsection 2.1B or under subsection 2.2D, and
upon funding of Loans by Lenders, and upon conversion or continuation of the
applicable basis for determining the interest rate with respect to any Loans
pursuant to subsection 2.2D, in each case in accordance with this Agreement,
pursuant to any such telephonic notice the Borrower shall have effected Loans or
a conversion or continuation, as the case may be, hereunder.

 

25



--------------------------------------------------------------------------------

The Borrower shall notify the Administrative Agent prior to the funding of any
Loans in the event that an event has occurred and is continuing or would result
from the consummation of the borrowing that would constitute an Event of Default
or a Potential Event of Default, and the acceptance by the Borrower of the
proceeds of any Loans shall constitute a re-certification by the Borrower, as of
the applicable Funding Date, as to the matters to which the Borrower is required
to certify in the applicable Notice of Borrowing.

Except as otherwise provided in subsections 2.6B, 2.6C and 2.6G, a Notice of
Borrowing for, or a Notice of Conversion/Continuation for conversion to, or
continuation of, a Eurodollar Rate Loan (or telephonic notice in lieu thereof)
shall be irrevocable on and after the related Interest Rate Determination Date,
and the Borrower shall be bound to make a borrowing or to effect a conversion or
continuation in accordance therewith.

C. Disbursement of Funds. All Revolving Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that neither the Administrative Agent nor any Lender shall be
responsible for any default by any other Lender in that other Lender’s
obligation to make a Revolving Loan requested hereunder nor shall the amount of
the Commitment of any Lender to make the particular Type of Loan requested be
increased or decreased as a result of a default by any other Lender in that
other Lender’s obligation to make a Revolving Loan requested hereunder. Promptly
after receipt by the Administrative Agent of a Notice of Borrowing pursuant to
subsection 2.1A (or telephonic notice in lieu thereof), the Administrative Agent
shall notify each Lender for that Type of Loan or Swing Line Lender, as the case
may be, of the proposed borrowing. Each Lender (other than Swing Line Lender)
shall make the amount of its Revolving Loan available to the Administrative
Agent in Same Day Funds in Dollars not later than 10:00 A.M. (California time)
on the applicable Funding Date, and Swing Line Lender shall make the amount of
its Swing Line Loan available to Administrative Agent in Same Day Funds in
Dollars not later than 1:00 P.M. (California time) on the applicable Funding
Date, in each case at the Funding and Payment Office. Except as provided in
subsection 2.1A(ii) and subsection 3.3B with respect to Revolving Loans used to
repay Refunded Swing Line Loans or to reimburse the Issuing Lender for the
amount of a drawing under a Letter of Credit issued by it, upon satisfaction or
waiver of the conditions precedent specified in subsections 4.1 and 4.2, the
Administrative Agent shall make the proceeds of such Revolving Loans advanced to
it as set forth above available to the Borrower on the applicable Funding Date
by causing the proceeds of all such Revolving Loans received by the
Administrative Agent from Lenders to be credited to the account of the Borrower
at the Funding and Payment Office.

Unless the Administrative Agent shall have been notified by any Lender prior to
a Funding Date that such Lender does not intend to make available to the
Administrative Agent the amount of such Lender’s Revolving Loan requested on
such Funding Date, the Administrative Agent may assume that such Lender has made
such amount available to the Administrative Agent on such Funding Date and the
Administrative Agent may, in its sole discretion, but shall not be obligated to,
make available to the Borrower a corresponding amount on such Funding Date. If
such corresponding amount is not in fact made available to the Administrative
Agent by such Lender, the Administrative Agent shall be entitled to recover such
corresponding amount on demand

 

26



--------------------------------------------------------------------------------

from such Lender together with interest thereon, for each day from such Funding
Date until the date such amount is paid to the Administrative Agent, at the
customary rate set by the Administrative Agent for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. If such
Lender does not pay such corresponding amount forthwith upon the Administrative
Agent’s demand therefor, the Administrative Agent shall promptly notify the
Borrower and the Borrower shall immediately pay such corresponding amount to the
Administrative Agent together with interest thereon, for each day from such
Funding Date until the date such amount is paid to the Administrative Agent, at
the rate payable under this Agreement for Base Rate Loans. Nothing in this
subsection 2.1C shall be deemed to relieve any Lender from its obligation to
fulfill its Commitments hereunder or to prejudice any rights that the Borrower
may have against any Lender as a result of any default by such Lender hereunder.

D. The Register. The Administrative Agent, acting for these purposes solely as
an agent of the Borrower (it being acknowledged that the Administrative Agent,
in such capacity, and its officers, directors, employees, agent and affiliates
shall constitute Indemnitees under subsection 9.3), shall maintain (and make
available for inspection by the Borrower and by each Lender, but only as to
information regarding the Loans made by such Lender, upon reasonable prior
notice at reasonable times) at its address referred to in Schedule 9.8 a
register for the recordation of, and shall record, the names and addresses of
Lenders and the respective amounts of the Revolving Loan Commitment, Swing Line
Loan Commitment, Revolving Loans and Swing Line Loans of each Lender from time
to time (the “Register”). The Borrower, the Administrative Agent and the Lenders
shall deem and treat the Persons listed as Lenders in the Register as the
holders and owners of the corresponding Commitments and Loans listed therein for
all purposes hereof; all amounts owed with respect to any Commitment or Loan
shall be owed to the Lender listed in the Register as the owner thereof; and any
request, authority or consent of any Person who, at the time of making such
request or giving such authority or consent, is listed in the Register as a
Lender shall be conclusive and binding on any subsequent holder, assignee or
transferee of the corresponding Commitments or Loans. Each Lender shall record
on its internal records the amount of its Loans and Commitments and each payment
in respect hereof, and any such recordation shall be conclusive and binding on
the Borrower, absent manifest error, subject to the entries in the Register,
which shall, absent manifest error, govern in the event of any inconsistency
with any Lender’s records. Failure to make any recordation in the Register or in
any Lender’s records, or any error in such recordation, shall not affect any
Loans or Commitments or any Obligations in respect of any Loans.

E. Optional Notes. If so requested by any Lender by written notice to the
Borrower (with a copy to Administrative Agent) at least two Business Days prior
to the Closing Date or, upon two Business Days’ prior written notice at any time
thereafter, the Borrower shall execute and deliver to such Lender (and/or, if
applicable and if so specified in such notice, to any Person who is an assignee
of such Lender pursuant to subsection 9.1) on the Closing Date (or, if such
notice is delivered after the Closing Date, promptly after the Borrower’s
receipt of such notice) a promissory note or promissory notes to evidence such
Lender’s Revolving Loans or Swing Line Loans, substantially in the form of
Exhibit IV or Exhibit V annexed hereto, respectively, with appropriate
insertions.

 

27



--------------------------------------------------------------------------------

  2.2 Interest on the Loans.

A. Rate of Interest. Subject to the provisions of subsections 2.6 and 2.7, each
Revolving Loan shall bear interest on the unpaid principal amount thereof from
the date made through maturity (whether by acceleration or otherwise) at a rate
determined by reference to the Base Rate or the Eurodollar Rate. Subject to the
provisions of subsection 2.7, each Swing Line Loan shall bear interest on the
unpaid principal amount thereof from the date made through maturity (whether by
acceleration or otherwise) at a rate determined by reference to the Base Rate.
The applicable basis for determining the rate of interest with respect to any
Revolving Loan shall be selected by the Borrower initially at the time a Notice
of Borrowing is given with respect to such Loan pursuant to subsection 2.1B, and
the basis for determining the interest rate with respect to any Revolving Loan
may be changed from time to time pursuant to subsection 2.2D. If on any day a
Revolving Loan is outstanding with respect to which notice has not been
delivered to Administrative Agent in accordance with the terms of this Agreement
specifying the applicable basis for determining the rate of interest, then for
that day that Loan shall bear interest determined by reference to the Base Rate.

(i) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Revolving
Loans shall bear interest through maturity as follows:

(a) if a Base Rate Loan, then at the sum of the Base Rate plus the Base Rate
Margin; or

(b) if a Eurodollar Rate Loan, then at the sum of the Eurodollar Rate plus the
Eurodollar Rate Margin.

(ii) Subject to the provisions of subsections 2.2E, 2.2G and 2.7, the Swing Line
Loans shall bear interest through maturity at the Base Rate plus the Base Rate
Margin.

B. Interest Periods. In connection with each Eurodollar Rate Loan, the Borrower
may, pursuant to the applicable Notice of Borrowing or Notice of
Conversion/Continuation, as the case may be, select an interest period (each an
“Interest Period”) to be applicable to such Loan, which Interest Period shall
be, at the Borrower’s option, the period commencing on the date such Eurodollar
Rate Loan is disbursed or converted to or continued as a Eurodollar Rate Loan
and ending on the date one, three or six months thereafter, as selected by the
Borrower in its Notice of Borrowing; provided that:

(i) the initial Interest Period for any Eurodollar Rate Loan shall commence on
the Funding Date in respect of such Loan, in the case of a Loan initially made
as a Eurodollar Rate Loan, or on the date specified in the applicable Notice of
Conversion/Continuation, in the case of a Loan converted to a Eurodollar Rate
Loan;

(ii) in the case of immediately successive Interest Periods applicable to a
Eurodollar Rate Loan continued as such pursuant to a Notice of
Conversion/Continuation, each successive Interest Period shall commence on the
day on which the next preceding Interest Period expires;

 

28



--------------------------------------------------------------------------------

(iii) if an Interest Period would otherwise expire on a day that is not a
Business Day, such Interest Period shall expire on the next succeeding Business
Day; provided that, if any Interest Period would otherwise expire on a day that
is not a Business Day but is a day of the month after which no further Business
Day occurs in such month, such Interest Period shall expire on the next
preceding Business Day;

(iv) any Interest Period that begins on the last Business Day of a calendar
month (or on a day for which there is no numerically corresponding day in the
calendar month at the end of such Interest Period) shall, subject to clause
(v) of this subsection 2.2B, end on the last Business Day of a calendar month;

(v) no Interest Period with respect to any portion of the Revolving Loans shall
extend beyond the Revolving Loan Commitment Termination Date;

(vi) there shall be no more than seven (7) Interest Periods outstanding at any
time; and

(vii) in the event the Borrower fails to specify an Interest Period for any
Eurodollar Rate Loan in the applicable Notice of Borrowing or Notice of
Conversion/Continuation, the Borrower shall be deemed to have selected an
Interest Period of one month.

C. Interest Payments. Subject to the provisions of subsection 2.2E, interest on
each Loan shall be payable in arrears on each Interest Payment Date applicable
to that Loan, upon any prepayment of that Loan (to the extent accrued on the
amount being prepaid) and at maturity (including final maturity); provided that,
in the event any Swing Line Loans or any Revolving Loans that are Base Rate
Loans are prepaid pursuant to subsection 2.4A(i), interest accrued on such Loans
through the date of such prepayment shall be payable on the next succeeding
Interest Payment Date applicable to Base Rate Loans (or, if earlier, at final
maturity).

D. Conversion or Continuation. Subject to the provisions of subsection 2.6, the
Borrower shall have the option (i) to convert at any time all or any part of its
outstanding Revolving Loans equal to $5,000,000 and multiples of $1,000,000 in
excess of that amount from Loans bearing interest at a rate determined by
reference to one basis to Loans bearing interest at a rate determined by
reference to an alternative basis or (ii) upon the expiration of any Interest
Period applicable to a Eurodollar Rate Loan, to continue all or any portion of
such Loan equal to $5,000,000 and multiples of $1,000,000 in excess of that
amount as a Eurodollar Rate Loan; provided, however, that a Eurodollar Rate Loan
may only be converted into a Base Rate Loan on the expiration date of an
Interest Period applicable thereto.

The Borrower shall deliver a duly executed Notice of Conversion/Continuation to
the Administrative Agent no later than 10:00 A.M. (California time) (i) at least
one Business Day in advance of the proposed conversion date (in the case of a
conversion to a Base Rate Loan), and (ii) at least three Business Days in
advance of the proposed conversion/continuation date (in the case of a
conversion to, or a continuation of, a Eurodollar Rate Loan). In lieu of
delivering a Notice of Conversion/Continuation, the Borrower may give
Administrative Agent telephonic notice by the required time of any proposed
conversion/continuation under this subsection 2.2D; provided that such notice
shall be promptly confirmed in writing (which may be by electronic mail of a
signed copy

 

29



--------------------------------------------------------------------------------

in PDF format) by delivery of a duly executed Notice of Conversion/Continuation
to Administrative Agent on or before the proposed conversion/continuation date.
The Administrative Agent shall notify each Lender of any Loan subject to a
Notice of Conversion/Continuation.

E. Default Rate. Upon the occurrence and during the continuation of any Event of
Default, the outstanding principal amount of all Loans and, to the extent
permitted by applicable law, any interest payments thereon not paid when due and
any fees and other amounts then due and payable hereunder, shall thereafter bear
interest (including post-petition interest in any proceeding under the
Bankruptcy Code or other applicable bankruptcy laws) payable upon demand by the
Administrative Agent at a rate that is 2% per annum in excess of the interest
rate otherwise payable under this Agreement with respect to the applicable Loans
(or, in the case of any such fees and other amounts, at a rate which is 2% per
annum in excess of the interest rate otherwise payable under this Agreement for
Base Rate Loans); provided that, in the case of Eurodollar Rate Loans, upon the
expiration of the Interest Period in effect at the time any such increase in
interest rate is effective such Eurodollar Rate Loans shall thereupon become
Base Rate Loans and shall thereafter bear interest payable upon demand at a rate
which is 2% per annum in excess of the interest rate otherwise payable under
this Agreement for Base Rate Loans. Payment or acceptance of the increased rates
of interest provided for in this subsection 2.2E is not a permitted alternative
to timely payment and shall not constitute a waiver of any Event of Default or
otherwise prejudice or limit any rights or remedies of Administrative Agent or
any Lender.

F. Computation of Interest. Interest on the Loans shall be computed on the basis
of a 365-day year (or a 366-day year in case of a leap year) with respect to
Base Rate Loans bearing interest based on the Prime Rate and otherwise a 360-day
year, in each case for the actual number of days elapsed in the period during
which it accrues. In computing interest on any Loan, the date of the making of
such Loan or the first day of an Interest Period applicable to such Loan or,
with respect to a Base Rate Loan being converted from a Eurodollar Rate Loan,
the date of conversion of such Eurodollar Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a Eurodollar Rate Loan, the date of
conversion of such Base Rate Loan to such Eurodollar Rate Loan, as the case may
be, shall be excluded; provided that if a Loan is repaid on the same day on
which it is made, one day’s interest shall be paid on that Loan.

G. Maximum Rate. Notwithstanding the foregoing provisions of this subsection
2.2, in no event shall the rate of interest payable by the Borrower with respect
to any Loan exceed the maximum rate of interest permitted to be charged under
applicable law.

 

  2.3 Fees.

A. Facility Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender (except as otherwise provided in subsection 1.4) in
accordance with its Pro Rata Share, a facility fee equal to the Applicable
Margin times the average daily amount of the Revolving Loan Commitment Amount
(whether used or unused). The facility fee shall accrue at all times

 

30



--------------------------------------------------------------------------------

from the Closing Date to the Revolving Loan Commitment Termination Date,
including at any time during which one or more of the conditions in subsection
4.2 is not met, and shall be due and payable in arrears on and to (but
excluding) the last Business Day of each March, June, September and December of
each year and on the Revolving Loan Commitment Termination Date. The facility
fee shall be calculated quarterly in arrears, and if there is any change in the
Applicable Margin during any quarter, the average daily amount of the Revolving
Loan Commitment Amount shall be computed and multiplied by the Applicable Margin
separately for each period during such quarter that a different Applicable
Margin was in effect.

B. Other Fees. The Borrower agrees to pay to Administrative Agent such fees in
the amounts and at the times separately agreed upon between the Borrower and
Administrative Agent.

 

  2.4 Repayments, Prepayments and Reductions of Revolving Loan Commitment
Amount; General Provisions Regarding Payments.

A. Prepayments and Reductions in Revolving Loan Commitment Amount.

(i) Voluntary Prepayments. The Borrower may, upon written or telephonic notice
to the Administrative Agent no later than 10:00 A.M. (California time) on the
date of prepayment, which notice, if telephonic, shall be promptly confirmed in
writing, at any time and from time to time prepay, without premium or penalty,
any Swing Line Loan on any Business Day in whole or in part in an aggregate
minimum amount of $500,000 and multiples of $100,000 in excess of that amount.
The Borrower may, upon written or telephonic notice (which notice, if
telephonic, shall be promptly confirmed in writing) to the Administrative Agent
(who will promptly notify each Lender whose Loans are to be prepaid of such
prepayment) (A) no later than 7:00 A.M. (California time) on the date of
prepayment in the case of Base Rate Loans and (B) no later than 10:00 A.M.
(California time) at least three Business Days’ prior to the date of prepayment
in the case of Eurodollar Rate Loans, at any time and from time to time prepay,
without premium or penalty, any Revolving Loans on any Business Day in whole or
in part in an aggregate minimum amount of $5,000,000 and multiples of $1,000,000
in excess of that amount. Notice of prepayment having been given as aforesaid,
the principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in subsection 2.4A(iv) and, in the case of
Eurodollar Rate Loans, shall be subject to subsection 2.6D.

(ii) Voluntary Reductions of Revolving Loan Commitments. The Borrower may, upon
not less than three Business Days’ prior written or telephonic notice confirmed
in writing to Administrative Agent, or upon such lesser number of days’ prior
written or telephonic notice, as determined by Administrative Agent in its sole
discretion, at any time and from time to time, terminate in whole or permanently
reduce in part, without premium or penalty, the Revolving Loan Commitment Amount
in an amount up to the amount by which the Revolving Loan Commitment Amount
exceeds the Total Utilization of Revolving Loan Commitments at the time of such
proposed termination or reduction; provided that any such partial reduction of
the Revolving Loan Commitment Amount shall be in an aggregate minimum amount of
$5,000,000 and multiples of

 

31



--------------------------------------------------------------------------------

$1,000,000 in excess of that amount. The Borrower’s notice to Administrative
Agent (who will promptly notify each Lender of such notice) shall designate the
date (which shall be a Business Day) of such termination or reduction and the
amount of any partial reduction, and such termination or reduction shall be
effective on the date specified in the Borrower’s notice and shall reduce the
amount of the Revolving Loan Commitment of each Lender proportionately to its
Pro Rata Share. Any such voluntary reduction of the Revolving Loan Commitment
Amount shall be applied as specified in subsection 2.4A(iv)(b).

(iii) Mandatory Prepayments Due to Reductions of Revolving Loan Commitment
Amount. The Borrower shall from time to time prepay first the Swing Line Loans
and second the Revolving Loans (and, after prepaying all Loans, cash
collateralize any outstanding Letters of Credit by depositing the requisite
amount with the Issuing Lender) to the extent necessary so that the Total
Utilization of Revolving Loan Commitments shall not at any time exceed the
Revolving Loan Commitment Amount then in effect. So long as no Event of Default
has occurred and is then continuing, any cash collateral that was provided by
the Borrower and has not been applied to any Obligations, shall be released to
the Borrower at such time as the Total Utilization of Revolving Loan Commitments
shall be equal to or less than the Revolving Loan Commitment Amount.

(iv) Application of Prepayments.

(a) Application of Voluntary Prepayments. Any voluntary prepayments pursuant to
subsection 2.4A(i) shall be applied as specified by the Borrower in the
applicable notice of prepayment; provided that in the event the Borrower fails
to specify the Loans to which any such prepayment shall be applied, such
prepayment shall be applied first to repay outstanding Swing Line Loans to the
full extent thereof, and second to repay outstanding Revolving Loans to the full
extent thereof.

(b) Application of Reductions of Revolving Loan Commitment Amount. Any mandatory
or voluntary reduction of the Revolving Loan Commitment Amount pursuant to this
subsection 2.4A shall be in proportion to each Lender’s Pro Rata Share.

(c) Application of Prepayments to Base Rate Loans and Eurodollar Rate Loans.
Considering Revolving Loans being prepaid separately, any prepayment thereof
shall be applied first to Base Rate Loans to the full extent thereof before
application to Eurodollar Rate Loans, in each case in a manner that minimizes
the amount of any payments required to be made by the Borrower pursuant to
subsection 2.6D.

 

32



--------------------------------------------------------------------------------

B. General Provisions Regarding Payments.

(i) Manner and Time of Payment. Except as otherwise expressly provided herein,
all payments by the Borrower of principal, interest, fees and other Obligations
shall be made in Dollars in Same Day Funds, without defense, setoff or
counterclaim, free of any restriction or condition, and delivered to
Administrative Agent not later than 10:00 A.M. (California time) on the date due
at the Funding and Payment Office for the account of Lenders; funds received by
Administrative Agent after that time on such due date shall be deemed to have
been paid by the Borrower on the next succeeding Business Day.

(ii) Application of Payments to Principal and Interest. Subject to subsection
2.2C, all payments in respect of the principal amount of any Loan shall include
payment of accrued interest on the principal amount being repaid or prepaid and
all such payments shall be applied to the payment of interest before application
to principal.

(iii) Apportionment of Payments. Aggregate payments of principal and interest
shall be apportioned among all outstanding Loans to which such payments relate,
in each case proportionately to Lenders’ respective Pro Rata Shares.
Administrative Agent shall promptly distribute to each Lender, at the account
specified in the payment instructions delivered to Administrative Agent by such
Lender, its Pro Rata Share of all such payments received by Administrative Agent
and fees of such Lender, if any, when received by Administrative Agent pursuant
to subsections 2.3 and 3.2. Notwithstanding the foregoing provisions of this
subsection 2.4B(iii), if, pursuant to the provisions of subsection 2.6C, any
Notice of Conversion/Continuation is withdrawn as to any Affected Lender or if
any Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any
Eurodollar Rate Loans, Administrative Agent shall give effect thereto in
apportioning interest payments received thereafter.

(iv) Payments on Business Days. Whenever any payment to be made hereunder shall
be stated to be due on a day that is not a Business Day, such payment shall be
made on the next succeeding Business Day and such extension of time shall be
included in the computation of the payment of interest hereunder or of the
commitment fees hereunder, as the case may be.

C. Payments after Event of Default. Upon the occurrence and during the
continuation of an Event of Default, if requested by Requisite Lenders, or upon
acceleration of the Obligations pursuant to Section 7, all payments received by
Administrative Agent, whether from the Borrower or otherwise shall be applied in
full or in part by Administrative Agent, in each case in the following order of
priority:

(i) to the payment of all costs and expenses of such sale, collection or other
realization, all other expenses, liabilities and advances made or incurred by
Administrative Agent in connection therewith, and all amounts for which
Administrative Agent is entitled to compensation (including the fees described
in subsection 2.3B), reimbursement and indemnification under any Loan Document
and all advances made by Administrative Agent thereunder for the account of the
Borrower, and to the payment of all costs and expenses paid or incurred by
Administrative Agent in connection with the Loan Documents, all in accordance
with subsections 8.4, 9.2 and 9.3 and the other terms of this Agreement and the
Loan Documents;

 

33



--------------------------------------------------------------------------------

(ii) thereafter, to the payment of all other Obligations, in each case, for the
ratable benefit of the holders thereof; and

(iii) thereafter, to the payment to or upon the order of the Borrower or to
whosoever may be lawfully entitled to receive the same or as a court of
competent jurisdiction may direct.

 

  2.5 Use of Proceeds.

A. Loans. The proceeds of any Loans may be applied by the Borrower for working
capital or any other general corporate purposes (including the repayment or
refinancing of existing Indebtedness).

B. Margin Regulations. No portion of the proceeds of any borrowing under this
Agreement shall be used by the Borrower or any of its Subsidiaries in any manner
that could reasonably be expected to cause the borrowing or the application of
such proceeds to violate Regulation T, Regulation U or Regulation X of the Board
of Governors of the Federal Reserve System or any other regulation of such Board
of Governors or to violate the Exchange Act, in each case as in effect on the
date or dates of such borrowing and such use of proceeds.

 

  2.6 Special Provisions Governing Loans based on the Eurodollar Rate.

Notwithstanding any other provision of this Agreement to the contrary, the
following provisions shall govern with respect to Eurodollar Rate Loans or Base
Rate Loans as to which the interest rate is determined by reference to the One
Month LIBOR Rate as to the matters covered:

A. Determination of Applicable Interest Rate. On each Interest Rate
Determination Date, Administrative Agent shall determine in accordance with the
terms of this Agreement (which determination shall, absent manifest error, be
conclusive and binding upon all parties) the Eurodollar Rate that shall apply to
the Loans for which an interest rate is then being determined for the applicable
Interest Period and shall promptly give notice thereof (in writing or by
telephone confirmed in writing) to the Borrower and each applicable Lender.

B. Inability to Determine Applicable Interest Rate. If with respect to any
Interest Period:

(i) the Administrative Agent determines that, or the Requisite Lenders determine
and advise the Administrative Agent that, deposits in Dollars (in the applicable
amounts) are not being offered in the London interbank eurodollar market for
such Interest Period; or

(ii) the Administrative Agent otherwise determines, or the Requisite Lenders
determine and advise the Administrative Agent (which determination shall be
binding and conclusive on all parties), that by reason of circumstances
affecting the London interbank eurodollar market adequate and reasonable means
do not exist for ascertaining the applicable Eurodollar Rate; or

 

34



--------------------------------------------------------------------------------

(iii) the Administrative Agent determines, or the Requisite Lenders determine
and advise the Administrative Agent, that the Eurodollar Rate as determined by
the Administrative Agent will not adequately and fairly reflect the cost to the
Lenders of maintaining or funding a Eurodollar Rate Loan or a Base Rate Loan as
to which the interest rate is determined by reference to the One Month LIBOR
Rate for such Interest Period, or that the making or funding of Eurodollar Rate
Loan or a Base Rate Loan as to which the interest rate is determined by
reference to the One Month LIBOR Rate has become impracticable as a result of an
event occurring after the date of this Agreement which in the opinion of such
Lenders materially affects such Loans;

then the Administrative Agent shall promptly notify the affected parties and
(A) in the event of any occurrence described in the foregoing clause (i) the
Borrower shall enter into good faith negotiations with each affected Lender in
order to determine an alternate method to determine the Eurodollar Rate for such
Lender, and during the pendency of such negotiations with any Lender, such
Lender shall be under no obligation to make any new Eurodollar Rate Loan or a
Base Rate Loan as to which the interest rate is determined by reference to the
One Month LIBOR Rate, and (B) in the event of any occurrence described in the
foregoing clauses (ii) or (iii), for so long as such circumstances shall
continue, no Lender shall be under any obligation to make any new Eurodollar
Rate Loan or a Base Rate Loan as to which the interest rate is determined by
reference to the One Month LIBOR Rate.

C. Illegality or Impracticability of Eurodollar Rate Loans. In the event that on
any date any Lender shall have determined (which determination shall be
conclusive and binding upon all parties hereto but shall be made only after
consultation with the Borrower and Administrative Agent) that the making,
maintaining or continuation of its Eurodollar Rate Loans or Base Rate Loans as
to which the interest rate is determined by reference to the One Month LIBOR
Rate (i) has become unlawful as a result of compliance by such Lender in good
faith with any law, treaty, governmental rule, regulation, guideline or order
(or would conflict with any such treaty, governmental rule, regulation,
guideline or order not having the force of law even though the failure to comply
therewith would not be unlawful) or (ii) has become impracticable, or would
cause such Lender material hardship, as a result of contingencies occurring
after the date of this Agreement which materially and adversely affect the
interbank Eurodollar market or the position of such Lender in that market, then,
and in any such event, such Lender shall be an “Affected Lender” and it shall on
that day give notice (by telefacsimile or by telephone confirmed in writing) to
the Borrower and Administrative Agent of such determination. Administrative
Agent shall promptly notify each other Lender of the receipt of such notice.
Thereafter (a) the obligation of the Affected Lender to make Loans as, or to
convert Loans to, Eurodollar Rate Loans or Base Rate Loans as to which the
interest rate is determined by reference to the One Month LIBOR Rate shall be
suspended until such notice shall be withdrawn by the Affected Lender, (b) to
the extent such determination by the Affected Lender relates to a Eurodollar
Rate Loan or Base Rate Loan as to which the interest rate is determined by
reference to the One Month LIBOR Rate then being requested by the Borrower
pursuant to a Notice of Borrowing or a Notice of Conversion/Continuation, the
Affected Lender shall make such Loan as (or convert such Loan to, as the case
may be) a Base Rate Loan as to which the interest rate is not determined by
reference to the One Month LIBOR

 

35



--------------------------------------------------------------------------------

Rate, (c) the Affected Lender’s obligation to maintain its outstanding
Eurodollar Rate Loans or Base Rate Loans as to which the interest rate is
determined by reference to the One Month LIBOR Rate (the “Affected Loans”) shall
be terminated at the earlier to occur of the expiration of the Interest Period
then in effect with respect to the Affected Loans or when required by law, and
(d) the Affected Loans shall automatically convert into Base Rate Loans as to
which the interest rate is not determined by reference to the One Month LIBOR
Rate on the date of such termination. Notwithstanding the foregoing, to the
extent a determination by an Affected Lender as described above relates to a
Eurodollar Rate Loan or Base Rate Loan as to which the interest rate is
determined by reference to the One Month LIBOR Rate then being requested by the
Borrower pursuant to a Notice of Borrowing or a Notice of
Conversion/Continuation, the Borrower shall have the option, subject to the
provisions of subsection 2.6D, to rescind such Notice of Borrowing or Notice of
Conversion/Continuation as to all Lenders by giving notice (by telefacsimile or
by telephone confirmed in writing) to Administrative Agent of such rescission on
the date on which the Affected Lender gives notice of its determination as
described above. Administrative Agent shall promptly notify each other Lender of
the receipt of such notice. Except as provided in the immediately preceding
sentence, nothing in this subsection 2.6C shall affect the obligation of any
Lender other than an Affected Lender to make or maintain Loans as, or to convert
Loans to, Eurodollar Rate Loans or Base Rate Loans as to which the interest rate
is determined by reference to the One Month LIBOR Rate in accordance with the
terms of this Agreement.

D. Compensation For Breakage or Non-Commencement of Interest Periods. The
Borrower shall compensate each Lender, upon written request by that Lender
pursuant to subsection 2.8A, for all reasonable losses, expenses and liabilities
(including any interest paid by that Lender to lenders of funds borrowed by it
to make or carry its applicable Loans and any loss, expense or liability
sustained by that Lender in connection with the liquidation or re-employment of
such funds) which that Lender may sustain: (i) if for any reason (other than a
default by that Lender) a borrowing of any Eurodollar Rate Loan does not occur
on a date specified therefor in a Notice of Borrowing or a telephonic request
therefor, or a conversion to or continuation of any Eurodollar Rate Loan does
not occur on a date specified therefor in a Notice of Conversion/Continuation or
a telephonic request therefor, (ii) if any prepayment or other principal payment
or any conversion of any of its Eurodollar Rate Loans (including any prepayment
or conversion occasioned by the circumstances described in subsection 2.6C or
the paragraph following subsection 7.14) occurs on a date prior to the last day
of an Interest Period applicable to that Loan, (iii) if any prepayment of any of
its Eurodollar Rate Loans is not made on any date specified in a notice of
prepayment given by the Borrower, or (iv) as a consequence of any other default
by the Borrower in the repayment of its Eurodollar Rate Loans on a date prior to
the last day of the Interest Period therefor. Breakage cost loss shall consist
of an amount equal to the excess, if a positive number, of (i) the amount of
interest that would have accrued on the amount so prepaid, or not so borrowed,
converted or continued, for the period from the date of such prepayment or of
such failure to borrow, convert or continue to the last day of such Interest
Period (or, in the case of a failure to borrow, convert or continue, the
Interest Period that would have commenced on the date of such failure) in each
case at the applicable rate of interest for such Eurodollar Rate Loans provided
for herein (excluding, however, the Eurodollar Rate Margin included therein, if
any) over (ii) the amount of interest (as reasonably determined by such Lender)
that would have accrued to such Lender on such amount by placing such amount on
deposit for a comparable period with leading banks in the interbank Eurodollar
market.

 

36



--------------------------------------------------------------------------------

E. Booking of Eurodollar Rate Loans. Any Lender may make, carry or transfer
Eurodollar Rate Loans at, to, or for the account of any of its branch offices or
the office of an Affiliate of that Lender.

F. Assumptions Concerning Funding of Eurodollar Rate Loans. Calculation of all
amounts payable to a Lender under this subsection 2.6 and under subsection 2.7A
shall be made as though that Lender had funded each of its Eurodollar Rate Loans
through the purchase of a Eurodollar deposit bearing interest at the rate
obtained pursuant to clause (i) of the definition of Eurodollar Rate in an
amount equal to the amount of such Eurodollar Rate Loan and having a maturity
comparable to the relevant Interest Period, whether or not its Eurodollar Rate
Loans had been funded in such manner.

G. Eurodollar Rate Loans After Default. After the occurrence of and during the
continuation of an Event of Default, (i) the Borrower may not elect to have a
Loan be made or maintained as, or converted to, a Eurodollar Rate Loan after the
expiration of any Interest Period then in effect for that Loan and (ii) subject
to the provisions of subsection 2.6D, any Notice of Borrowing or Notice of
Conversion/Continuation given by the Borrower with respect to a requested
borrowing or conversion/continuation that has not yet occurred shall be deemed
to be for a Base Rate Loan or, if the conditions to making a Loan set forth in
subsection 4.2 cannot then be satisfied, to be rescinded by the Borrower.

 

  2.7 Increased Costs; Taxes; Capital Adequacy.

A. Compensation for Increased Costs. Subject to the provisions of subsection
2.7B (which shall be controlling with respect to the matters covered thereby),
in the event that any Lender (including the Issuing Lender) shall determine
(which determination shall, absent manifest error, be final and conclusive and
binding upon all parties hereto) that any Change in Law:

(i) subjects such Lender to any additional Tax of any kind whatsoever with
respect to this Agreement or any of its obligations hereunder (including with
respect to issuing or maintaining any Letters of Credit or purchasing or
maintaining any participations therein or maintaining any Commitment hereunder)
or any payments to such Lender of principal, interest, fees or any other amount
payable hereunder (except for the imposition of, or any change in the rate of,
any Excluded Tax payable by such Lender);

(ii) imposes, modifies or holds applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets held by,
or deposits or other liabilities in or for the account of, or advances or loans
by, or other credit extended by, or any other acquisition of funds by, any
office of such Lender (other than any such reserve or other requirements with
respect to Eurodollar Rate Loans that are reflected in the definition of
Eurodollar Rate); or

 

37



--------------------------------------------------------------------------------

(iii) imposes any other condition (other than with respect to Taxes) on or
affecting such Lender or its obligations hereunder or the interbank Eurodollar
market;

and the result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making or maintaining its Loans or Commitments or agreeing to
issue, issuing or maintaining any Letter of Credit or agreeing to purchase,
purchasing or maintaining any participation therein or to reduce any amount
received or receivable by such Lender with respect thereto; then, in any such
case, the Borrower shall promptly pay to such Lender, upon receipt of the
statement referred to in subsection 2.8A, such additional amount or amounts (in
the form of an increased rate of, or a different method of calculating, interest
or otherwise as such Lender in its sole discretion may reasonably determine) as
may be necessary to compensate such Lender on an after-tax basis for any such
increased cost or reduction in amounts received or receivable hereunder. The
Borrower shall not be required to compensate a Lender pursuant to this
subsection 2.7A for any increased cost or reduction in respect of a period
occurring more than 180 days prior to the date on which such Lender notifies the
Borrower of such Change in Law and such Lender’s intention to claim compensation
therefor, except, if the Change in Law giving rise to such increased cost or
reduction is retroactive, no such 180 day time limitation shall apply to such
period of retroactivity, so long as such Lender requests compensation within 180
days from the date on which the applicable Government Authority informed Lender
of such Change in Law.

B. Taxes.

(i) Payments to Be Free and Clear. Any and all payments by or on account of any
obligation of the Borrower under this Agreement and the other Loan Documents
shall be made free and clear of, and without any deduction or withholding on
account of, any Indemnified Taxes or Other Taxes.

(ii) Grossing-up of Payments. If the Borrower or any other Person is required by
law to make any deduction or withholding on account of any Tax from any sum paid
or payable by the Borrower to Administrative Agent or any Lender under any of
the Loan Documents:

(a) the Borrower shall notify Administrative Agent of any such requirement or
any change in any such requirement as soon as the Borrower becomes aware of it;

(b) the Borrower shall timely pay any such Tax to the relevant Government
Authority when such Tax is due, in accordance with applicable law;

(c) unless such Tax is an Excluded Tax, the sum payable by the Borrower shall be
increased to the extent necessary to ensure that, after making the required
deductions (including deductions applicable to additional sums payable under
this subsection 2.7B(ii)), Administrative Agent or such Lender, as the case may
be, receives on the due date a net sum equal to the sum it would have received
had no such deduction been required or made; and

 

38



--------------------------------------------------------------------------------

(d) within 30 days after the due date of payment of any Tax which it is required
by clause (b) above to pay, the Borrower shall deliver to Administrative Agent
the original or a certified copy of an official receipt or other document
satisfactory to the other affected parties to evidence the payment and its
remittance to the relevant Government Authority.

(iii) Indemnification by the Borrower. Without duplication of Section 2.7B(ii),
the Borrower shall indemnify Administrative Agent and each Lender, within 10
days after the date Administrative Agent or such Lender (as the case may be)
makes written demand therefor, for the full amount of any Indemnified Taxes or
Other Taxes (including for the full amount of any Indemnified Taxes or Other
Taxes imposed or asserted on or attributable to amounts payable under this
subsection 2.7B(iii)) paid by Administrative Agent or such Lender, as the case
may be, and any penalties, interest and reasonable expenses arising therefrom or
with respect thereto, whether or not such Indemnified Taxes were correctly or
legally imposed or asserted by the relevant Government Authority. A certificate
as to the amount, calculation and basis of such payment or liability delivered
to the Borrower by a Lender (with a copy to Administrative Agent), or by
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.

(iv) Tax Status of Lenders. Unless not legally entitled to do so:

(a) any Lender and other recipient of a payment by or on behalf of the Borrower,
if requested by the Borrower or Administrative Agent, shall deliver such forms
or other documentation prescribed by applicable law or reasonably requested by
the Borrower or Administrative Agent as will enable the Borrower or
Administrative Agent to determine whether or not such Person is subject to
backup withholding or information reporting requirements;

(b) any Foreign Lender that is entitled to an exemption from or reduction of any
Tax with respect to payments hereunder or under any other Loan Document shall
deliver to the Borrower and Administrative Agent, on or prior to the date on
which such Foreign Lender becomes a Lender under this Agreement (and from time
to time thereafter, as may be necessary in the determination of the Borrower or
Administrative Agent, each in the reasonable exercise of its discretion), such
properly completed and duly executed forms and other documentation prescribed by
applicable law as will permit such payments to be made without withholding or at
a reduced rate of withholding;

(c) without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
shall deliver to the Borrower and Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a party to this Agreement or acquires an interest herein
(and from time to time thereafter, as may be necessary in the determination of
the Borrower or Administrative Agent, each in the reasonable exercise of its
discretion), whichever of the following is applicable:

(1) properly completed and duly executed copies of Internal Revenue Service Form
W-8BEN claiming eligibility for benefits of an income tax treaty to which the
United States is a party, and/or

 

39



--------------------------------------------------------------------------------

(2) properly completed and duly executed copies of Internal Revenue Service Form
W-8ECI, and/or

(3) in the case of a Foreign Lender claiming the benefits of the exemption for
“portfolio interest” under Section 881(c) of the Code, (A) a duly executed
certificate to the effect that such Foreign Lender is not (i) a “bank” within
the meaning of Section 881(c)(3)(A) of the Code, (ii) a ten-percent shareholder
(within the meaning of Section 881(c)(3)(B) of the Code) of the Borrower or
(iii) a controlled foreign corporation described in Section 881(c)(3)(C) of the
Code and (B) properly completed and duly executed copies of Internal Revenue
Service Form W-8BEN, and/or

(4) properly completed and duly executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in any Tax,

in each case together with such supplementary documentation as may be prescribed
by applicable law to permit the Borrower and Administrative Agent to determine
the withholding or deduction required to be made, if any;

(d) without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, any Foreign Lender
that does not act or ceases to act for its own account with respect to any
portion of any sums paid or payable to such Lender under any of the Loan
Documents (for example, in the case of a typical participation by such Lender)
shall deliver to Administrative Agent and the Borrower (in such number of copies
as shall be requested by the recipient), on or prior to the date such Foreign
Lender becomes a Lender, or on such later date when such Foreign Lender ceases
to act for its own account with respect to any portion of any such sums paid or
payable, and from time to time thereafter, as may be necessary in the
determination of the Borrower or Administrative Agent (each in the reasonable
exercise of its discretion):

(1) duly executed and properly completed copies of the forms and statements
required to be provided by such Foreign Lender under clause (c) of subsection
2.7B(iv), to establish the portion of any such sums paid or payable with respect
to which such Lender acts for its own account and may be entitled to an
exemption from or a reduction of the applicable Tax, and

(2) duly executed and properly completed copies of Internal Revenue Service Form
W-8IMY (or any successor forms) properly completed and duly executed by such
Foreign Lender, together with any information, certificates, forms and
statements required thereby;

 

40



--------------------------------------------------------------------------------

(e) without limiting the generality of the foregoing, in the event that the
Borrower is resident for tax purposes in the United States, each Lender and
other recipient of a payment by or on behalf of the Borrower that is not a
Foreign Lender shall deliver to the Borrower and Administrative Agent (in such
numbers of copies as shall be requested by the recipient) on or prior to the
date on which such Lender becomes a Lender under this Agreement (and from time
to time thereafter as prescribed by applicable law or upon the request of the
Borrower or Administrative Agent), duly executed and properly completed copies
of Internal Revenue Service Form W-9; provided, however, that a Person that the
Borrower and Administrative Agent may treat as an “exempt recipient” within the
meaning of Treasury Regulations Section 1.6049-4(c), based upon the indicators
set forth therein, shall not be required to provide an IRS Form W-9 except to
the extent provided under Treasury Regulations Section 1.1441-1 and

(f) without limiting the generality of the foregoing, each Lender and other
recipient of a payment by or on behalf of the Borrower hereby agrees, from time
to time after the initial delivery by such Person of such forms, certificates,
statements, evidence or other information, whenever a lapse in time or change in
circumstances renders such forms, certificates, statements, information or other
evidence so delivered obsolete or inaccurate in any material respect, that such
Person shall promptly (1) deliver to Administrative Agent and the Borrower two
original copies of renewals, amendments or additional or successor forms,
properly completed and duly executed by such Lender, together with any other
certificate, information or statement required in order to confirm or establish
whether such Person is entitled to an exemption from or reduction of any Tax
with respect to payments to or for such Person under the Loan Documents and, if
applicable, that such Person does not act for its own account with respect to
any portion of such payment.

(v) Refunds and Reductions in Taxes. If Administrative Agent or any Lender
becomes aware that it is entitled to claim a refund from a Government Authority
or other taxation authority in respect of any Indemnified Taxes or Other Taxes
as to which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this subsection 2.7B or
subsection 2.7A, it shall promptly notify the Borrower of the availability of
such refund claim and shall, within 30 days after receipt of a request by the
Borrower, make a claim to such Government Authority or taxation authority for
such refund at the Borrower’s expense. If Administrative Agent or any Lender
receives a refund (including pursuant to a claim made pursuant to the preceding
sentence) in respect of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this subsection 2.7B, it shall pay over such
refund to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this subsection 2.7B with respect
to the Indemnified Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses of Administrative Agent or such Lender and without
interest (other than any interest paid by the relevant Government Authority or
taxation authority with respect to such refund); provided, that the Borrower,
upon the request of Administrative Agent or such Lender, agrees to repay the
amount paid over

 

41



--------------------------------------------------------------------------------

to the Borrower (plus any penalties, interest or other charges imposed by the
relevant Government Authority or taxation authority) to Administrative Agent or
such Lender in the event Administrative Agent or such Lender is required to
repay such refund to such Government Authority. This paragraph shall not be
construed to require Administrative Agent or any Lender to make available its
tax returns (or any other information relating to its taxes which it deems
confidential) to the Borrower or any other Person.

C. Capital Adequacy Adjustment. If any Lender shall have determined that any
Change in Law regarding capital adequacy has or would have the effect of
reducing the rate of return on the capital of such Lender or any corporation
controlling such Lender as a consequence of, or with reference to, such Lender’s
Loans or Commitments or Letters of Credit or participations therein or other
obligations hereunder with respect to the Loans or the Letters of Credit to a
level below that which such Lender or such controlling corporation could have
achieved but for such Change in Law (taking into consideration the policies of
such Lender or such controlling corporation with regard to capital adequacy),
then from time to time, within ten Business Days after receipt by the Borrower
from such Lender of the statement referred to in subsection 2.8A, the Borrower
shall pay to such Lender such additional amount or amounts as will compensate
such Lender or such controlling corporation on an after-tax basis for such
reduction. The Borrower shall not be required to compensate a Lender pursuant to
this subsection 2.7C for any reduction in respect of a period occurring more
than 180 days prior to the date on which such Lender notifies the Borrower of
such Change in Law and such Lender’s intention to claim compensation therefor,
except, if the Change in Law giving rise to such reduction is retroactive, no
such 180 day time limitation shall apply to such period of retroactivity, so
long as such Lender requests compensation within 180 days from the date on which
the applicable Government Authority informed such Lender of such Change in Law.

 

  2.8 Statement of Lenders; Obligation of Lenders and Issuing Lender to
Mitigate.

A. Statements. Each Lender claiming compensation or reimbursement pursuant to
subsection 2.6D, 2.7 or 2.8B shall deliver to the Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis of the calculation of such compensation or reimbursement, which
statement shall be conclusive and binding upon all parties hereto absent
manifest error.

B. Mitigation. Each Lender and Issuing Lender agrees that, as promptly as
practicable after the officer of such Lender or Issuing Lender responsible for
administering the Loans or Letters of Credit of such Lender or Issuing Lender,
as the case may be, becomes aware of the occurrence of an event or the existence
of a condition that would cause such Lender to become an Affected Lender or that
would entitle such Lender or Issuing Lender to receive payments under subsection
2.7, it will use reasonable efforts to make, issue, fund or maintain the
Commitments of such Lender or the Loans or Letters of Credit of such Lender or
Issuing Lender through another lending or letter of credit office of such Lender
or Issuing Lender, if (i) as a result thereof the circumstances which would
cause such Lender to be an Affected Lender would cease to exist or the
additional amounts which would otherwise be required to be paid to such Lender
or Issuing Lender pursuant to subsection 2.7 would be materially reduced and
(ii) as determined by such Lender or Issuing Lender in its sole discretion, such
action would not otherwise be disadvantageous to such Lender or Issuing

 

42



--------------------------------------------------------------------------------

Lender; provided that such Lender or Issuing Lender will not be obligated to
utilize such other lending or letter of credit office pursuant to this
subsection 2.8B unless the Borrower agrees to pay all incremental expenses
incurred by such Lender or Issuing Lender as a result of utilizing such other
lending or letter of credit office as described above.

 

  2.9 Replacement of a Lender.

If (i) the Borrower receives a statement of amounts due pursuant to subsection
2.8A from a Lender (other than for breakage costs under subsection 2.6D), (ii) a
Lender is a Defaulting Lender, (iii) a Lender (a “Non-Consenting Lender”)
refuses to consent to an amendment, modification or waiver of this Agreement
that, pursuant to subsection 9.6, requires the consent of such Lender and such
amendment, modification or waiver has been approved by the Requisite Lenders, or
(iv) a Lender becomes an Affected Lender (any such Lender, a “Subject Lender”),
so long as (i) no Event of Default shall have occurred and be continuing and the
Borrower has obtained a commitment from another Lender or an Eligible Assignee
to purchase at par the Subject Lender’s Loans and assume the Subject Lender’s
Commitments and all other obligations of the Subject Lender hereunder, (ii) such
Lender is not the Issuing Lender with respect to any Letters of Credit
outstanding (unless all such Letters of Credit are terminated or arrangements
reasonably acceptable to the Issuing Lender (such as a “back-to-back” letter of
credit) are made) and (iii), if applicable, the Subject Lender is unwilling to
withdraw the notice delivered to the Borrower pursuant to subsection 2.8 upon 10
days prior written notice to the Subject Lender and Administrative Agent and/or
is unwilling to remedy its default upon three days prior written notice to the
Subject Lender and Administrative Agent, the Borrower may require the Subject
Lender to assign all of its Loans and Commitments to such other Lender, Lenders,
Eligible Assignee or Eligible Assignees pursuant to the provisions of subsection
9.1B; provided that, prior to or concurrently with such replacement, (1) the
Subject Lender shall have received payment in full of all principal, interest,
fees and other amounts (including all amounts under subsections 2.6D, 2.7 and/or
2.8B (if applicable)) through such date of replacement and a release from its
obligations under the Loan Documents, (2) the processing fee required to be paid
by subsection 9.1B(i) shall have been paid to Administrative Agent by the
Borrower or the assignee, (3) all of the requirements for such assignment
contained in subsection 9.1B, including, without limitation, the consent of
Administrative Agent (if required) and the receipt by Administrative Agent of an
executed Assignment Agreement and other supporting documents, have been
fulfilled and (4) in the event such Subject Lender is a Non-Consenting Lender,
each assignee shall consent, at the time of such assignment, to each matter in
respect of which such Subject Lender was a Non-Consenting Lender.

 

  2.10 Increase in Commitments.

A. Request for Increase. Provided there exists no Potential Event of Default or
Event of Default, upon notice to the Administrative Agent (which shall promptly
notify the Lenders), the Borrower may from time to time request an increase in
the Revolving Loan Commitment Amount by an amount (for all such requests) not
exceeding $100,000,000 in the aggregate; provided that (i) the Revolving Loan
Commitment Amount, after giving effect to each increase hereunder, may not
exceed $345,000,000 in the aggregate, (ii) any such request for an increase
shall be in a minimum amount of $10,000,000 and in multiples of $5,000,000 in
excess thereof and (iii) the Borrower may not request more than two increases.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten Business Days
from the date of delivery of such notice to the Lenders).

 

43



--------------------------------------------------------------------------------

B. Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not it agrees to increase its Revolving
Loan Commitment and, if so, whether by an amount equal to, greater than, or less
than its Pro Rata Share of such requested increase. Any Lender not responding
within such time period shall be deemed to have declined to increase its
Revolving Loan Commitment.

C. Notification by Administrative Agent; Additional Lenders. The Administrative
Agent shall notify the Borrower and each Lender of the Lenders’ responses to
each request made hereunder. If the Lenders do not agree to the full amount of a
requested increase, subject to the approval of the Administrative Agent and the
Issuing Lender (which approvals shall not be unreasonably withheld), the
Borrower may also invite additional Eligible Assignees to become Lenders
pursuant to a joinder agreement in form and substance reasonably satisfactory to
the Administrative Agent and its counsel.

D. Increase Effective Date and Allocations. If the Revolving Loan Commitment
Amount is increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of such increase. The Administrative Agent shall
promptly notify the Lenders of the final allocation of such increase, the
Increase Effective Date and revised Pro Rata Shares.

E. Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent an Officer’s
Certificate dated as of the Increase Effective Date (i) certifying and attaching
the resolutions adopted by the Borrower approving or consenting to such
increase, and (ii) certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Section 5 and the
other Loan Documents are true and correct in all material respects on and as of
the Increase Effective Date, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they are true
and correct in all material respects as of such earlier date, and (B) no
Potential Event of Default or Event of Default exists or shall result from such
increase to the Revolving Loan Commitment Amount. The Lenders (new or existing)
shall accept an assignment from the existing Lenders, and the existing Lenders
shall make an assignment to the new or existing Lender accepting a new or
increased Commitment, of a direct or participation interest in each then
outstanding Loan and Letter of Credit such that, after giving effect thereto,
all Revolving Loan Exposure hereunder is held ratably by the Lenders in
proportion to their respective Commitments. Assignments pursuant to the
preceding sentence shall be made in exchange for the principal amount assigned
plus accrued and unpaid interest and commitment and letter of credit fees. The
Borrower shall make any payments under subsection 2.6D resulting from such
assignments.

F. Conflicting Provisions. This Section shall supersede any provisions in
subsection 9.5 or 9.6 to the contrary.

 

44



--------------------------------------------------------------------------------

Section 3. LETTERS OF CREDIT

 

  3.1 Issuance of Letters of Credit and Lenders’ Purchase of Participations
Therein.

A. Letters of Credit. The Borrower may request, in accordance with the
provisions of this subsection 3.1, from time to time during the period from the
Closing Date to but excluding the Revolving Loan Commitment Termination Date,
that Issuing Lender issue Letters of Credit, denominated in Dollars, for the
account of the Borrower or any Subsidiary thereof for the general corporate
purposes of the Borrower or such Subsidiary; provided, that for all Letters of
Credit, including Letters of Credit issued for the account of any Subsidiary of
the Borrower, the Borrower shall be the obligor with respect to the obligations
related thereto. Subject to the terms and conditions of this Agreement and in
reliance upon the representations and warranties of the Borrower herein set
forth, Issuing Lender shall issue such Letters of Credit in accordance with the
provisions of this subsection 3.1; provided that the Borrower shall not request
that Issuing Lender issue (and Issuing Lender shall not issue):

(i) any Letter of Credit if, after giving effect to such issuance, the Total
Utilization of Revolving Loan Commitments would exceed the Revolving Loan
Commitment Amount then in effect;

(ii) any Letter of Credit if, after giving effect to such issuance, the Letter
of Credit Usage would exceed the Letter of Credit Sublimit then in effect; or

(iii) any Letter of Credit having an expiration date later than the earlier of
(a) the fifth (5th) day prior to the Revolving Loan Commitment Termination Date
and (b) the date which is one year from the date of issuance of such Letter of
Credit; provided that (1) Letters of Credit may have an expiration date after
the Revolving Loan Commitment Termination Date if all obligations associated
with any Letter of Credit expiring after the Revolving Loan Commitment
Termination Date are cash collateralized or otherwise supported in a manner
satisfactory to the Administrative Agent and the Issuing Lender on or prior to
the fifth (5th) day prior to the Revolving Loan Commitment Termination Date or
such earlier date as shall be requested by the Administrative Agent or the
Issuing Lender at its reasonable discretion, and, except with respect to
drawings made under any such Letter of Credit prior to the Revolving Loan
Commitment Termination Date, each Lender (other than the Issuing Lender) shall
be released from its obligation to participate in such Letter of Credit on the
Revolving Loan Commitment Termination Date, (2) the preceding clause (b) shall
not prevent the Issuing Lender from agreeing that a Letter of Credit will
automatically be extended for one or more successive periods not to exceed one
year each unless the Issuing Lender elects not to extend for any such additional
period and (3) the Issuing Lender shall elect not to extend such Letter of
Credit if it has knowledge that an Event of Default has occurred and is
continuing (and has not been waived in accordance with subsection 9.6) at the
time the Issuing Lender must elect whether or not to allow such extension.

Notwithstanding anything contained in this Agreement, the Issuing Lender shall
not be under any obligation to issue any Letter of Credit if (i) the Issuing
Lender has received written notice that the conditions precedent set forth in
subsection 4.3 have not

 

45



--------------------------------------------------------------------------------

been satisfied or (ii) a default of any Lender’s obligations to fund under
subsection 3.3C exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Issuing Lender has entered into satisfactory arrangements
with the Borrower (including, without limitation, as described in subsection
1.4) or such Lender to eliminate the Issuing Lender’s risk with respect to such
Lender.

B. Mechanics of Issuance.

(i) Request for Issuance. Whenever the Borrower desires the issuance of a Letter
of Credit, it shall deliver to Issuing Lender a Request for Issuance no later
than 10:00 A.M. (California time) at least five Business Days (or such shorter
period as may be agreed to by the Issuing Lender in any particular instance), in
advance of the proposed date of issuance. The Issuing Lender, in its reasonable
discretion, may require changes in the text of the proposed Letter of Credit or
any documents described in or attached to the Request for Issuance. In
furtherance of the provisions of subsection 9.8, and not in limitation thereof,
the Borrower may submit Requests for Issuance by telefacsimile and
Administrative Agent and Issuing Lender may rely and act upon any such Request
for Issuance without receiving an original signed copy thereof.

The Borrower shall notify the Issuing Lender prior to the issuance of any Letter
of Credit in the event that any of the matters to which the Borrower is required
to certify in the applicable Request for Issuance is no longer true and correct
as of the proposed date of issuance of such Letter of Credit, and upon the
issuance of any Letter of Credit, the Borrower shall be deemed to have
re-certified, as of the date of such issuance, as to the matters to which the
Borrower is required to certify in the applicable Request for Issuance.

(ii) Determination of Issuing Lender. Upon receipt by Issuing Lender of a
Request for Issuance pursuant to subsection 3.1B(i) requesting the issuance of a
Letter of Credit, Issuing Lender shall issue such Letter of Credit,
notwithstanding the fact that the Letter of Credit Usage with respect to such
Letter of Credit and with respect to all other Letters of Credit issued by Wells
Fargo, when aggregated with Wells Fargo’s outstanding Revolving Loans and Swing
Line Loans, may exceed the amount of Wells Fargo’s Revolving Loan Commitment
then in effect.

(iii) Issuance of Letter of Credit. Upon satisfaction or waiver (in accordance
with subsection 9.6) of the conditions set forth in subsection 4.3, the Issuing
Lender shall issue the requested Letter of Credit in accordance with the Issuing
Lender’s standard operating procedures.

(iv) Notification to Lenders. Upon the issuance of or amendment to any Letter of
Credit the Issuing Lender shall promptly notify the Borrower of such issuance or
amendment in writing and such notice shall be accompanied by a copy of such
Letter of Credit or amendment. Upon receipt of such notice, Administrative Agent
shall notify each Lender in writing of such issuance or amendment and the amount
of such Lender’s respective participation in such Letter of Credit or amendment,
and, if so requested by a Lender, Administrative Agent shall provide such Lender
with a copy of such Letter of Credit or amendment.

 

46



--------------------------------------------------------------------------------

C. Lenders’ Purchase of Participations in Letters of Credit. Immediately upon
the issuance of each Letter of Credit, each Lender shall be deemed to, and
hereby agrees to, have irrevocably purchased from the Issuing Lender a
participation in such Letter of Credit and any drawings honored thereunder in an
amount equal to such Lender’s Pro Rata Share of the maximum amount that is or at
any time may become available to be drawn thereunder.

 

  3.2 Letter of Credit Fees.

The Borrower agrees to pay the following amounts with respect to Letters of
Credit issued hereunder:

(i) with respect to each outstanding Letter of Credit, (A) a fronting fee,
payable directly to the Issuing Lender for its own account, in an amount agreed
to between the Borrower and the Issuing Lender and (B) a letter of credit fee,
payable to Administrative Agent for the account of Lenders, equal to the
applicable Eurodollar Rate Margin plus, for as long as any increased rates of
interest apply pursuant to subsection 2.2E, 2% per annum, multiplied by the
daily amount available to be drawn under such Letter of Credit, such fronting
fee or letter of credit fee to be payable in arrears on and to (but excluding)
the last Business Day of each March, June, September and December of each year
and computed on the basis of a 360-day year for the actual number of days
elapsed; and

(ii) with respect to the issuance, amendment or transfer of each Letter of
Credit and each payment of a drawing made thereunder (without duplication of the
fees payable under clause (i) above), documentary and processing charges payable
directly to the Issuing Lender for its own account in accordance with the
Issuing Lender’s standard schedule for such charges in effect at the time of
such issuance, amendment, transfer or payment, as the case may be.

For purposes of calculating any fees payable under clause (i) of this subsection
3.2, the daily amount available to be drawn under any Letter of Credit shall be
determined as of the close of business on any date of determination.

 

  3.3 Drawings and Reimbursement of Amounts Paid Under Letters of Credit.

A. Responsibility of Issuing Lender With Respect to Drawings. In determining
whether to honor any drawing under any Letter of Credit by the beneficiary
thereof, the Issuing Lender shall be responsible only to examine the documents
delivered under such Letter of Credit with reasonable care so as to ascertain
whether they appear on their face to be in accordance with the terms and
conditions of such Letter of Credit.

B. Reimbursement by the Borrower of Amounts Paid Under Letters of Credit. In the
event Issuing Lender has determined to honor a drawing under a Letter of Credit
issued by it, Issuing Lender shall immediately notify the Borrower and
Administrative Agent, and the Borrower shall reimburse Issuing Lender on or
before the Business Day immediately following the date on which such drawing is
honored (the “Reimbursement Date”) in an amount in Dollars and in Same Day Funds
equal to the amount of such payment; provided that, anything contained in this
Agreement to the contrary notwithstanding, (i) unless the Borrower

 

47



--------------------------------------------------------------------------------

shall have notified Administrative Agent and Issuing Lender prior to 9:00 A.M.
(California time) on the date such drawing is honored that the Borrower intends
to reimburse the Issuing Lender for the amount of such payment with funds other
than the proceeds of Revolving Loans, the Borrower shall be deemed to have given
a timely Notice of Borrowing to Administrative Agent requesting Lenders to make
Revolving Loans that are Base Rate Loans on the Reimbursement Date in an amount
in Dollars equal to the amount of such payment and (ii) subject to satisfaction
or waiver of the conditions specified in subsection 4.2, Lenders shall, on the
Reimbursement Date, make Revolving Loans that are Base Rate Loans in the amount
of such payment, the proceeds of which shall be applied directly by
Administrative Agent to reimburse the Issuing Lender for the amount of such
payment; and provided, further that if for any reason proceeds of Revolving
Loans are not received by the Issuing Lender on the Reimbursement Date in an
amount equal to the amount of such payment, the Borrower shall reimburse the
Issuing Lender, on demand, in an amount in Same Day Funds equal to the excess of
the amount of such payment over the aggregate amount of such Revolving Loans, if
any, which are so received. Nothing in this subsection 3.3B shall be deemed to
relieve any Lender from its obligation to make Revolving Loans on the terms and
conditions set forth in this Agreement, and the Borrower shall retain any and
all rights it may have against any Lender resulting from the failure of such
Lender to make such Revolving Loans under this subsection 3.3B. During the
continuance of an Event of Default, the Administrative Agent or the Requisite
Banks may request the Borrower to provide cash collateral at an amount equal to
105% of the maximum amount which may be drawn thereon, and any cash collateral
so received by the Administrative Agent in respect of any outstanding Letter of
Credit shall be held by the Administrative Agent for the ratable benefit of the
Lenders.

C. Payment by Lenders of Unreimbursed Amounts Paid Under Letters of Credit.

(i) Payment by Lenders. In the event that the Borrower shall fail for any reason
to reimburse the Issuing Lender as provided in subsection 3.3B in an amount
equal to the amount of any payment by the Issuing Lender under a Letter of
Credit issued by it, the Issuing Lender shall promptly notify Administrative
Agent, who shall promptly notify each Lender of the unreimbursed amount of such
honored drawing and of such Lender’s respective participation therein based on
such Lender’s Pro Rata Share (after giving effect to any Revolving Loans made by
such Lender under subsection 3.3B in respect of such drawing). Each Lender
(other than the Issuing Lender) shall make available to Administrative Agent an
amount equal to its respective participation, in Dollars, in Same Day Funds, at
the Funding and Payment Office, not later than 10:00 A.M. (California time) on
the first Business Day after the date notified by Administrative Agent, and
Administrative Agent shall make available to the Issuing Lender in Dollars, in
Same Day Funds, at the office of the Issuing Lender on such Business Day the
aggregate amount of the payments so received by Administrative Agent. In the
event that any Lender fails to make available to Administrative Agent on such
Business Day the amount of such Lender’s participation in such Letter of Credit
as provided in this subsection 3.3C, the Issuing Lender shall be entitled to
recover such amount on demand from such Lender together with interest thereon at
the rate customarily used by the Issuing Lender for the correction of errors
among banks for three Business Days and thereafter at the Base Rate. Nothing in
this subsection 3.3C shall be deemed to prejudice the right of

 

48



--------------------------------------------------------------------------------

Administrative Agent to recover, for the benefit of Lenders, from the Issuing
Lender any amounts made available to the Issuing Lender pursuant to this
subsection 3.3C in the event that it is determined by the final judgment of a
court of competent jurisdiction that the payment with respect to a Letter of
Credit by the Issuing Lender in respect of which payments were made by Lenders
constituted gross negligence or willful misconduct on the part of the Issuing
Lender.

(ii) Distribution to Lenders of Reimbursements Received From the Borrower. In
the event the Issuing Lender shall have been reimbursed by other Lenders
pursuant to subsection 3.3C(i) for all or any portion of any payment by the
Issuing Lender under a Letter of Credit issued by it, and Administrative Agent
or the Issuing Lender thereafter receives any payments from the Borrower in
reimbursement of such payment under the Letter of Credit, to the extent any such
payment is received by the Issuing Lender, it shall distribute such payment to
Administrative Agent, and Administrative Agent shall distribute to each other
Lender that has paid all amounts payable by it under subsection 3.3C(i) with
respect to such payment such Lender’s Pro Rata Share of all payments
subsequently received by Administrative Agent or by the Issuing Lender from the
Borrower. Any such distribution shall be made to a Lender at the account
specified in subsection 2.4B(iii).

D. Interest on Amounts Paid Under Letters of Credit.

(i) Payment of Interest by the Borrower. The Borrower agrees to pay to
Administrative Agent, with respect to payments under any Letters of Credit
issued by the Issuing Lender, interest on the amount paid by the Issuing Lender
in respect of each such payment from the date a drawing is honored to but
excluding the date such amount is reimbursed by the Borrower (including any such
reimbursement out of the proceeds of Revolving Loans pursuant to subsection
3.3B) at a rate equal to (a) for the period from the date such drawing is
honored to but excluding the Reimbursement Date, the rate then in effect under
this Agreement with respect to Base Rate Loans and (b) thereafter, a rate which
is 2% per annum in excess of the rate of interest otherwise payable under this
Agreement with respect to Base Rate Loans. Interest payable pursuant to this
subsection 3.3D(i) shall be computed on the basis of a 365-day year (or 366-day
year in case of a leap year) for the actual number of days elapsed in the period
during which it accrues and shall be payable on demand or, if no demand is made,
on the date on which the related drawing under a Letter of Credit is reimbursed
in full.

(ii) Distribution of Interest Payments by Administrative Agent. Promptly upon
receipt by Administrative Agent of any payment of interest pursuant to
subsection 3.3D(i) with respect to a payment under a Letter of Credit,
(a) Administrative Agent shall distribute to (x) each Lender (including the
Issuing Lender) out of the interest received by Administrative Agent in respect
of the period from the date such drawing is honored to but excluding the date on
which the Issuing Lender is reimbursed for the amount of such payment (including
any such reimbursement out of the proceeds of Revolving Loans pursuant to
subsection 3.3B), the amount that such Lender would have been entitled to
receive in respect of the letter of credit fee that would have been payable in
respect of such Letter of Credit for such period pursuant to subsection 3.2 if
no drawing

 

49



--------------------------------------------------------------------------------

had been honored under such Letter of Credit, and (y) the Issuing Lender the
amount, if any, remaining after payment of the amounts applied pursuant to
clause (x), and (b) in the event the Issuing Lender shall have been reimbursed
by other Lenders pursuant to subsection 3.3C(i) for all or any portion of such
payment, Administrative Agent shall distribute to each Lender (including the
Issuing Lender) that has paid all amounts payable by it under subsection 3.3C(i)
with respect to such payment such Lender’s Pro Rata Share of any interest
received by Administrative Agent in respect of that portion of such payment so
made by Lenders for the period from the date on which the Issuing Lender was so
reimbursed to but excluding the date on which such portion of such payment is
reimbursed by the Borrower. Any such distribution shall be made to a Lender at
the account specified in subsection 2.4B(iii).

 

  3.4 Obligations Absolute.

The obligation of the Borrower to reimburse the Issuing Lender for payments
under the Letters of Credit issued by it and to repay any Revolving Loans made
by Lenders pursuant to subsection 3.3B and the obligations of Lenders under
subsection 3.3C(i) shall be unconditional and irrevocable and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances
including any of the following circumstances:

(i) any lack of validity or enforceability of any Letter of Credit;

(ii) the existence of any claim, set-off, defense or other right which the
Borrower or any Lender may have at any time against a beneficiary or any
transferee of any Letter of Credit (or any Persons for whom any such transferee
may be acting), the Issuing Lender or other Lender or any other Person or, in
the case of a Lender, against the Borrower, whether in connection with this
Agreement, the transactions contemplated herein or any unrelated transaction
(including any underlying transaction between the Borrower or one of its
Subsidiaries and the beneficiary for which any Letter of Credit was procured);

(iii) any draft or other document presented under any Letter of Credit proving
to be forged, fraudulent, invalid or insufficient in any respect or any
statement therein being untrue or inaccurate in any respect;

(iv) payment by the Issuing Lender under any Letter of Credit against
presentation of a draft or other document which does not substantially comply
with the terms of such Letter of Credit;

(v) any adverse change in the business, operations, properties, assets,
condition (financial or otherwise) or prospects of the Borrower or any of its
Subsidiaries;

(vi) any breach of this Agreement or any other Loan Document by any party
thereto;

 

50



--------------------------------------------------------------------------------

(vii) any other circumstance or happening whatsoever, whether or not similar to
any of the foregoing; or

(viii) the fact that an Event of Default or a Potential Event of Default shall
have occurred and be continuing;

provided, in each case, that payment by the Issuing Lender under the applicable
Letter of Credit shall not have constituted gross negligence or willful
misconduct of the Issuing Lender under the circumstances in question (as
determined by a final judgment of a court of competent jurisdiction).

 

  3.5 Nature of Issuing Lender’s Duties.

As between the Borrower and the Issuing Lender, the Borrower assumes all risks
of the acts and omissions of, or misuse of the Letters of Credit issued by the
Issuing Lender by, the respective beneficiaries of such Letters of Credit. In
furtherance and not in limitation of the foregoing, the Issuing Lender shall not
be responsible for: (i) the form, validity, sufficiency, accuracy, genuineness
or legal effect of any document submitted by any party in connection with the
application for and issuance of any such Letter of Credit, even if it should in
fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (ii) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any such Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, which may prove to be invalid or ineffective for any reason; (iii) failure
of the beneficiary of any such Letter of Credit to comply fully with any
conditions required in order to draw upon such Letter of Credit; (iv) errors,
omissions, interruptions or delays in transmission or delivery of any messages,
by mail, cable, telegraph, telex or otherwise, whether or not they be in cipher;
(v) errors in interpretation of technical terms; (vi) any loss or delay in the
transmission or otherwise of any document required in order to make a drawing
under any such Letter of Credit or of the proceeds thereof; (vii) the
misapplication by the beneficiary of any such Letter of Credit of the proceeds
of any drawing under such Letter of Credit; or (viii) any consequences arising
from causes beyond the control of the Issuing Lender, including any act or
omission by a Government Authority, and none of the above shall affect or
impair, or prevent the vesting of, any of the Issuing Lender’s rights or powers
hereunder.

In furtherance and extension and not in limitation of the specific provisions
set forth in the first paragraph of this subsection 3.5, any action taken or
omitted by the Issuing Lender under or in connection with the Letters of Credit
issued by it or any documents and certificates delivered thereunder, if taken or
omitted in good faith, shall not put the Issuing Lender under any resulting
liability to the Borrower.

Notwithstanding anything to the contrary contained in this subsection 3.5, the
Borrower shall retain any and all rights it may have against the Issuing Lender
for any liability arising solely out of the gross negligence or willful
misconduct of the Issuing Lender, as determined by a final judgment of a court
of competent jurisdiction.

 

51



--------------------------------------------------------------------------------

  3.6 Applicability of UCP.

Unless otherwise expressly agreed by the Issuing Lender and the Borrower when a
Letter of Credit is issued, the rules of the Uniform Customs and Practice for
Documentary Credits (UCP 500) (the “UCP”), as most recently published by the
International Chamber of Commerce at the time of issuance, shall apply to each
Letter of Credit.

 

Section 4. CONDITIONS TO LOANS AND LETTERS OF CREDIT

The obligations of Lenders to make Loans and the issuance of Letters of Credit
hereunder are subject to the satisfaction of the following conditions.

 

  4.1 Conditions to Closing.

This Agreement shall become effective subject to prior or concurrent
satisfaction of the following conditions, upon which the Closing Date shall
occur:

A. Loan Documents. The Borrower shall deliver to Lenders (or to Administrative
Agent with sufficient originally executed copies, where appropriate, for each
Lender) the following, each, unless otherwise noted, dated the date hereof:

(i) Copies of the Organizational Documents of Borrower, certified by the
Secretary of State of Delaware, together with a good standing certificate from
the Secretary of State of each of Illinois and Delaware dated a recent date
prior to the date hereof;

(ii) Resolutions of the Board of Directors of Borrower approving and authorizing
the execution, delivery and performance of the Loan Documents, certified as of
the date hereof by the secretary or Borrower as being in full force and effect
without modification or amendment;

(iii) Signature and incumbency certificates of the officers of Borrower; and

(iv) Executed originals of the Loan Documents.

B. Fees. The Borrower shall have paid all accrued and unpaid fees and expenses
contemplated to be paid by the Borrower on or before the Closing Date in
connection with the transactions contemplated hereby.

C. Officer’s Certificate. The Borrower shall have delivered to Administrative
Agent an Officer’s Certificate, in form and substance satisfactory to
Administrative Agent, to the effect (i) that the representations and warranties
in Section 5 are true and correct in all material respects on and as of the date
hereof to the same extent as though made on and as of that date (or, to the
extent such representations and warranties specifically relate to an earlier
date, that such representations and warranties were true and correct in all
material respects on and as of such earlier date); provided that, if a
representation and warranty is qualified as to materiality, the materiality
qualifier set forth above shall be disregarded with respect to such
representation and warranty for purposes of this condition, (ii) that Borrower
is not in violation of any of the covenants contained in this Agreement and the
other Loan Documents,

 

52



--------------------------------------------------------------------------------

(iii) that, after giving effect to the transactions contemplated by this
Agreement on the Closing Date, no Event of Default or Potential Event of Default
has occurred and is continuing, and (iv) that Borrower has satisfied the
conditions set forth in Section 4.1 and 4.2, as applicable.

D. Financial Statements. Lenders shall have received from the Borrower audited
financial statements for the fiscal year ended December 31, 2008 and unaudited
consolidated financial statements of the Borrower and its Subsidiaries for the
fiscal quarter ended June 30, 2009.

E. Opinions of Counsel. Lenders shall have received executed copies of the
opinions of Skadden, Arps, Slate, Meagher & Flom LLP, counsel for the Borrower,
and Scott Renwick, General Counsel of the Borrower, each dated as of the date
hereof and in form and substance reasonably satisfactory to Administrative
Agent.

F. Certificates of Authority. Administrative Agent and Lenders shall have
received a certificate of authority for each of Trinity and United Insurance
issued by the department of insurance of its state of domicile.

G. Necessary Governmental Authorizations and Consents; Expiration of Waiting
Periods, Etc. The Borrower shall have obtained all Governmental Authorizations
and all consents of other Persons, in each case that are necessary in connection
with the transactions contemplated by the Loan Documents and all Governmental
Authorizations and consents necessary for the continued operation of the
business conducted by the Borrower and its Subsidiaries in substantially the
same manner as conducted prior to the date hereof. Each such Governmental
Authorization and consent shall be in full force and effect, except in a case
where the failure to obtain or maintain a Governmental Authorization or consent,
either individually or in the aggregate, would not reasonably be expected to
result in a Materially Adverse Effect. All applicable waiting periods shall have
expired without any action being taken or threatened by any competent authority
that would restrain, prevent or otherwise impose adverse conditions on the
transactions contemplated by the Loan Documents or the financing thereof. No
action, request for stay, petition for review or rehearing, reconsideration or
appeal with respect to any of the foregoing shall be pending.

H. Completion of Proceedings. All corporate and other proceedings taken or to be
taken in connection with the transactions contemplated hereby and all documents
incidental thereto not previously found acceptable by Administrative Agent,
acting on behalf of Lenders, and its counsel shall be reasonably satisfactory in
form and substance to Administrative Agent and such counsel, and Administrative
Agent and such counsel shall have received all such counterpart originals or
certified copies of such documents as Administrative Agent may reasonably
request.

I. Existing Indebtedness. All Indebtedness under the Existing Credit Agreement
shall be repaid in full, the Existing Credit Agreement shall be terminated, and
the Administrative Agent shall have received a pay-off letter in form and
substance reasonably satisfactory to it evidencing such repayment and
termination.

 

53



--------------------------------------------------------------------------------

J. Patriot Act. The Borrower shall have provided to the Administrative Agent and
the Lenders the documentation and other information requested thereby in order
to comply with the requirements of the Act.

 

  4.2 Conditions to Closing; All Loans.

The obligations of Lenders to make any Revolving Loans and Swing Line Loans on
any Funding Date are, in addition to the conditions precedent specified in
subsection 4.1, subject to prior or concurrent satisfaction of the following
conditions:

A. Notice of Borrowing. Administrative Agent shall have received before that
Funding Date, in accordance with the provisions of subsection 2.1B, a duly
executed Notice of Borrowing, in each case signed by an Authorized Officer of
the Borrower.

B. Representations and Warranties True; No Default; Etc. As of that Funding
Date:

(i) the representations and warranties contained herein (other than Section 5.9)
and in the other Loan Documents shall be true and correct in all material
respects on and as of that Funding Date to the same extent as though made on and
as of that date, except to the extent such representations and warranties
specifically relate to an earlier date, in which case such representations and
warranties shall have been true and correct in all material respects on and as
of such earlier date; provided, that, if a representation and warranty is
qualified as to materiality, the materiality qualifier set forth above shall be
disregarded with respect to such representation and warranty for purposes of
this condition;

(ii) no event shall have occurred and be continuing or would immediately result
from the consummation of the borrowing contemplated by such Notice of Borrowing
that would constitute an Event of Default or a Potential Event of Default; and

(iii) no order, judgment or decree of any arbitrator or Government Authority
shall purport to enjoin or restrain such Lender from making the Loans to be made
by it on that Funding Date.

 

  4.3 Conditions to Letters of Credit.

The issuance of any Letter of Credit hereunder (whether or not the Issuing
Lender is obligated to issue such Letter of Credit) is subject to the following
conditions precedent:

A. On or before the date of issuance of such Letter of Credit, Administrative
Agent shall have received, in accordance with the provisions of subsection
3.1B(i), an originally executed Request for Issuance (or a facsimile copy
thereof) in each case signed by an Authorized Officer of the Borrower, together
with all other information specified in subsection 3.1B(i) and such other
documents or information as the Issuing Lender may reasonably require in
connection with the issuance of such Letter of Credit.

 

54



--------------------------------------------------------------------------------

B. On the date of issuance of such Letter of Credit, all conditions precedent
described in subsection 4.2B shall be satisfied to the same extent as if the
issuance of such Letter of Credit were the making of a Loan and the date of
issuance of such Letter of Credit were a Funding Date.

 

Section 5. REPRESENTATIONS AND WARRANTIES

In order to induce the Administrative Agent and the Lenders to enter into this
Agreement, to induce the Lenders to make the Loans hereunder, to induce the
Issuing Lender to issue Letters of Credit and to induce Lenders to purchase
participations therein, the Borrower hereby represents and warrants to each
Lender, both before and after giving effect to the transactions contemplated
hereunder, which representations and warranties shall be deemed to be made on
the Closing Date and on such other dates as set forth in Section 4.2 or 4.3, as
applicable, that:

 

  5.1 Organization; Power; Qualification.

Each of the Borrower and its Subsidiaries is duly organized, validly existing,
and in good standing under the laws of its state of organization, has the power
and authority, corporate and otherwise, to own or lease and operate its
properties and to carry on its business as now being and hereafter proposed to
be conducted. Each such Person is duly qualified and is in good standing as a
foreign organization, and authorized to do business in each jurisdiction in
which the character of its properties or the nature of its business requires
such qualification or authorization, except where the failure to so qualify
could not reasonably be expected to have a Materially Adverse Effect.

 

  5.2 Authorization; Enforceability.

The Borrower has the corporate power, and has taken all necessary corporate
action to authorize it to execute, deliver, and perform this Agreement and each
of the other Loan Documents to which it is a party in accordance with the terms
thereof and to consummate the transactions contemplated hereby and thereby. This
Agreement and any Notes have been duly executed and delivered by the Borrower,
and each of this Agreement and the other Loan Documents to which the Borrower is
a party is a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, subject to the following
qualifications: (a) the discretion of any court in awarding equitable remedies,
and (b) bankruptcy, insolvency, liquidation, reorganization, moratorium,
reconstruction, and other similar laws or legal or equitable principles
affecting enforcement of creditors’ rights generally.

 

  5.3 Subsidiaries.

Set forth on Schedule 5.3 is a complete and correct list, as of the date hereof,
of all Subsidiaries of the Borrower and a corporate structure chart, as of the
date hereof, reflecting the ownership of the Subsidiaries of the Borrower. The
Borrower owns, free and clear of all Liens (other than (except in the case of
Trinity and United Insurance) Permitted Liens), all outstanding shares of its
direct Subsidiaries and all such shares are validly issued, fully paid and
non-assessable.

 

55



--------------------------------------------------------------------------------

  5.4 Compliance with Laws.

The execution, delivery, and performance of this Agreement and each of the other
Loan Documents in accordance with the terms and the consummation of the
transactions contemplated hereby and thereby do not and will not (a) violate any
Applicable Law, or (b) conflict with, result in a breach of, or constitute a
default under the certificate or articles of incorporation or by-laws of the
Borrower or any of its Subsidiaries or under any material indenture, agreement,
or other material instrument to which the Borrower or any of its Subsidiaries is
a party or by which any such Person or any of its properties may be bound.

 

  5.5 Necessary Authorizations.

The Borrower has secured all material Necessary Authorizations, and all such
Necessary Authorizations are in full force and effect. The Borrower is not
required to obtain any additional Necessary Authorizations in connection with
the execution, delivery, and performance, in accordance with the terms of this
Agreement or any other Loan Document, and the transactions contemplated hereby.

 

  5.6 Title to Properties.

Each of the Borrower and its Subsidiaries has marketable and legal title to, or
a valid leasehold interest in, all of its material tangible properties and
assets, subject only to Permitted Liens.

 

  5.7 Taxes.

All federal, all material state, and all other material tax returns of the
Borrower and each of its Subsidiaries required by law to be filed have been duly
filed (except as such returns have been extended in accordance with Applicable
Law), and all federal, state, and other taxes, assessments, and other
governmental charges or levies upon the Borrower and each of its Subsidiaries
and any of their respective properties, income, profits, and assets, which are
due and payable as shown on such returns, have been paid, except any such
payment of which the Borrower or any of its Subsidiaries, as applicable, is
diligently contesting in good faith by proper proceedings and against which
adequate reserves are being maintained, and as to which no Lien other than a
Permitted Lien has attached. The charges, accruals, and reserves on the books of
the Borrower and each of its Subsidiaries in respect of taxes are, in the
reasonable judgment of the Borrower, adequate.

 

  5.8 Financial Statements.

The Borrower has furnished, or caused to be furnished, to the Lenders audited
financial statements as at December 31, 2008 and unaudited financial statements
as at June 30, 2009, which were prepared in accordance with GAAP (subject, in
the case of the unaudited statements, to the absence of footnotes and to normal
year-end adjustments) for the Borrower and its Subsidiaries on a consolidated
basis which present fairly the financial position of the Borrower and its
Subsidiaries on a consolidated basis as at such dates, and the results of
operations for the periods then ended. Except as disclosed in such financial
statements, neither the Borrower nor any of its Subsidiaries had any material
liabilities, contingent or otherwise, and there are no material unrealized or
anticipated losses of the Borrower or any of its Subsidiaries, which would be
required to be shown on such financial statements.

 

56



--------------------------------------------------------------------------------

  5.9 No Material Adverse Change.

On the date of this Agreement, since December 31, 2008, there has occurred no
event which has had or which could reasonably be expected to have a Materially
Adverse Effect.

 

  5.10 Guaranties.

The Borrower has not made guaranties of the indebtedness of any Person, except
where the obligations of the Borrower thereunder are pari passu with or junior
to the Obligations.

 

  5.11 Litigation.

There is no litigation, legal or administrative proceeding, investigation, or
other action of any nature pending or, to the knowledge of the Borrower,
threatened against or affecting the Borrower or any of its Subsidiaries which
upon adjudication could reasonably be expected to have a Materially Adverse
Effect.

 

  5.12 ERISA.

The Borrower and its ERISA Affiliates have materially fulfilled their respective
obligations under the minimum funding standards of Section 302 of ERISA and
Section 412 of the Code with respect to each Plan and are in compliance in all
material respects with the presently applicable provisions of ERISA and the
Code, and have not incurred any liability to the Pension Benefit Guaranty
Corporation or any Plan (other than to pay premiums or make contributions in the
ordinary course of business) and have not been required to give security under
Section 436(c) of the Code as a result of any amendment to a Plan. Neither the
Borrower nor any ERISA Affiliate is or ever has been a participant in or
obligated to make any payment to a Multiemployer Plan. The Borrower and each
ERISA Affiliate have complied in all material respects with all requirements of
Sections 601 through 608 of ERISA and Section 4980B of the Code.

 

  5.13 Compliance with Law.

Each of the Borrower and its Subsidiaries is in material compliance with all
Applicable Laws and with all of the provisions of its certificate or articles of
incorporation and by-laws or partnership agreement, as the case may be, except
for any noncompliance which could not reasonably be expected to have a
Materially Adverse Effect.

 

  5.14 Accuracy and Completeness of Information.

To the best knowledge of the Borrower after due inquiry, all information,
reports, and other papers and data relating to the Borrower or any of its
Subsidiaries furnished to the Lenders in connection with this Agreement do not
contain as of the date furnished any untrue statement of material fact or omit
to state a material fact necessary in order to make the statements contained

 

57



--------------------------------------------------------------------------------

therein, in light of the circumstances under which they were made, not
misleading (except for projections and other forward-looking information which
the Borrower represents were prepared in good faith based upon assumptions
believed to be reasonable at the time). The Administrative Agent and the Lenders
understand and acknowledge that forecasts, forward-looking statements and
projections are as to future events, are not to be viewed as facts and are
subject to significant uncertainties and contingencies, many of which are beyond
Borrower’s control, such that actual results during the period or periods
covered by any such statements or projections may differ significantly from the
projected results and such differences may be material.

 

  5.15 Compliance with Regulations T, U, and X.

Neither the Borrower nor any of its Subsidiaries is engaged principally in or
has as one of its important activities the business of extending credit for the
purpose of purchasing or carrying any “margin security” or “margin stock” as
defined in Regulations T, U, and X (12 C.F.R. Parts 221 and 224) of the Board of
Governors of the Federal Reserve System (herein called “Margin Stock”). Neither
the Borrower nor any bank acting on its behalf has taken or will take any action
which could reasonably be expected to cause this Agreement or the Notes to
violate Regulation T, U, or X, or any other regulation of the Board of Governors
of the Federal Reserve System with respect to Margin Stock, in each case as now
in effect or as the same may hereafter be in effect. If so requested by the
Administrative Agent or any Lender, the Borrower will furnish the Administrative
Agent and the Lenders with (i) a statement or statements in conformity with the
requirements of Federal Reserve Form U-l referred to in Regulation U of said
Board of Governors and (ii) other documents evidencing its compliance with the
margin regulations. Neither the making of the Loans nor the use of proceeds
thereof will violate, or be inconsistent with, the provisions of Regulation T,
U, or X of said Board of Governors.

 

  5.16 Broker’s or Finder’s Commissions.

No broker’s or finder’s fee or commission will be payable with respect to the
issuance of the Notes.

 

  5.17 Investment Company Act.

Neither the Borrower nor any of its Subsidiaries is required to register under
the provisions of the Investment Company Act of 1940, as amended, and neither
the entering into or performance by the Borrower of this Agreement nor the
issuance of any Notes violates any provision of such Act or requires any
consent, approval, or authorization of, or registration with, any governmental
or public body or authority pursuant to any of the provisions of such Act.

 

  5.18 Insurance Licenses.

No License held by an Insurance Subsidiary, the loss of which could reasonably
be expected to have a Materially Adverse Effect, is the subject of a proceeding
that could reasonably be expected to result in the suspension or revocation of
such License.

 

58



--------------------------------------------------------------------------------

  5.19 Foreign Assets Control Regulations, etc.

Neither the making of the Loans to, or issuance of Letters of Credit on behalf
of, the Borrower nor its use of the proceeds thereof will violate the Trading
with the Enemy Act, as amended, or any of the foreign assets control regulations
of the United States Treasury Department (31 CFR, Subtitle B, Chapter V, as
amended) or any enabling legislation or executive order relating thereto.
Without limiting the foregoing, neither the Borrower nor any of its Subsidiaries
or, to Borrower’s knowledge, any of its other Affiliates (a) is or will become a
Person whose property or interests in property are blocked pursuant to Section 1
of Executive Order 13224 of September 23, 2001 Blocking Property and Prohibiting
Transactions With Persons Who Commit, Threaten to Commit, or Support Terrorism
(66 Fed. Reg. 49079 (2001)) or (b) engages or will engage in any dealings or
transactions, or be otherwise associated, with any such Person. The Borrower and
its Subsidiaries and, to Borrower’s knowledge, its other Affiliates are in
compliance, in all material respects, with the Uniting And Strengthening America
By Providing Appropriate Tools Required To Intercept And Obstruct Terrorism (USA
Patriot Act of 2001).

 

Section 6. COVENANTS

The Borrower covenants and agrees that, so long as any of the Commitments
hereunder shall remain in effect and until payment in full of all of the Loans
and other Obligations (other than Unasserted Obligations) and the cancellation
or expiration of all Letters of Credit, unless Requisite Lenders shall otherwise
give consent:

 

  6.1 Preservation of Existence and Similar Matters.

The Borrower will, and will cause each of its Subsidiaries to, (a) preserve and
maintain its existence, and all material rights, franchises, licenses, and
privileges for the conduct of its businesses, which if not preserved or
maintained, could reasonably be expected to have a Materially Adverse Effect,
and (b) qualify and remain qualified and authorized to do business in each
jurisdiction in which the character of its properties or the nature of its
businesses requires such qualification or authorization, except where the
failure to so qualify would not have a Materially Adverse Effect.

 

  6.2 Compliance with Applicable Law.

The Borrower will comply, and will cause each of its Subsidiaries to comply,
with the requirements of all material Applicable Laws, except for non-compliance
which could not reasonably be expected to have a Materially Adverse Effect.

 

  6.3 Maintenance of Properties.

Except as could not reasonably be expected to have a Materially Adverse Effect,
the Borrower will maintain, and will cause each of its Subsidiaries to maintain,
or cause to be maintained in the ordinary course of business in good repair,
working order, and condition, ordinary wear and tear excepted, all properties
used or useful in its business (whether owned or held under lease), and from
time to time to make or cause to be made all needed and appropriate repairs,
renewals, replacements, additions, betterments, and improvements thereto.

 

59



--------------------------------------------------------------------------------

  6.4 Accounting Methods and Financial Records.

The Borrower will maintain, and will cause each of its Subsidiaries to maintain,
a system of accounting established and administered in accordance with GAAP, and
will keep and cause each of its Subsidiaries to keep adequate records and books
of account in which complete entries will be made in accordance with such
accounting principles and reflecting all transactions required to be reflected
by such accounting principles.

 

  6.5 Payment of Taxes and Claims.

The Borrower will pay and discharge when due, and will cause each of its
Subsidiaries to pay and discharge when due, all material taxes, assessments, and
governmental charges or levies imposed upon it or upon its income or profits or
upon any properties belonging to it prior to the date on which penalties attach
thereto, and all lawful claims for labor, materials, and supplies which, if
unpaid, could reasonably be expected to become a Lien or charge upon any of its
respective properties; except that no such tax, assessment, charge, levy, or
claim need be paid which is being contested in good faith by appropriate
proceedings and for which adequate reserves shall have been set aside on the
appropriate books, but only so long as such tax, assessment, charge, levy, or
claim does not become a Lien or charge other than a Permitted Lien and no
foreclosure, distraint, sale, or similar Proceedings shall have been commenced
with respect to such item and remain unstayed for a period of thirty (30) days
after such commencement. The Borrower shall timely file (subject to extensions
permitted by Applicable Law), and will cause each of its Subsidiaries to timely
file (subject to extensions permitted by Applicable Law), all material
information returns required by federal, state, or local tax authorities.

 

  6.6 Visits and Inspections.

The Borrower will permit, and will cause each of its Subsidiaries to permit,
representatives of the Administrative Agent and each Lender to, upon reasonable
prior notice, at any reasonable time during normal business hours, and at the
expense of the Administrative Agent and such Lenders, as applicable, (a) visit
and inspect the properties of the Borrower and each of its Subsidiaries during
normal business hours, (b) inspect and make extracts from and copies of their
respective books and records, and (c) discuss with their respective principal
officers the businesses, assets, liabilities, financial positions, results of
operations, and business prospects relating to the Borrower and each of its
Subsidiaries.

 

  6.7 Use of Proceeds.

The Borrower will use the proceeds of the Loans solely for working capital or
any other general corporate purposes of the Borrower (including the repayment or
refinancing of existing Indebtedness).

 

60



--------------------------------------------------------------------------------

  6.8 Further Assurances.

Upon its actual knowledge of any such defect, the Borrower will promptly cure,
or use its commercially reasonable efforts to cause to be cured, defects in the
creation and issuance of any Notes and the execution and delivery of this
Agreement and the other Loan Documents, resulting from any act or failure to act
by the Borrower or any employee or officer thereof.

 

  6.9 Quarterly Financial Statements of the Borrower.

The Borrower will furnish to each Lender as soon as available and in any event
within fifty (50) days after the end of each of the first three (3) fiscal
quarters of the Borrower in each fiscal year, (a) the condensed consolidated
statements (in substantially the condensed form of those provided on or prior to
the date hereof) of income and changes in financial position (or of cash flow,
as the case may be) of the Borrower and its Subsidiaries for such period and for
the period from the beginning of the respective fiscal year to the end of such
quarter, and (b) the related condensed consolidated balance sheet as at the end
of such quarter, setting forth in each case with respect to clauses (a) and
(b) immediately above in comparative form results of the preceding fiscal year
or year-end, as applicable, which financial statements shall fairly present the
consolidated financial condition and results of operations, as the case may be,
of the Borrower and its Subsidiaries in accordance with GAAP, as at the end of,
and for, such quarter (subject to normal year-end audit adjustments); it being
understood and agreed that the delivery of the Borrower’s Form 10-Q (as filed
with the United States Securities and Exchange Commission) shall satisfy the
requirements set forth in this subsection.

 

  6.10 Annual Financial Statements of the Borrower.

The Borrower will furnish to each Lender as soon as available and in any event
within seventy-five (75) days after the end of each fiscal year of the Borrower,
the consolidated statements of income and changes in financial position (or of
cash flow and shareholders’ equity, as the case may be) of the Borrower and its
Subsidiaries for such year, and the related consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such year, setting forth in each
case in comparative form the corresponding figures for the preceding fiscal
year, accompanied by an opinion of Deloitte & Touche LLP, Pricewaterhouse
Coopers, Ernst & Young, KPMG or such other certified public accountants of
recognized standing which are reasonably satisfactory to the Administrative
Agent, which opinion shall state that such financial statements fairly present
the consolidated financial condition and results of operations, as the case may
be, of the Borrower and its Subsidiaries, in accordance with GAAP, as at the end
of, and for, such year; it being understood and agreed that the delivery of the
Borrower’s Form 10-K (as filed with the United States Securities and Exchange
Commission) shall satisfy such delivery requirement in this subsection.

 

  6.11 Additional Reporting Requirements and Provisions.

(a) Annual SAP Statements. The Borrower will furnish to each Lender as soon as
available, and in any event within ninety (90) days after the end of each fiscal
year of each of Trinity and United Insurance, a copy of the Annual Statement of
such Person, prepared in accordance with SAP, which such Person has filed with
the applicable state department of insurance pursuant to state insurance law.

 

61



--------------------------------------------------------------------------------

(b) Quarterly SAP Statements. The Borrower will furnish to each Lender as soon
as available, and in any event within sixty five (65) days after the end of each
of the first three (3) fiscal quarters in each fiscal year of Trinity and United
Insurance, the quarterly unaudited financial statements of Trinity and United
Insurance prepared in accordance with SAP.

(c) Annual Management Discussion. Upon request of the Administrative Agent, the
Borrower will furnish to each Lender promptly after the preparation thereof,
copies of all management discussions and analysis reports or similar reports
howsoever designated or described prepared by the Borrower with respect to
Trinity, United Insurance and other of its Subsidiaries which are insurance
companies which are filed with any governmental authority, agency or department.

(d) Documents required to be delivered pursuant to subsections 6.09 and 6.10 may
be delivered electronically and, if so delivered, shall be deemed to have been
delivered on the date (i) on which the Borrower posts such documents, or
provides a link thereto on the website on the Internet at the Borrower’s website
address; or (ii) on which such documents are available via the EDGAR system of
the United States Securities and Exchange Commission on the internet; provided
that the Borrower shall notify (which may be by facsimile or electronic mail)
the Administrative Agent of the posting of any such documents.

 

  6.12 Performance Certificates.

The Borrower will furnish to each Lender, at the time the financial statements
are furnished pursuant to subsections 6.9 and 6.10 hereof, a certificate of the
chief financial officer or treasurer of the Borrower in form and substance
satisfactory to the Requisite Lenders:

(a) Stating that, to the best of his or her knowledge, no Default or Potential
Event of Default has occurred as at the end of such quarter or year, as the case
may be, or, if a Default or an Potential Event of Default has occurred,
disclosing each such Default or Potential Event of Default and its nature, when
it occurred, whether it is continuing, and the steps being taken by the Borrower
with respect to such Default or Potential Event of Default; and

(b) Setting forth in reasonable detail the computations necessary to determine
whether or not the Borrower was in compliance with subsections 6.20, 6.21 and
6.22 hereof.

 

  6.13 Copies of Other Reports.

The Borrower will furnish to each Lender:

(a) As soon as reasonably practicable after the sending thereof, copies of all
periodic reports, proxies and prospectuses which the Borrower or any of its
Subsidiaries sends to any holder of its Indebtedness or its securities or files
with the Securities and Exchange Commission or any national securities exchange.

 

62



--------------------------------------------------------------------------------

(b) As soon as reasonably practicable after the preparation of the same, to the
full extent permitted by Applicable Law, copies of all material reports or
financial information filed by the Borrower or any of its Subsidiaries with any
governmental agency, department, bureau, division or other governmental
authority or regulatory body, or other reports with respect to the Borrower or
any of its Subsidiaries which, in any such case, evidence facts or contain
information which could reasonably be expected to have a Materially Adverse
Effect.

(c) Not less than once during each fiscal year of the Borrower in which the
Borrower or any ERISA Affiliate is a member of, or is obligated to contribute
to, any Multiemployer Plan, (i) a statement, in form and substance satisfactory
to the Administrative Agent, prepared by the actuary for each Multiemployer Plan
to which the Borrower or any of its Subsidiaries or any ERISA Affiliate is a
party, setting forth the liabilities (under Section 4201 of ERISA) of the
Borrower and its ERISA Affiliates, as appropriate, in the event of a “complete”
or “partial withdrawal” (as those terms are defined in Sections 4203 and 4205 of
ERISA) from each such Multiemployer Plan or (ii) if such statement is not
available to the Borrower, a copy of the most recent Internal Revenue Service
Form 5500 and supporting schedules with respect to such Multiemployer Plan.

(d) From time to time and as soon as reasonably practicable upon each request,
such data, internally generated reports, certificates, statements, documents, or
further information regarding the business, assets, liabilities, financial
position or results of operations of the Borrower or any of its Subsidiaries as
the Administrative Agent, for itself or upon request of any Lender, may
reasonably request.

 

  6.14 Notice of Litigation and Other Matters.

The Borrower will provide to each Lender prompt notice of the following events
as to which the Borrower has received notice or otherwise become aware:

(a) The occurrence of any Default or Potential Event of Default or the
occurrence or non-occurrence of any event or the existence of a condition which
has had or could reasonably be expected to have a Materially Adverse Effect with
respect to the Borrower, Trinity or United;

(b) The occurrence of any Reportable Event with respect to any Plan as to which
the Pension Benefit Guaranty Corporation has not by regulation waived the
requirement of Section 4043(a) of ERISA that it be notified within thirty
(30) days of the occurrence of such event (provided that the Borrower shall give
the Administrative Agent and the Lenders notice of any failure to meet the
minimum funding standards of Section 412 of the Code or Section 302 of ERISA,
regardless of the issuance of any waivers in accordance with Section 412(c) of
the Code);

(c) The filing under Section 4041 of ERISA of a notice of intent to terminate
any Plan or the termination of any Plan other than, in either case, a standard
termination under Section 4041(b) of ERISA;

 

63



--------------------------------------------------------------------------------

(d) The institution by the Pension Benefit Guaranty Corporation of proceedings
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan;

(e) The occurrence or non-occurrence of any event or the existence of any
condition which constitutes, or which with the passage of time or giving of
notice, or both, would constitute, a default by the Borrower or any of the
Subsidiaries under any material agreement (other than any of the Loan Documents)
to which such Person is party or by which its properties may be bound or
affected, which default could reasonably be expected to have a Materially
Adverse Effect; and

(f) The commencement of all Proceedings and investigations by or before any
governmental body and all actions and proceedings in any court or before any
arbitrator against the Borrower or any of the Subsidiaries, which could
reasonably be expected to have a Materially Adverse Effect or result in a
Default or Potential Event of Default, and any material development with respect
thereto.

 

  6.15 Restricted Payments and Restricted Purchases.

The Borrower shall not directly or indirectly, declare or make any Restricted
Payment or Restricted Purchase, except that the Borrower may declare and make
Restricted Payments and make Restricted Purchases, in each case, so long as no
Default or Unmatured Default then exists or would be caused thereby.

 

  6.16 Limitations on Indebtedness of Subsidiaries of Borrower.

The Borrower shall not permit any of its Subsidiaries to create, assume, incur
or otherwise become or remain obligated in respect of, or permit to be
outstanding, any Indebtedness except:

(a) Indebtedness in favor of the Borrower;

(b) Indebtedness incurred by a direct or indirect special purpose Subsidiary of
the Borrower in connection with a Permitted Securitization;

(c) Indebtedness evidenced by the One East Wacker Note in a principal amount not
to exceed $45,000,000 so long as such Indebtedness is held by Borrower or any
Wholly-Owned Subsidiary of Borrower;

(d) Indebtedness in effect on the date hereof (as any of the same may be
amended, modified, supplemented or restated from time to time) in an amount not
to exceed the amounts set forth on Schedule 6.16 hereto and any extension,
renewal or refinancing thereof so long as the principal amount thereof is not
increased thereby; and

(e) any other Indebtedness in an amount not to exceed $100,000,000 in the
aggregate principal amount outstanding at any time.

 

64



--------------------------------------------------------------------------------

  6.17 Limitation on Liens.

The Borrower shall not, and shall not permit any of its Subsidiaries to, create,
assume, incur, or permit to exist or to be created, assumed, incurred or
permitted to exist, directly or indirectly, any Lien on any of its properties or
assets, whether now owned or hereafter acquired, except for Permitted Liens.

 

  6.18 Amendment and Waiver.

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any material amendment of, or agree to or accept any waiver of the
provisions of its certificate or articles of incorporation or by-laws or
certificate of partnership or partnership agreement, as the case may be, which
amendment or waiver could reasonably be expected to have a Materially Adverse
Effect.

 

  6.19 Liquidation; Merger; Disposition of Assets.

The Borrower shall not, and shall not permit any of its Subsidiaries to, at any
time (a) liquidate or dissolve itself (or suffer any liquidation or dissolution)
or otherwise wind up, except for the liquidation or dissolution of (i) any
Subsidiary in connection with any sale, lease, transfer or other disposition of
assets to the extent permitted in clauses (b)(i) through (b)(viii) below,
(ii) any Subsidiary that is a holding company, provided that the assets held by
such Subsidiary are transferred to one or more direct or indirect Wholly-Owned
Subsidiaries of the Borrower or (iii) any inactive Subsidiary, (b) sell, lease,
abandon, transfer or otherwise dispose of any assets or business, other than
(i) sales of obsolete equipment, inventory or other assets in the ordinary
course of business, (ii) sales of investment securities and other investment
assets by the Borrower or Insurance Subsidiaries in the ordinary course of
business, (iii) sales, distributions or other dispositions by the Borrower or
any of its Subsidiaries of publicly-traded investment securities (including
Margin Stock) and other marketable securities, (iv) the sale, distribution or
other disposition by the Borrower of the stock or assets of Fireside or the
sale, distribution or other disposition by Fireside of the stock or assets of
Fireside Bank, (v) the sale, distribution or other disposition of the stock or
assets of any Person consisting exclusively of all or any portion of Unitrin
Direct, (vi) sales or transfers of assets to a special purpose Subsidiary in
connection with a Permitted Securitization, (vii) any transaction permitted
pursuant to clause (ii) of the proviso to Section 6.23, any Restricted Payment
permitted pursuant to Section 6.15 and the payment of any dividend by a
Subsidiary to its parent entity, (viii) the sale, distribution or other
disposition of the stock or assets of all or any portion of Reserve National and
its Wholly-Owned Subsidiaries, or (ix) leases, sales, transfers or other
dispositions of its property that, together with all other property of the
Borrower and its Subsidiaries previously leased, sold, transferred or disposed
of since the date hereof (other than sales, distributions, transfers,
dispositions or other transactions permitted pursuant to clause (i), (ii),
(iii), (iv), (v), (vi), (vii) or (viii) of clause (b) above), do not constitute
a Material Portion of the property of the Borrower and its Subsidiaries.

 

65



--------------------------------------------------------------------------------

  6.20 Borrower’s Maximum Leverage.

The Borrower shall not, as of the last day of any fiscal quarter, permit (a) the
Total Debt (after giving effect to any Loans outstanding hereunder) of the
Borrower and its Subsidiaries on a consolidated basis to be greater than
(b) (i) thirty-five percent (35%) of (ii) Total Capitalization of the Borrower
(such ratio, the “Leverage Ratio”).

 

  6.21 Borrower’s Minimum Consolidated Net Worth.

The Borrower shall have, at all times, a Consolidated Net Worth at least equal
to the sum of (a) the amount equal to 80% of the Borrower’s Consolidated Net
Worth as of September 30, 2009, calculated by reference to Borrower’s
consolidated financial statements set forth in its Form 10-Q (as filed with the
United States Securities and Exchange Commission with respect to such fiscal
quarter), plus (b) an amount equal to 25% of Consolidated Net Income of the
Borrower and its Subsidiaries for each fiscal quarter ending after September 30,
2009 in which such Consolidated Net Income is greater than $0, plus (c) an
amount equal to the aggregate net proceeds of all equity issuances by the
Borrower and its Subsidiaries after the Closing Date.

 

  6.22 Risk-Based Capital Ratio.

Neither Trinity nor United Insurance shall, as of the last day of any fiscal
quarter, fail to have a Risk-Based Capital Ratio which is at least fifty percent
(50%) higher than the highest Risk-Based Capital Ratio within the category of
Company Action Level (or any successor designation) as prescribed by rules,
regulations or guidelines adopted by the National Association of Insurance
Commissioners or the state department of insurance of the state of domicile of
Trinity or United Insurance, as applicable, and such failure shall continue and
not be cured within 60 days after the end of such fiscal quarter.

 

  6.23 Affiliate Transactions.

The Borrower will not, nor will it permit any of its Subsidiaries to, directly
or indirectly: (a) make any investment in an Affiliate; (b) transfer, sell,
lease, assign or otherwise dispose of any assets to an Affiliate; (c) merge into
or consolidate with or purchase or acquire assets from an Affiliate; or
(d) enter into any other transaction directly or indirectly with or for the
benefit of an Affiliate (including, without limitation, guarantees and
assumptions of obligations of an Affiliate); provided that (i) any Affiliate who
is an individual may serve as a director, officer or employee of the Borrower or
any of its Subsidiaries and receive reasonable compensation for his or her
services in such capacity; (ii) the Borrower and its Wholly-Owned Subsidiaries
may do any of the foregoing with the Borrower and any of its Wholly-Owned
Subsidiaries or mutual insurance companies controlled by Borrower, as the case
may be; (iii) the Borrower and its Subsidiaries may enter into a tax-sharing
agreement and/or any Subsidiary may make distributions to enable its direct and
indirect parents (including the Borrower) to pay taxes imposed on them with
respect to the income of such Subsidiary; (iv) transactions of the Borrower or
any of its Subsidiaries with regard to Ziegler Healthcare Real Estate Fund I,
LLC, a Delaware limited liability company, and (v) the Borrower and its
Subsidiaries may engage in any transaction with an Affiliate which transaction
is on terms no less advantageous to Borrower or such Subsidiary than would be
the case if such transaction had been effected with a non-Affiliate.

 

66



--------------------------------------------------------------------------------

  6.24 Other Indebtedness.

All Obligations of the Borrower under this Agreement and the other Loan
Documents shall rank at least pari passu with all other Indebtedness (other than
in connection with Capitalized Lease Obligations and Permitted Liens).

 

  6.25 Restrictions on Upstream Dividends by Subsidiaries.

The Borrower shall not permit to exist at any time any consensual restriction
(other than consent decrees or comparable arrangements with regulatory
authorities) limiting the ability (whether by covenant, event of default,
subordination or otherwise) of any Subsidiary of the Borrower to (a) make
Restricted Payments to or Restricted Purchases from the Borrower or any
Subsidiary, (b) pay any obligation owed to the Borrower or any Subsidiary of the
Borrower, (c) make any loans or advances to or investments in the Borrower or in
any Subsidiary of the Borrower, (d) transfer any of its property or assets
(other than property or assets subject to Permitted Liens) to the Borrower or
any Subsidiary of the Borrower, or (e) create any Lien (other than any
additional Lien on assets already subject to a Permitted Lien) upon its property
or assets whether now owned or hereafter acquired or upon any income or profits
therefrom, except for restrictions which could not reasonably be expected to
impair the Borrower’s ability to perform the Obligations.

 

  6.26 Business of the Borrower.

The Borrower and its Subsidiaries, taken as a whole, will conduct their business
in substantially the same manner and in substantially the same fields of
enterprises as it is presently conducted.

 

Section 7. EVENTS OF DEFAULT

If any of the following conditions or events (“Events of Default”) shall occur:

7.1. Any representation or warranty made under this Agreement shall prove
incorrect or misleading in any material respect when made or deemed to have been
made pursuant to Article IV hereof; or

7.2. The Borrower shall default (a) in the payment of any interest and fees
payable hereunder or under the other Loan Documents and such default shall not
have been cured by payment of such overdue amounts in full within five
(5) Business Days from the date such payment became due, or (b) in the payment
of any principal of any Loan when due; or

7.3. The Borrower shall default in the performance or observance of any
agreement or covenant contained in subsection 6.9, 6.10, 6.11, 6.12, 6.13, 6.14,
6.15, 6.16, 6.17, 6.18, 6.19, 6.20, 6.21, 6.22, 6.24 or 6.26 hereof; or

 

67



--------------------------------------------------------------------------------

7.4. The Borrower shall default in the performance or observance of any other
agreement or covenant contained in this Agreement not specifically referred to
elsewhere in this Article VII, and such default shall not be cured within a
period of forty five (45) days from the date on which such default became known
to the Borrower; or

7.5. Any representation or warranty made under any of the Loan Documents (other
than this Agreement or as otherwise provided in this Article VII) shall prove
incorrect or misleading in any material respect when made or deemed to have been
made pursuant to Article IV hereof, or there shall occur any default in the
performance or observance of any agreement or covenant contained in any of the
Loan Documents (other than this Agreement or as otherwise provided in this
Article VII) which shall not be cured within the applicable cure period, if any,
provided for in such Loan Document or if no such cure period is provided, within
45 days from the date on which such default became known to the Borrower; or

7.6. There shall occur any Change in Control; or

7.7. There shall be entered a decree or order for relief in respect of the
Borrower or any of its Subsidiaries under Title 11 of the United States Code, as
now constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or appointing a receiver, liquidator,
assignee, trustee, custodian, sequestrator, or similar official of the Borrower
or any of its Subsidiaries, or of any substantial part of its respective
properties, or ordering the winding-up or liquidation of the affairs of the
Borrower or any of its Subsidiaries, or an involuntary petition shall be filed
against the Borrower or any of its Subsidiaries, and (a) such petition shall not
be diligently contested, or (b) any such petition shall continue undismissed for
a period of sixty (60) consecutive days; or

7.8. The Borrower or any of its Subsidiaries shall file a petition, answer, or
consent seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other applicable federal or state
bankruptcy law or other similar law, or the Borrower or any of its Subsidiaries
shall consent to the institution of Proceedings thereunder or to the filing or
any such petition or to the appointment or taking of possession of a receiver,
liquidator, assignee, trustee, custodian, sequestrator, or other similar
official of the Borrower or any of its Subsidiaries, or of any substantial part
of its respective properties, or the Borrower or any of its Subsidiaries shall
fail generally to pay its respective debts as they become due, or the Borrower
or any of its Subsidiaries shall take any action in furtherance of any such
action; or

7.9. One or more final judgments shall be entered by any court against the
Borrower and/or any of its Subsidiaries for the payment of money in an aggregate
amount in excess of $60,000,000 for the Borrower and its Subsidiaries, taken as
a whole, or a warrant of attachment or execution or similar process shall be
issued or levied against property of the Borrower or any of its Subsidiaries
which, together with all other such property of the Borrower and its
Subsidiaries subject to other such process, exceeds in value $60,000,000 in the
aggregate, if, within thirty (30) days after the entry, issue, or levy thereof,
such judgment, warrant, or process shall not have been paid or discharged or
stayed pending appeal, or if, after the expiration of any such stay, such
judgment, warrant, or process shall not have been paid or discharged; or

 

68



--------------------------------------------------------------------------------

7.10. The failure to meet the minimum funding standards with respect to any Plan
under Section 412 of the Code, with respect to any Plan maintained by the
Borrower or any of its ERISA Affiliates, or to which the Borrower or any of its
ERISA Affiliates has any liabilities, or any trust created thereunder; or a
trustee shall be appointed by a United States District Court to administer any
such Plan; or the Pension Benefit Guaranty Corporation shall institute
Proceedings to terminate any such Plan; or the Borrower or any of its ERISA
Affiliates shall incur any liability to the Pension Benefit Guaranty Corporation
in connection with the termination of any such Plan; or any Plan or trust
created under any Plan of the Borrower or any of its ERISA Affiliates shall
engage in a non-exempt “prohibited transaction” (as such term is defined in
Section 406 of ERISA or Section 4975 of the Code) which would subject any such
Plan, any trust created thereunder, any trustee or administrator thereof, or any
party dealing with any such Plan or trust to (a) a tax or penalty on “prohibited
transactions” imposed by Section 502 of ERISA or Section 4975 of the Code, or
(b) costs or expenses of correcting such “prohibited transactions,” which in
either case (a) or (b) could reasonably be likely to have a Materially Adverse
Effect; or the Borrower and/or any of its ERISA Affiliates shall enter into or
become obligated to contribute to a Multiemployer Plan and as a result thereof
such Persons have any liability or potential liability (under Section 4201 of
ERISA) relating to any actual or potential “complete” or “partial withdrawal”
(as those terms are defined in Sections 4203 and 4205 of ERISA) with respect to
any such Multiemployer Plans, which liability or potential liability exceeds
$60,000,000 in the aggregate for all such Persons at any time; the Borrower or
any of its ERISA Affiliates shall have assessed against it any material tax
liability as a result of a violation of the provisions of Section 4980B of the
Code; or the Borrower or any of its ERISA Affiliates shall amend a Plan so as to
require the Borrower or any of its ERISA Affiliates to provide security under
Section 436(c) of the Code; or

7.11. There shall occur any default or event (which permits the holder(s)
thereof to accelerate such Indebtedness or cause such Indebtedness to be
prepaid, repurchased or redeemed) beyond the period of grace, if any, applicable
thereto under any other indenture, agreement, or instrument evidencing
Indebtedness of the Borrower or any of its Subsidiaries in an aggregate
principal amount greater than or equal to $60,000,000 for the Borrower and its
Subsidiaries, taken as a whole; or

7.12. All or any material portion of any Loan Document shall at any time and for
any reason be declared by a court of competent jurisdiction in a suit with
respect to such Loan Document to be null and void, or a proceeding shall be
commenced by the Borrower, or by any governmental authority having jurisdiction
over the Borrower or any of its Subsidiaries, seeking to establish the
invalidity or unenforceability thereof (exclusive of questions of interpretation
of any provision thereof), or the Borrower shall deny that it has any liability
or obligation for the payment of principal or interest purported to be owed
under any Loan Document; or

7.13. Any applicable superintendent of insurance (or comparable Person) shall
have taken possession of the business or property of either Trinity or United
Insurance under any applicable state insurance law for the purposes of
rehabilitation, dissolution or liquidation thereof or such Person shall have
appointed a receiver, trustee, custodian, liquidator, conservator, sequestrator
or similar official for either Trinity or United Insurance or for all or any
substantial part of the property or assets of Trinity or United Insurance; or

 

69



--------------------------------------------------------------------------------

7.14. Any License held by any Insurance Subsidiary on the date of this Agreement
or acquired by any Insurance Subsidiary hereafter, the loss of which could
reasonably be expected to have a Materially Adverse Effect, (a) shall be revoked
by a final non appealable order by the state which shall have issued such
License, or any action (whether administrative or judicial) to revoke such
License shall have been commenced against such Person which shall not have been
dismissed or contested in good faith within 30 days of the commencement thereof,
(b) shall be suspended by such state for a period in excess of 60 days or
(c) shall not be reissued or renewed by such state upon the expiration thereof
following application for such reissuance or renewal by such Person.

THEN (i) upon the occurrence of any Event of Default described in subsection 7.7
or 7.8 in respect of the Borrower, each of (a) the unpaid principal amount of
and accrued interest on the Loans, (b) an amount equal to the maximum amount
that may at any time be drawn under all Letters of Credit then outstanding
(whether or not any beneficiary under any such Letter of Credit shall have
presented, or shall be entitled at such time to present, the drafts or other
documents or certificates required to draw under such Letter of Credit), and
(c) all other Obligations shall automatically become immediately due and
payable, without presentment, demand, protest or other requirements of any kind,
all of which are hereby expressly waived by the Borrower, and the obligation of
each Lender to make any Loan, the obligation of Administrative Agent to issue
any Letter of Credit and the right of any Lender to issue any Letter of Credit
hereunder shall thereupon terminate, and (ii) upon the occurrence and during the
continuation of any other Event of Default, Administrative Agent shall, upon the
written request or with the written consent of Requisite Lenders, by written
notice to the Borrower, declare all or any portion of the amounts described in
clauses (a) through (c) above to be, and the same shall forthwith become,
immediately due and payable, and the obligation of each Lender to make any Loan
and the obligation of the Issuing Lender to issue any Letter of Credit shall
thereupon terminate; provided that the foregoing shall not affect in any way the
obligations of Lenders under subsection 3.3C(i) or the obligations of Lenders to
purchase assignments of any unpaid Swing Line Loans as provided in subsection
2.1A(ii).

Notwithstanding anything contained in the preceding paragraph, if at any time
within 60 days after an acceleration of the Loans pursuant to clause (ii) of
such paragraph the Borrower shall pay all arrears of interest and all payments
on account of principal which shall have become due otherwise than as a result
of such acceleration (with interest on principal and, to the extent permitted by
law, on overdue interest, at the rates specified in this Agreement) and all
Events of Default and Potential Events of Default (other than non-payment of the
principal of and accrued interest on the Loans, in each case which is due and
payable solely by virtue of acceleration) shall be remedied or waived pursuant
to subsection 9.6, then Requisite Lenders, by written notice to the Borrower,
may at their option rescind and annul such acceleration and its consequences;
but such action shall not affect any subsequent Event of Default or Potential
Event of Default or impair any right consequent thereon. The provisions of this
paragraph are intended merely to bind Lenders to a decision which may be made at
the election of Requisite Lenders, and such provisions shall not at any time be
construed so as to grant the Borrower the right to require Lenders to rescind or
annul any acceleration hereunder or to preclude Administrative Agent or Lenders
from exercising any of the rights or remedies available to them under any of the
Loan Documents, even if the conditions set forth in this paragraph are met.

 

70



--------------------------------------------------------------------------------

Section 8. ADMINISTRATIVE AGENT

8.1          Appointment. Wells Fargo is hereby appointed Administrative Agent
hereunder and under the other Loan Documents. Each Lender hereby authorizes
Administrative Agent to act as its agent in accordance with the terms of this
Agreement and the other Loan Documents. Wells Fargo agrees to act upon the
express conditions contained in this Agreement and the other Loan Documents, as
applicable. The provisions of this Section 8 are solely for the benefit of
Administrative Agent and Lenders and none of the Borrower nor any of its
Subsidiaries shall have rights as a third party beneficiary of any of the
provisions thereof, except that the Borrower shall be a third party beneficiary
of subsections 8.5A and 8.5B and shall be entitled to enforce its rights
thereunder. In performing its functions and duties under this Agreement,
Administrative Agent (other than as provided in subsection 2.1D) shall act
solely as an agent of Lenders and does not assume and shall not be deemed to
have assumed any obligation towards or relationship of agency or trust with or
for the Borrower or any of its Subsidiaries.

 

  8.2 Powers and Duties; General Immunity.

A. Powers; Duties Specified. Each Lender irrevocably authorizes Administrative
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to Administrative Agent by the terms hereof
and thereof, together with such powers, rights and remedies as are reasonably
incidental thereto. Administrative Agent shall have only those duties and
responsibilities that are expressly specified in this Agreement and the other
Loan Documents. Administrative Agent may exercise such powers, rights and
remedies and perform such duties by or through its agents or employees.
Administrative Agent shall not have, by reason of this Agreement or any of the
other Loan Documents, a fiduciary relationship in respect of any Lender or the
Borrower; and nothing in this Agreement or any of the other Loan Documents,
expressed or implied, is intended to or shall be so construed as to impose upon
Administrative Agent any obligations in respect of this Agreement or any of the
other Loan Documents except as expressly set forth herein or therein.

B. No Responsibility for Certain Matters. Administrative Agent shall not be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability or sufficiency of this Agreement or any
other Loan Document or for any representations, warranties, recitals or
statements made herein or therein or made in any written or oral statements or
in any financial or other statements, instruments, reports or certificates or
any other documents furnished or made by Administrative Agent to Lenders or by
or on behalf of the Borrower to Administrative Agent or any Lender in connection
with the Loan Documents and the transactions contemplated thereby or for the
financial condition or business affairs of the Borrower or any other Person
liable for the payment of any Obligations, nor shall Administrative Agent be
required to ascertain or inquire as to the performance or observance of any of
the terms, conditions, provisions, covenants or agreements contained in any of
the Loan Documents or as to the use of the proceeds of the Loans or the use of
the Letters of Credit or as to the existence or possible existence of any Event
of Default or Potential Event of Default.

C. Exculpatory Provisions. Neither Administrative Agent nor any of its officers,
directors, employees or agents shall be liable to Lenders for any action taken
or omitted by Administrative Agent under or in connection with any of the Loan
Documents

 

71



--------------------------------------------------------------------------------

except to the extent caused by Administrative Agent’s gross negligence or
willful misconduct. Administrative Agent shall be entitled to refrain from any
discretionary act or the taking of any discretionary action (including the
failure to take an action) in connection with this Agreement or any of the other
Loan Documents or from the exercise of any power, discretion or authority vested
in it hereunder or thereunder unless and until Administrative Agent shall have
received instructions in respect thereof from Requisite Lenders (or such other
Lenders as may be required to give such instructions under subsection 9.6) and,
upon receipt of such instructions from Requisite Lenders (or such other Lenders,
as the case may be), Administrative Agent shall be required to act or (where so
instructed) refrain from acting, or to exercise such power, discretion or
authority, in accordance with such instructions; provided that Administrative
Agent shall not be required to take any action that, in its opinion or the
opinion of its counsel, may expose Administrative Agent to liability or that is
contrary to any Loan Document or applicable law. Without prejudice to the
generality of the foregoing, (i) Administrative Agent shall be entitled to rely,
and shall be fully protected in relying, upon any communication (including any
electronic message, Internet or intranet website posting or other distribution),
instrument or document believed by it to be genuine and correct and to have been
signed or sent by the proper person or persons, and shall be entitled to rely
and shall be protected in relying on opinions and judgments of attorneys (who
may be attorneys for Company and its Subsidiaries), accountants, experts and
other professional advisors selected by it; and (ii) no Lender shall have any
right of action whatsoever against Administrative Agent as a result of
Administrative Agent acting or (where so instructed) refraining from acting
under this Agreement or any of the other Loan Documents in accordance with the
instructions of Requisite Lenders (or such other Lenders as may be required to
give such instructions under subsection 9.6).

D. Administrative Agent Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, Administrative Agent in its individual capacity as a
Lender hereunder. With respect to its participation in the Loans and the Letters
of Credit, Administrative Agent shall have the same rights and powers hereunder
as any other Lender and may exercise the same as though it were not performing
the duties and functions delegated to it hereunder, and the term “Lender” or
“Lenders” or any similar term shall, unless the context clearly otherwise
indicates, include Administrative Agent in its individual capacity.
Administrative Agent and its Affiliates may accept deposits from, lend money to,
acquire equity interests in and generally engage in any kind of commercial
banking, investment banking, trust, financial advisory or other business with
the Borrower or any of its Affiliates as if it were not performing the duties
specified herein, and may accept fees and other consideration from the Borrower
for services in connection with this Agreement and otherwise without having to
account for the same to Lenders.

 

  8.3 Independent Investigation by Lenders; No Responsibility For Appraisal of
Creditworthiness.

Each Lender agrees that it has made its own independent investigation of the
financial condition and affairs of the Borrower and its Subsidiaries in
connection with the making of the Loans and the issuance of Letters of Credit
hereunder and that it has made and shall continue to make its own appraisal of
the creditworthiness of the Borrower and its Subsidiaries. Administrative Agent
shall not have any duty or responsibility, either initially or on a continuing
basis, to make any such investigation or any such

 

72



--------------------------------------------------------------------------------

appraisal on behalf of Lenders or to provide any Lender with any credit or other
information with respect thereto, whether coming into its possession before the
making of the Loans or at any time or times thereafter, and Administrative Agent
shall not have any responsibility with respect to the accuracy of or the
completeness of any information provided to Lenders.

 

  8.4 Right to Indemnity.

Each Lender, in proportion to its Pro Rata Share, severally agrees to indemnify
Administrative Agent and its officers, directors, employees, agents, attorneys,
professional advisors and Affiliates to the extent that any such Person shall
not have been reimbursed by the Borrower, for and against any and all
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses (including reasonable counsel fees and disbursements and fees
and disbursements of any financial advisor engaged by Administrative Agent) or
disbursements of any kind or nature whatsoever which may be imposed on, incurred
by or asserted against Administrative Agent or such other Person in exercising
the powers, rights and remedies of Administrative Agent or performing duties of
Administrative Agent hereunder or under the other Loan Documents or otherwise in
its capacity as Administrative Agent in any way relating to or arising out of
this Agreement or the other Loan Documents; provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements of
Administrative Agent resulting solely from Administrative Agent’s gross
negligence or willful misconduct as determined by a final judgment of a court of
competent jurisdiction. If any indemnity furnished to Administrative Agent or
any other such Person for any purpose shall, in the opinion of Administrative
Agent, be insufficient or become impaired, Administrative Agent may call for
additional indemnity and cease, or not commence, to do the acts indemnified
against until such additional indemnity is furnished.

 

  8.5 Resignation of Administrative Agent; Successor Administrative Agent and
Swing Line Lender.

A. Resignation; Successor Administrative Agent. Administrative Agent may resign
at any time by giving 30 days’ prior written notice thereof to Lenders and the
Borrower. Upon any such notice of resignation by Administrative Agent, Requisite
Lenders shall have the right, upon five Business Days’ notice to the Borrower,
to appoint a successor Administrative Agent, with such appointment subject, so
long as no Event of Default shall have occurred and be continuing, to prior
approval of the Borrower (such approval not to be unreasonably withheld or
delayed). If no such successor shall have been so appointed by Requisite Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, the retiring
Administrative Agent may, on behalf of Lenders, appoint a successor
Administrative Agent. If Administrative Agent shall notify Lenders and the
Borrower that no Person has accepted such appointment as successor
Administrative Agent, such resignation shall nonetheless become effective in
accordance with Administrative Agent’s notice and (i) the retiring
Administrative Agent shall be discharged from its duties and obligations under
the Loan Documents, and (ii) all payments, communications and determinations
provided to be made by, to or through Administrative Agent shall instead be made
by, to or through each Lender directly, until such time as Requisite Lenders
appoint a successor Administrative Agent in accordance with this subsection
8.5A. Upon the acceptance of

 

73



--------------------------------------------------------------------------------

any appointment as Administrative Agent hereunder by a successor Administrative
Agent, that successor Administrative Agent shall thereupon succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent and the retiring Administrative Agent shall be discharged
from its duties and obligations under this Agreement (if not already discharged
as set forth above). After Administrative Agent’s resignation hereunder, the
provisions of this Section 8 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent under this
Agreement.

B. Successor Swing Line Lender. Any resignation of Administrative Agent pursuant
to subsection 8.5A shall also constitute the resignation of Wells Fargo or its
successor as Swing Line Lender, and any successor Administrative Agent appointed
pursuant to subsection 8.5A shall, upon its acceptance of such appointment,
become the successor Swing Line Lender for all purposes hereunder. In such event
(i) the Borrower shall prepay any outstanding Swing Line Loans made by the
retiring Administrative Agent in its capacity as Swing Line Lender, (ii) upon
such prepayment, the retiring Administrative Agent and Swing Line Lender shall
surrender any Swing Line Note held by it to the Borrower for cancellation, and
(iii) if so requested by the successor Administrative Agent and Swing Line
Lender in accordance with subsection 2.1E, the Borrower shall issue a Swing Line
Note to the successor Administrative Agent and Swing Line Lender substantially
in the form of Exhibit V annexed hereto, in the amount of the Swing Line Loan
Commitment then in effect and with other appropriate insertions.

 

  8.6 Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to the Borrower or any of the Subsidiaries of the
Borrower, Administrative Agent (irrespective of whether the principal of any
Loan shall then be due and payable as herein expressed or by declaration or
otherwise and irrespective of whether Administrative Agent shall have made any
demand on the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise:

(i) to file and prove a claim for the whole amount of principal and interest
owing and unpaid in respect of the Loans and any other Obligations that are
owing and unpaid and to file such other papers or documents as may be necessary
or advisable in order to have the claims of Lenders and Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of Lenders and Administrative Agent and their agents and counsel
and all other amounts due Lenders and Administrative Agent under subsections 2.3
and 9.2) allowed in such judicial proceeding, and

(ii) to collect and receive any moneys or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to Administrative Agent and, in the event that
Administrative Agent shall consent to the making of such payments directly to
Lenders, to pay to Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of Administrative Agent and
its agents and counsel, and any other amounts due Administrative Agent under
subsections 2.3 and 9.2.

 

74



--------------------------------------------------------------------------------

Nothing herein contained shall be deemed to authorize Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lenders or to authorize Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.

 

  8.7 Syndication Agent.

Notwithstanding any provision to the contrary contained elsewhere in this
Agreement or in any other Loan Document, the Lender designated as the
Syndication Agent shall have no duties or responsibilities and such Lender shall
not have or be deemed to have any fiduciary relationship with any other Lender,
and no implied responsibilities, duties or obligations shall be construed to
exist in this Agreement or any other Loan Document.

 

Section 9. MISCELLANEOUS

 

  9.1 Successors and Assigns; Assignments and Participations in Loans and
Letters of Credit.

A. General. This Agreement shall be binding upon the parties hereto and their
respective successors and assigns and shall inure to the benefit of the parties
hereto and the successors and assigns of Lenders (it being understood that
Lenders’ rights of assignment are subject to the further provisions of this
subsection 9.1). Neither the Borrower’s rights nor obligations hereunder nor any
interest therein may be assigned or delegated by the Borrower without the prior
written consent of all Lenders (and any attempted assignment or transfer by the
Borrower without such consent shall be null and void). No sale, assignment or
transfer or participation of any obligations of a Lender in respect of a Letter
of Credit or any participation therein may be made separately from a sale,
assignment, transfer or participation of a corresponding interest in the
Revolving Loan Commitment and the Revolving Loans of the Lender effecting such
sale, assignment, transfer or participation. Anything contained herein to the
contrary notwithstanding, except as provided in subsection 2.1A(ii) and
subsection 9.5, the Swing Line Loan Commitment and the Swing Line Loans of Swing
Line Lender may not be sold, assigned or transferred as described below to any
Person other than a successor Administrative Agent and Swing Line Lender to the
extent contemplated by subsection 9.5. Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby and, to the
extent expressly contemplated hereby, the Affiliates of each of Administrative
Agent and Lenders and Indemnitees) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

75



--------------------------------------------------------------------------------

B. Assignments.

(i) Amounts and Terms of Assignments. Any Lender may assign to one or more
Eligible Assignees all or any portion of its rights and obligations under this
Agreement; provided that (a), except (1) in the case of an assignment of the
entire remaining amount of the assigning Lender’s rights and obligations under
this Agreement or (2) in the case of an assignment to a Lender or an Affiliate
of a Lender or an Approved Fund of a Lender, the aggregate amount of the
Revolving Loan Exposure of the assigning Lender and the assignee subject to each
such assignment shall not be less than $5,000,000 and in increments of
$1,000,000 in excess thereof, unless Administrative Agent otherwise consents
(such consent not to be unreasonably withheld or delayed), provided that
simultaneous assignments to or by two or more related Funds shall be treated as
one assignment for purposes of this clause (a), (b) each partial assignment
shall be made as an assignment of a proportionate part of all the assigning
Lender’s rights and obligations under this Agreement with respect to the Loan or
the Commitment assigned; and any assignment of all or any portion of a Revolving
Loan Commitment, Revolving Loan or Letter of Credit participation shall be made
only as an assignment of the same proportionate part of the assigning Lender’s
Revolving Loan Commitment, Revolving Loans and Letter of Credit participations,
(c) the parties to each assignment shall execute and deliver to Administrative
Agent an Assignment Agreement, together with a processing and recordation fee of
$3,500, and the Eligible Assignee, if it shall not already be a Lender, shall
deliver to Administrative Agent (with a copy to the Borrower promptly following
its request) information reasonably requested by Administrative Agent, including
forms, certificates or other information in compliance with subsection 2.7B(iv),
and (d) except in the case of an assignment to another Lender, an Affiliate of a
Lender or an Approved Fund of a Lender, Administrative Agent and, if no Event of
Default or Potential Event of Default has occurred and is continuing, the
Borrower, shall have consented thereto (which consent shall not be unreasonably
withheld).

Upon such execution, delivery and consent, from and after the effective date
specified in such Assignment Agreement, (y) the assignee thereunder shall be a
party hereto and, to the extent that rights and obligations hereunder have been
assigned to it pursuant to such Assignment Agreement, shall have the rights and
obligations of a Lender hereunder and (z) the assigning Lender thereunder shall,
to the extent that rights and obligations hereunder have been assigned by it
pursuant to such Assignment Agreement, relinquish its rights (other than any
rights which survive the termination of this Agreement under subsection 9.9B)
and be released from its obligations under this Agreement (and, in the case of
an Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto; provided that, anything contained in any of the Loan
Documents to the contrary notwithstanding, if such Lender is the Issuing Lender
such Lender shall continue to have all rights and obligations of the Issuing
Lender until the cancellation or expiration of any Letters of Credit issued by
it and the reimbursement of any amounts drawn thereunder). The assigning Lender
shall, upon the effectiveness of such assignment or as promptly thereafter as
practicable, surrender its Notes, if any, to Administrative Agent for
cancellation, and thereupon new Notes shall, if so requested by the assignee
and/or the assigning Lender in accordance with subsection 2.1E, be issued to the
assignee and/or to the assigning Lender, substantially in the form of Exhibit IV
or Exhibit V annexed hereto, as the case may be, with

 

76



--------------------------------------------------------------------------------

appropriate insertions, to reflect the amounts of the new Commitments and/or
outstanding Revolving Loans, as the case may be, of the assignee and/or the
assigning Lender. Other than as provided in subsection 2.1A(ii) and subsection
9.5, any assignment or transfer by a Lender of rights or obligations under this
Agreement that does not comply with this subsection 9.1B shall be treated for
purposes of this Agreement as a sale by such Lender of a participation in such
rights and obligations in accordance with subsection 9.1C.

(ii) Acceptance by Administrative Agent; Recordation in Register. Upon its
receipt of an Assignment Agreement executed by an assigning Lender and an
assignee representing that it is an Eligible Assignee, together with the
processing and recordation fee referred to in subsection 9.1B(i) and any forms,
certificates or other evidence with respect to United States federal income tax
withholding matters that such assignee may be required to deliver to
Administrative Agent (with a copy to the Borrower promptly following it request)
pursuant to subsection 2.7B(iv), Administrative Agent shall, if Administrative
Agent and the Borrower have consented to the assignment evidenced thereby (in
each case to the extent such consent is required pursuant to subsection
9.1B(i)), (a) accept such Assignment Agreement by executing a counterpart
thereof as provided therein (which acceptance shall evidence any required
consent of Administrative Agent to such assignment), (b) record the information
contained therein in the Register, and (c) give prompt notice thereof to the
Borrower. Administrative Agent shall maintain a copy of each Assignment
Agreement delivered to and accepted by it as provided in this subsection
9.1B(ii).

(iii) Deemed Consent by the Borrower. If the consent of the Borrower to an
assignment or to an Eligible Assignee is required hereunder, the Borrower shall
be deemed to have given its consent five Business Days after the date notice
thereof has been delivered by the assigning Lender (through Administrative
Agent) unless such consent is expressly refused by the Borrower on or prior to
such fifth Business Day.

C. Participations. Any Lender may, without the consent of, or notice to, the
Borrower or Administrative Agent, sell participations to one or more Persons
(other than a natural Person or the Borrower or any of its Affiliates) in all or
a portion of such Lender’s rights and/or obligations under this Agreement;
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower,
Administrative Agent and Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver directly affecting (i) the extension of
the scheduled final maturity date of any Loan allocated to such participation or
(ii) a reduction of the principal amount of or the rate of interest payable on
any Loan allocated to such participation. Subject to the further provisions of
this subsection 9.1C, the Borrower agrees that each Participant shall be
entitled to the benefits of subsections 2.6D and 2.7 to the same extent as if it
were a Lender and had acquired its interest by assignment pursuant to subsection
9.1B. To the extent permitted by law, each Participant also shall be

 

77



--------------------------------------------------------------------------------

entitled to the benefits of subsection 9.4 as though it were a Lender, provided
such Participant shall be subject to subsection 9.5 as though it were a Lender.
A Participant shall not be entitled to receive any greater payment under
subsections 2.6D and 2.7A than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent. No Participant shall be entitled to the benefits of subsection
2.7 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with subsection 2.7B(iv) as though it were a Lender. No Participant shall
be entitled to receive any payments from the Borrower under subsection 2.6 or
2.7, or exercise any right of set off under subsection 9.4, until such
Participant’s participation is entered in the Register, such entry to be made
promptly by the Administrative Agent upon the Participant’s request.

D. Pledges and Assignments. Any Lender may, without the consent of
Administrative Agent or the Borrower, at any time pledge or assign a security
interest in all or any portion of its Loans, and the other Obligations owed to
such Lender, to secure obligations of such Lender, including without limitation
(A) any pledge or assignment to secure obligations to any Federal Reserve Bank
and (B) in the case of any Lender that is a Fund, any pledge or assignment to
any holders of obligations owed, or securities issued, by such Lender including
to any trustee for, or any other representative of, such holders; provided that
(i) no Lender shall be relieved of any of its obligations hereunder as a result
of any such assignment or pledge and (ii) in no event shall any assignee or
pledgee be considered to be a “Lender” or be entitled to require the assigning
Lender to take or omit to take any action hereunder.

E. Information. Each Lender may furnish any information concerning the Borrower
and its Subsidiaries in the possession of that Lender from time to time to
pledgees under subsection 9.1D, assignees and participants (including
prospective assignees and participants), in each case subject to subsection
9.18.

F. Agreements of Lenders. Each Lender listed on the signature pages hereof
hereby agrees, and each Lender that becomes a party hereto pursuant to an
Assignment Agreement shall be deemed to agree, (i) that it is an Eligible
Assignee described in clause (ii) of the definition thereof; (ii) that it has
experience and expertise in the making of or purchasing loans such as the Loans;
and (iii) that it will make or purchase Loans for its own account in the
ordinary course of its business and without a view to distribution of such Loans
within the meaning of the Securities Act or the Exchange Act or other federal
securities laws (it being understood that, subject to the provisions of this
subsection 9.1, the disposition of such Loans or any interests therein shall at
all times remain within its exclusive control).

 

  9.2 Expenses.

Whether or not the transactions contemplated hereby shall be consummated, the
Borrower agrees to pay promptly (i) all reasonable out-of-pocket costs and
expenses incurred by Administrative Agent, including reasonable fees, expenses
and disbursements of counsel to the Administrative Agent, in connection with the
negotiation, preparation, execution and administration of the Loan Documents and
any consents, amendments, waivers or other modifications thereto and any other
documents or matters

 

78



--------------------------------------------------------------------------------

requested by the Borrower, subject, with respect to such fees, expenses and
disbursements of counsel regarding the negotiation, preparation and execution of
the Loan Documents, to the fixed fee arrangement separately agreed to between
the Borrower and the Administrative Agent; (ii) all other reasonable costs and
expenses incurred by the Administrative Agent in connection with the syndication
of the Commitments; (iii) all reasonable costs and expenses, including
reasonable attorneys’ fees (including allocated costs of internal counsel) and
reasonable fees, costs and expenses of accountants, advisors and consultants,
incurred by Administrative Agent and its counsel at any time when an Event of
Default has occurred and is continuing, relating to efforts to evaluate or
assess the Borrower or any of its Subsidiaries and its business or financial
condition; and (iv) all reasonable costs and expenses, including reasonable
attorneys’ fees (including allocated costs of internal counsel), reasonable
fees, costs and expenses of accountants, advisors and consultants and costs of
settlement, incurred by Administrative Agent and Lenders in enforcing any
Obligations of or in collecting any payments due from the Borrower hereunder or
under the other Loan Documents (including in connection with the enforcement of
the Loan Documents) or in connection with any refinancing or restructuring of
the credit arrangements provided under this Agreement in the nature of a
“work-out” or pursuant to any insolvency or bankruptcy proceedings.

 

  9.3 Indemnity.

In addition to the payment of expenses pursuant to subsection 9.2, whether or
not the transactions contemplated hereby shall be consummated, the Borrower
agrees to defend (subject to Indemnitees’ selection of counsel), indemnify, pay
and hold harmless Administrative Agent and Lenders (including the Issuing
Lender), and the officers, directors, trustees, employees, agents, advisors and
Affiliates of Administrative Agent and Lenders (collectively called the
“Indemnitees”), from and against any and all Indemnified Liabilities (as
hereinafter defined); provided that the Borrower shall not have any obligation
to any Indemnitee hereunder with respect to any Indemnified Liabilities to the
extent such Indemnified Liabilities arise from the gross negligence or willful
misconduct of that Indemnitee as determined by a final judgment of a court of
competent jurisdiction.

As used herein, “Indemnified Liabilities” means, collectively, any and all
liabilities, obligations, losses, damages (including natural resource damages)
penalties, actions, judgments, suits, claims (including Environmental Claims),
costs (including the costs of any investigation, study, sampling, testing,
abatement, cleanup, removal, remediation or other response action necessary to
remove, remediate, clean up or abate any Hazardous Materials Activity), expenses
and disbursements of any kind or nature whatsoever (including the reasonable
fees and disbursements of counsel for Indemnitees in connection with any
investigative, administrative or judicial proceeding commenced or threatened by
any Person, whether or not any such Indemnitee shall be designated as a party or
a potential party thereto, and any fees or expenses incurred by Indemnitees in
enforcing this indemnity), whether direct, indirect or consequential and whether
based on any federal, state or foreign laws, statutes, rules or regulations
(including securities and commercial laws, statutes, rules or regulations and
Environmental Laws), on common law or equitable cause or on contract or
otherwise, that may be imposed on, incurred by, or asserted against any such
Indemnitee, in any manner relating to or arising out of (i) this Agreement or
the other Loan Documents or the transactions contemplated hereby or thereby
(including

 

79



--------------------------------------------------------------------------------

Lenders’ agreement to make the Loans hereunder or the use or intended use of the
proceeds thereof or the issuance of Letters of Credit hereunder or the use or
intended use of any thereof, the failure of the Issuing Lender to honor a
drawing under a Letter of Credit as a result of any act or omission, whether
rightful or wrongful, of any present or future de jure or de facto Government
Authority, or any enforcement of any of the Loan Documents) or (ii) any
Environmental Claim or any Hazardous Materials Activity relating to or arising
from, directly or indirectly, any past or present activity, operation, land
ownership, or practice of the Borrower or any of its Subsidiaries.

To the extent that the undertakings to defend, indemnify, pay and hold harmless
set forth in this subsection 9.3 may be unenforceable in whole or in part
because they are violative of any law or public policy, the Borrower shall
contribute the maximum portion that it is permitted to pay and satisfy under
applicable law to the payment and satisfaction of all Indemnified Liabilities
incurred by Indemnitees or any of them.

 

  9.4 Set-Off.

In addition to any rights now or hereafter granted under applicable law and not
by way of limitation of any such rights, upon the occurrence and during the
continuation of any Event of Default each of Lenders and their Affiliates is
hereby authorized by the Borrower at any time or from time to time, without
notice to the Borrower or to any other Person, any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, time or demand, provisional or final, including
Indebtedness evidenced by certificates of deposit, whether matured or unmatured,
but not including trust accounts) and any other Indebtedness at any time held or
owing by that Lender or any Affiliate of that Lender to or for the credit or the
account of the Borrower and each of its Subsidiaries against and on account of
the Obligations of the Borrower or any of its Subsidiaries to that Lender (or
any Affiliate of that Lender) or to any other Lender (or any Affiliate of any
other Lender) under this Agreement, the Letters of Credit and participations
therein and the other Loan Documents, including all claims of any nature or
description arising out of or connected with this Agreement, the Letters of
Credit and participations therein or any other Loan Document, irrespective of
whether or not (i) that Lender shall have made any demand hereunder or (ii) the
principal of or the interest on the Loans or any amounts in respect of the
Letters of Credit or any other amounts due hereunder shall have become due and
payable pursuant to Section 7 and although said obligations and liabilities, or
any of them, may be contingent or unmatured.

 

  9.5 Ratable Sharing.

Lenders hereby agree among themselves that if any of them shall, whether by
voluntary or mandatory payment (other than a payment or prepayment of Loans made
and applied in accordance with the terms of this Agreement), by realization upon
security, through the exercise of any right of set-off or banker’s lien, by
counterclaim or cross action or by the enforcement of any right under the Loan
Documents or otherwise, or as adequate protection of a deposit treated as cash
collateral under the Bankruptcy Code, receive payment or reduction of a
proportion of the aggregate amount of principal, interest, amounts payable in
respect of Letters of Credit, fees and other amounts then due and owing to that
Lender hereunder or under the other Loan Documents (collectively, the “Aggregate
Amounts Due” to such Lender) that is greater than the proportion received by any
other Lender in

 

80



--------------------------------------------------------------------------------

respect of the Aggregate Amounts Due to such other Lender, then the Lender
receiving such proportionately greater payment shall, unless such
proportionately greater payment is required by the terms of this Agreement,
(i) notify Administrative Agent and each other Lender of the receipt of such
payment and (ii) apply a portion of such payment to purchase assignments (which
it shall be deemed to have purchased from each seller of an assignment
simultaneously upon the receipt by such seller of its portion of such payment)
of the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided that (A) if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of the Borrower
or otherwise, those purchases shall be rescinded and the purchase prices paid
for such assignments shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest and (B) the foregoing provisions
shall not apply to (1) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (2) any payment obtained
by a Lender as consideration for the assignment (other than an assignment
pursuant to this subsection 9.5) of or the sale of a participation in any of its
Obligations to any Eligible Assignee or Participant pursuant to subsection 9.1B.
The Borrower expressly consents to the foregoing arrangement and agrees that any
purchaser of an assignment so purchased may exercise any and all rights of a
Lender as to such assignment as fully as if that Lender had complied with the
provisions of subsection 9.1B with respect to such assignment. In order to
further evidence such assignment (and without prejudice to the effectiveness of
the assignment provisions set forth above), each purchasing Lender and each
selling Lender agree to enter into an Assignment Agreement at the request of a
selling Lender or a purchasing Lender, as the case may be, in form and substance
reasonably satisfactory to each such Lender.

 

  9.6 Amendments and Waivers.

No amendment, modification, termination or waiver of any provision of this
Agreement or of the Notes, and no consent to any departure by the Borrower
therefrom, shall in any event be effective without the written concurrence of
Requisite Lenders and the Borrower; provided that no such amendment,
modification, termination, waiver or consent shall, without the consent of:

(i) each Lender with Obligations directly affected (whose consent shall be
sufficient for any such amendment, modification, termination or waiver without
the consent of Requisite Lenders) (1) reduce or forgive the principal amount of
any Loan, (2) postpone the scheduled final maturity date of any Loan,
(3) postpone the date on which any interest or any fees are payable,
(4) decrease the interest rate borne by any Loan (other than any waiver of any
increase in the interest rate applicable to any of the Loans pursuant to
subsection 2.2E) or the amount of any fees payable hereunder (other than any
waiver of any increase in the fees applicable to Letters of Credit pursuant to
subsection 3.2 following an Event of Default), (5) reduce the amount or postpone
the due date of any amount payable in respect of any Letter of Credit
reimbursement obligation, (6) extend the expiration date of any Letter of Credit
beyond the Revolving Loan Commitment Termination Date (except as otherwise
permitted by subsection 3.1), (7) extend the Revolving Commitment Termination
Date, (8) change in any manner the obligations of Lenders relating to the
purchase of participations in Letters of Credit or (9) change in any manner the
provisions of subsection 2.4B to provide that Lenders will not share pro rata in
reductions of the Revolving Loan Commitment Amount;

 

81



--------------------------------------------------------------------------------

(ii) each Lender, (1) change in any manner the definition of “Pro Rata Share” or
the definition of “Requisite Lenders” (except for any changes resulting solely
from an increase in the aggregate amount of the Commitments approved by
Requisite Lenders), (2) change the provisions of subsection 2.4B(iii) to provide
that Lenders will not share pro rata in payments, (3) change in any manner any
provision of this Agreement that, by its terms, expressly requires the approval
or concurrence of all Lenders, (4) increase the maximum duration of Interest
Periods permitted hereunder, or (5) change in any manner or waive the provisions
contained in subsection 2.4A(iii), subsection 8.1 (except by virtue of any
acceleration that has been rescinded and annulled in accordance with this
Agreement), subsection 9.5 or this subsection 9.6.

In addition, no amendment, modification, termination or waiver of any provision
(i) of subsection 2.1A(ii) or of any other provision of this Agreement relating
to the Swing Line Loan Commitment or the Swing Line Loans shall be effective
without the written concurrence of Swing Line Lender, (ii) of Section 3 shall be
effective without the written concurrence of Administrative Agent and, with
respect to the purchase of participations in Letters of Credit, without the
written concurrence of each Issuing Lender that has issued an outstanding Letter
of Credit or has not been reimbursed for a payment under a Letter of Credit,
(iii) of Section 8 or of any other provision of this Agreement which, by its
terms, expressly requires the approval or concurrence of Administrative Agent
shall be effective without the written concurrence of Administrative Agent; and
(iv) that increases the amount of a Commitment of a Lender shall be effective
without the consent of such Lender.

Administrative Agent may, but shall have no obligation to, with the concurrence
of any Lender, execute amendments, modifications, waivers or consents on behalf
of that Lender. Any waiver or consent shall be effective only in the specific
instance and for the specific purpose for which it was given. No notice to or
demand on the Borrower in any case shall entitle the Borrower to any other or
further notice or demand in similar or other circumstances. Any amendment,
modification, termination, waiver or consent effected in accordance with this
subsection 9.6 shall be binding upon each Lender at the time outstanding and
each future Lender.

Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder,
except that the Commitment of such Lender may not be increased or extended
without the consent of such Lender.

Notwithstanding anything in this Agreement to the contrary, each Lender hereby
irrevocably authorizes the Administrative Agent on its behalf, and without
further consent, to enter into amendments or modifications to this Agreement
(including, without limitation, amendments to this subsection 9.6) or any of the
other Loan Documents or to enter into additional Loan Documents as the
Administrative Agent reasonably deems appropriate in order to effectuate the
terms of subsection 2.10; provided that no amendment or modification shall
result in any increase in the amount of any Lender’s Commitment or any increase
in any Lender’s Pro Rata Share, in each case, without the written consent of
such affected Lender.

 

82



--------------------------------------------------------------------------------

  9.7 Independence of Covenants.

All covenants hereunder shall be given independent effect so that if a
particular action or condition is not permitted by any of such covenants, the
fact that it would be permitted by an exception to, or would otherwise be within
the limitations of, another covenant shall not avoid the occurrence of an Event
of Default or Potential Event of Default if such action is taken or condition
exists.

 

  9.8 Notices; Effectiveness of Signatures; Posting on Electronic Delivery
Systems.

A. Notices. Unless otherwise specifically provided herein, any notice or other
communication herein required or permitted to be given shall be in writing and
may be personally served, or sent by telefacsimile or United States mail or
courier service and shall be deemed to have been given when delivered in person
or by courier service, upon receipt of telefacsimile in complete and legible
form, or three Business Days after depositing it in the United States mail with
postage prepaid and properly addressed; provided that notices to the Borrower,
Administrative Agent, Swing Line Lender and the Issuing Lender and notices to
any Lender under Section 2 or Section 3 shall not be effective until received.
For the purposes hereof, the address of the Borrower, Administrative Agent,
Swing Line Lender and the Issuing Lender shall be as set forth on Schedule 9.8
and the address of each other Lender shall be as set forth on its Administrative
Questionnaire or (i) as to the Borrower and Administrative Agent, such other
address as shall be designated by such Person in a written notice delivered to
the other parties hereto and (ii) as to each other party, such other address as
shall be designated by such party in a written notice delivered to
Administrative Agent. Electronic mail and Internet and intranet websites may be
used to distribute routine communications, such as financial statements and
other information as provided in Section 6. Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.

B. Effectiveness of Signatures. Loan Documents and notices under the Loan
Documents may be transmitted and/or signed by telefacsimile and by signatures
delivered in ‘PDF’ format by electronic mail; provided, however, that after the
Closing Date no signature with respect to any notice, request, agreement,
waiver, amendment or other document that is intended to have a binding effect
may be sent by electronic mail. The effectiveness of any such documents and
signatures shall, subject to applicable law, have the same force and effect as
an original copy with manual signatures and shall be binding on the Borrower,
Administrative Agent and Lenders. Administrative Agent may also require that any
such documents and signature be confirmed by a manually-signed copy thereof;
provided, however, that the failure to request or deliver any such
manually-signed copy shall not affect the effectiveness of any facsimile
document or signature.

C. Posting on Electronic Delivery Systems. The Borrower acknowledges and agrees
that (I) Administrative Agent may make any material delivered by the Borrower to
Administrative Agent, as well as any amendments, waivers, consents, and other

 

83



--------------------------------------------------------------------------------

written information, documents, instruments and other materials relating to the
Borrower, any of its Subsidiaries, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”), available to the Lenders by posting such
notices on an electronic delivery system (which may be provided by
Administrative Agent, an Affiliate of Administrative Agent, or any Person that
is not an Affiliate of Administrative Agent), such as IntraLinks, Syndtrak or a
substantially similar electronic system (the “Platform”) and (II) certain of the
Lenders may be “public-side” Lenders (i.e., Lenders that do not wish to receive
material non-public information with respect to the Borrower or its securities)
(each, a “Public Lender”). The Borrower acknowledges that (i) the distribution
of material through an electronic medium is not necessarily secure and that
there are confidentiality and other risks associated with such distribution;
(ii) the Platform is provided “as is” and “as available” and (iii) neither
Administrative Agent nor any of its Affiliates warrants the accuracy,
completeness, timeliness, sufficiency, or sequencing of the Communications
posted on the Platform. Administrative Agent and its Affiliates expressly
disclaim with respect to the Platform any liability for errors in transmission,
incorrect or incomplete downloading, delays in posting or delivery, or problems
accessing the Communications posted on the Platform and any liability for any
losses, costs, expenses or liabilities that may be suffered or incurred in
connection with the Platform. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third party rights or
freedom from viruses or other code defects, is made by Administrative Agent or
any of its Affiliates in connection with the Platform.

The Borrower hereby agrees that (w) all Communications that are to be made
available to Public Lenders shall be clearly and conspicuously marked “PUBLIC”
which, at a minimum, shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC”, the Borrower
shall be deemed to have authorized Administrative Agent, the Issuing Lender and
the Lenders to treat such Communications as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Communications constitute confidential information
pursuant to subsection 9.18, they shall be treated as set forth in such
subsection); (y) all Communications marked “PUBLIC” are permitted to be made
available through a portion of the Platform designated “Public Investor”; and
(z) Administrative Agent shall be entitled to treat any Communications that are
not marked “PUBLIC” as being suitable only for posting on a portion of the
Platform not designated “Public Investor”.

Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communication has been posted to the Platform
shall for purposes of this Agreement constitute effective delivery to such
Lender of such information, documents or other materials comprising such
Communication. Each Lender agrees (i) to notify, on or before the date such
Lender becomes a party to this Agreement (pursuant to an Administrative
Questionnaire or otherwise), Administrative Agent in writing of such Lender’s
e-mail address to which a Notice may be sent (and from time to time thereafter
to ensure that Administrative Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
Notwithstanding the foregoing, (x) the Borrower shall not be responsible for any
failure of the Platform or for the inability of any Lender to access any
Communication made available by the Borrower to Administrative Agent in
connection with the Platform

 

84



--------------------------------------------------------------------------------

and in no event shall any such failure constitute an Event of Default hereunder
and (y) notices to any Lender pursuant to Section 2 or Section 3 shall not be
provided by means other than hard copy or telecopy if such Lender notifies
Administrative Agent that it is not capable of receiving such notices by such
other means.

 

  9.9 Survival of Representations, Warranties and Agreements.

A. All representations, warranties and agreements made herein shall survive the
execution and delivery of this Agreement and the making of the Loans and the
issuance of the Letters of Credit hereunder.

B. Notwithstanding anything in this Agreement or implied by law to the contrary,
the agreements of the Borrower set forth in subsections 2.6D, 2.7, 9.2, 9.3,
9.17 and 9.18 and the agreements of Lenders set forth in subsections 8.2C, 8.4,
9.5 and 9.18 shall survive the payment of the Obligations, the cancellation or
expiration of the Letters of Credit and the reimbursement of any amounts drawn
thereunder, and the termination of this Agreement.

 

  9.10 Failure or Indulgence Not Waiver; Remedies Cumulative.

No failure or delay on the part of Administrative Agent or any Lender in the
exercise of any power, right or privilege hereunder or under any other Loan
Document shall impair such power, right or privilege or be construed to be a
waiver of any default or acquiescence therein, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other power, right or privilege. All rights and
remedies existing under this Agreement and the other Loan Documents are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

 

  9.11 Marshalling; Payments Set Aside.

Neither Administrative Agent nor any Lender shall be under any obligation to
marshal any assets in favor of the Borrower or any other party or against or in
payment of any or all of the Obligations. To the extent that the Borrower makes
a payment or payments to Administrative Agent or Lenders (or to Administrative
Agent for the benefit of Lenders), or Administrative Agent or Lenders enforce
any security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy law, any other state or federal law, common law or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights and remedies therefor
or related thereto, shall be revived and continued in full force and effect as
if such payment or payments had not been made or such enforcement or setoff had
not occurred.

 

  9.12 Severability.

In case any provision in or obligation under this Agreement or the Notes shall
be invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

85



--------------------------------------------------------------------------------

  9.13 Obligations Several; Independent Nature of Lenders’ Rights; Damage
Waiver.

The obligations of Lenders hereunder are several and no Lender shall be
responsible for the obligations or Commitments of any other Lender hereunder.
Nothing contained herein or in any other Loan Document, and no action taken by
Lenders pursuant hereto or thereto, shall be deemed to constitute Lenders, or
Lenders and the Borrower, as a partnership, an association, a joint venture or
any other kind of entity. The amounts payable at any time hereunder to each
Lender shall be a separate and independent debt, and, subject to subsection 9.6,
each Lender shall be entitled to protect and enforce its rights arising out of
this Agreement and it shall not be necessary for any other Lender to be joined
as an additional party in any proceeding for such purpose.

To the extent permitted by law, the Borrower shall not assert, and hereby
waives, any claim against any Indemnitee, on any theory of liability, for
special, indirect, consequential or punitive damages (as opposed to direct or
actual damages) arising out of, in connection with or as a result of this
Agreement (including, without limitation, subsection 2.1C hereof), any other
Loan Document, any transaction contemplated by the Loan Documents, any Loan or
the use of proceeds thereof. No Indemnitee shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems in connection with the Loan Documents or the
transactions contemplated thereby.

 

  9.14 Applicable Law.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (EXCEPT AS OTHERWISE EXPRESSLY SET
FORTH IN ANY SUCH LOAN DOCUMENT), AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER AND THEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF THE STATE OF ILLINOIS, WITHOUT
REGARD TO CONFLICTS OF LAWS PRINCIPLES THAT WOULD REQUIRE APPLICATION OF ANOTHER
LAW.

 

  9.15 Construction of Agreement; Nature of Relationship.

The Borrower acknowledges that (i) it has been represented by counsel in the
negotiation and documentation of the terms of this Agreement, (ii) it has had
full and fair opportunity to review and revise the terms of this Agreement,
(iii) this Agreement has been drafted jointly by the parties hereto, and
(iv) neither Administrative Agent nor any Lender has any fiduciary relationship
with or duty to the Borrower arising out of or in connection with this Agreement
or any of the other Loan Documents, and the relationship between Administrative
Agent and Lenders, on one hand, and the Borrower, on the other hand, in
connection herewith or therewith is solely that of debtor and creditor.
Accordingly, each of the parties hereto acknowledges and agrees that the terms
of this Agreement shall not be construed against or in favor of another party.

 

86



--------------------------------------------------------------------------------

  9.16 Consent to Jurisdiction and Service of Process.

ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE BORROWER ARISING OUT OF OR RELATING
TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR ANY OBLIGATIONS HEREUNDER AND
THEREUNDER, MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT
JURISDICTION IN THE STATE OF ILLINOIS, COOK COUNTY AND CITY OF CHICAGO. BY
EXECUTING AND DELIVERING THIS AGREEMENT, THE BORROWER, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY:

(I) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE JURISDICTION AND
VENUE OF SUCH COURTS;

(II) WAIVES ANY DEFENSE OF FORUM NON CONVENIENS;

(III) AGREES THAT LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE BORROWER IN THE COURTS OF
ANY OTHER JURISDICTION; AND

(IV) AGREES THAT THE PROVISIONS OF THIS SUBSECTION 9.16 RELATING TO JURISDICTION
AND VENUE SHALL BE BINDING AND ENFORCEABLE TO THE FULLEST EXTENT PERMISSIBLE
UNDER APPLICABLE LAW.

 

  9.17 Waiver of Jury Trial.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY AGREES TO WAIVE ITS RESPECTIVE
RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT
OF THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR ANY DEALINGS BETWEEN
THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR THE
LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. The scope of this waiver
is intended to be all-encompassing of any and all disputes that may be filed in
any court and that relate to the subject matter of this transaction, including
contract claims, tort claims, breach of duty claims and all other common law and
statutory claims. Each party hereto acknowledges that this waiver is a material
inducement to enter into a business relationship, that each has already relied
on this waiver in entering into this Agreement, and that each will continue to
rely on this waiver in their related future dealings. Each party hereto further
warrants and represents that it has reviewed this waiver with its legal counsel
and that it knowingly and voluntarily waives its jury trial rights following
consultation with legal counsel. THIS WAIVER IS IRREVOCABLE, MEANING THAT IT MAY
NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN
WAIVER SPECIFICALLY REFERRING TO THIS SUBSECTION 9.17 AND

 

87



--------------------------------------------------------------------------------

EXECUTED BY EACH OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS
RELATING TO THE LOANS MADE HEREUNDER. In the event of litigation, this Agreement
may be filed as a written consent to a trial by the court.

 

  9.18 Confidentiality.

Each Lender shall hold all non-public information obtained pursuant to the
requirements of this Agreement in accordance with customary procedures for the
handling by financial institutions of confidential information of this nature,
it being understood and agreed by the Borrower that in any event a Lender may
make disclosures (a) to its and its Affiliates’ directors, officers, employees
and agents, including accountants, and legal counsel and other advisors (it
being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) to the extent requested by any Government
Authority, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this subsection 9.18, to (i) any pledgee under subsection 8.10,
any Eligible Assignee of or participant in, or any prospective Eligible Assignee
of or Participant in, any of its rights or obligations under this Agreement or
(ii) any direct or indirect contractual counterparty or prospective counterparty
(or such contractual counterparty’s or prospective counterparty’s professional
advisor) to any credit derivative transaction relating to obligations of the
Borrower, (g) with the consent of the Borrower, (h) to the extent such
information (i) becomes publicly available other than as a result of a breach of
this subsection 9.18 or (ii) becomes available to Administrative Agent or any
Lender on a non-confidential and lawful basis from a source other than the
Borrower (i) to the National Association of Insurance Commissioners or any other
similar organization or any nationally recognized rating agency that requires
access to information about a Lender’s or its Affiliates’ investment portfolio
in connection with ratings issued with respect to such Lender or its Affiliates
and that no written or oral communications from counsel to Administrative Agent
and no information that is or is designated as privileged or as attorney work
product may be disclosed to any Person unless such Person is a Lender or a
Participant hereunder; provided that, unless specifically prohibited by
applicable law or court order, each Lender shall notify the Borrower of any
request by any Government Authority or representative thereof or of any subpoena
or similar legal process (other than any such request in connection with any
examination of the financial condition of such Lender by such Government
Authority) for disclosure of any such non-public information prior to disclosure
of such information; and provided, further, that in no event shall any Lender be
obligated or required to return any materials furnished by the Borrower or any
of its Subsidiaries. In addition, subject to obtaining the prior approval of the
Borrower (such approval not to be unreasonably withheld or delayed),
Administrative Agent and Lenders may disclose the existence of this Agreement
and information about this Agreement to market data collectors, similar service
providers to the lending industry, and service providers to Administrative Agent
and Lenders, and Administrative Agent or any of its Affiliates may place
customary “tombstone” advertisements relating hereto in publications (including
publications circulated in electronic form) of its choice at its own expense.

 

88



--------------------------------------------------------------------------------

  9.19 Counterparts; Effectiveness.

This Agreement and any amendments, waivers, consents or supplements hereto or in
connection herewith may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed an original, but all such counterparts
together shall constitute but one and the same instrument; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document. This Agreement shall become effective upon the execution of a
counterpart hereof by each of the parties hereto.

 

  9.20 USA Patriot Act.

Each Lender hereby notifies the Borrower that pursuant to the requirements of
the USA Patriot Act (Title III of Pub. L. 107-56 (signed into law October 26,
2001)) (the “Act”), it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of such
Person and other information that will allow such Lender to identify such Person
in accordance with the Act.

[Remainder of page intentionally left blank]

 

89



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

BORROWER: UNITRIN, INC. By:  

/s/ Eric J. Draut

Title:  

Executive Vice President
and Chief Financial Officer

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

LENDERS:

 

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent and as a Lender
By:  

/s/ Robert C. Meyer

Title:  

Senior Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Syndication Agent and as a Lender By:  

/s/ Thomas A. Kiepura

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE NORTHERN TRUST COMPANY, as a Lender By:  

/s/ Tammy Dowd

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION, as a Lender By:  

/s/ Ginger So

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

THE BANK OF NEW YORK MELLON, as a Lender By:  

/s/ Paulette J. Truman

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,

as a Lender

By:  

/s/ Kim Puszczewicz

Title:  

Vice President

 

Signature Page to Credit Agreement



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA,

as a Lender

By:  

/s/ Mark Walton

Title:  

Authorized Signatory

 

Signature Page to Credit Agreement